EXHIBIT 10.24

EXECUTION VERSION

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

November 25, 2013,

among

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.,

as Holdings,

EIG INVESTORS CORP.,

as Borrower,

The Lenders Party Hereto

and

CREDIT SUISSE AG,

as Administrative Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN SACHS LENDING PARTNERS LLC,

MORGAN STANLEY SENIOR FUNDING, INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS    SECTION 1.01   

Defined Terms

     1    SECTION 1.02   

Classification of Loans and Borrowings

     48    SECTION 1.03   

Terms Generally

     48    SECTION 1.04   

Accounting Terms; GAAP

     48    SECTION 1.05   

Effectuation of Transactions

     49    ARTICLE II    THE CREDITS    SECTION 2.01   

Commitments

     49    SECTION 2.02   

Loans and Borrowings

     50    SECTION 2.03   

Requests for Borrowings

     50    SECTION 2.04   

[Reserved]

     51    SECTION 2.05   

Letters of Credit

     51    SECTION 2.06   

Funding of Borrowings

     56    SECTION 2.07   

Interest Elections

     57    SECTION 2.08   

Termination and Reduction of Commitments

     58    SECTION 2.09   

Repayment of Loans; Evidence of Debt

     59    SECTION 2.10   

Amortization of Term Loans

     59    SECTION 2.11   

Prepayment of Loans

     60    SECTION 2.12   

Fees

     68    SECTION 2.13   

Interest

     69    SECTION 2.14   

Alternate Rate of Interest

     70    SECTION 2.15   

Increased Costs

     70    SECTION 2.16   

Break Funding Payments

     71    SECTION 2.17   

Taxes

     72    SECTION 2.18   

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     74    SECTION 2.19   

Mitigation Obligations; Replacement of Lenders

     76    SECTION 2.20   

Incremental Credit Extensions

     77    SECTION 2.21   

Refinancing Amendments; Maturity Extension

     81    SECTION 2.22   

Defaulting Lenders

     82    SECTION 2.23   

Illegality

     84    ARTICLE III    REPRESENTATIONS AND WARRANTIES    SECTION 3.01   

Organization; Powers

     84    SECTION 3.02   

Authorization; Enforceability

     85    SECTION 3.03   

Governmental Approvals; No Conflicts

     85    SECTION 3.04   

Financial Condition; No Material Adverse Effect

     85    SECTION 3.05   

Properties

     86    SECTION 3.06   

Litigation and Environmental Matters

     86   

 

-i-



--------------------------------------------------------------------------------

SECTION 3.07   

Compliance with Laws and Agreements

     86    SECTION 3.08   

Investment Company Status

     87    SECTION 3.09   

Taxes

     87    SECTION 3.10   

ERISA

     87    SECTION 3.11   

Disclosure

     87    SECTION 3.12   

Subsidiaries

     88    SECTION 3.13   

Intellectual Property; Licenses, Etc.

     88    SECTION 3.14   

Solvency

     88    SECTION 3.15   

Senior Indebtedness

     88    SECTION 3.16   

Federal Reserve Regulations

     88    SECTION 3.17   

Use of Proceeds

     89    ARTICLE IV    CONDITIONS    SECTION 4.01   

[Reserved]

     89    SECTION 4.02   

Each Credit Event

     89    SECTION 4.03   

Third Amendment Effective Date

     89    ARTICLE V    AFFIRMATIVE COVENANTS    SECTION 5.01   

Financial Statements and Other Information

     91    SECTION 5.02   

Notices of Material Events

     94    SECTION 5.03   

Information Regarding Collateral

     94    SECTION 5.04   

Existence; Conduct of Business

     95    SECTION 5.05   

Payment of Taxes, etc.

     95    SECTION 5.06   

Maintenance of Properties

     95    SECTION 5.07   

Insurance

     95    SECTION 5.08   

Books and Records; Inspection and Audit Rights

     96    SECTION 5.09   

Compliance with Laws

     96    SECTION 5.10   

Use of Proceeds and Letters of Credit

     96    SECTION 5.11   

Additional Subsidiaries

     96    SECTION 5.12   

Further Assurances

     97    SECTION 5.13   

Designation of Subsidiaries

     97    SECTION 5.14   

Maintenance of Rating of Facilities

     98    ARTICLE VI    NEGATIVE COVENANTS    SECTION 6.01   

Indebtedness; Certain Equity Securities

     98    SECTION 6.02   

Liens

     102    SECTION 6.03   

Fundamental Changes

     105    SECTION 6.04   

Investments, Loans, Advances, Guarantees and Acquisitions

     107    SECTION 6.05   

Asset Sales

     109    SECTION 6.06   

Sale and Leaseback Transactions

     111    SECTION 6.07   

Restricted Payments; Certain Payments of Indebtedness

     111    SECTION 6.08   

Transactions with Affiliates

     114   

 

-ii-



--------------------------------------------------------------------------------

SECTION 6.09   

Restrictive Agreements

     115    SECTION 6.10   

Amendment of Subordinated Indebtedness

     116    SECTION 6.11   

Senior Secured Net Leverage Ratio

     116    SECTION 6.12   

Changes in Fiscal Periods

     116    ARTICLE VII    EVENTS OF DEFAULT    SECTION 7.01   

Events of Default

     117    SECTION 7.02   

Right to Cure

     119    ARTICLE VIII    ADMINISTRATIVE AGENT    SECTION 8.01   

Appointment and Authority

     120    SECTION 8.02   

Rights as a Lender

     121    SECTION 8.03   

Exculpatory Provisions

     121    SECTION 8.04   

Reliance by Administrative Agent

     122    SECTION 8.05   

Delegation of Duties

     122    SECTION 8.06   

Resignation of Administrative Agent

     122    SECTION 8.07   

Non-Reliance on Administrative Agent and Other Lenders

     123    SECTION 8.08   

No Other Duties, Etc.

     123    SECTION 8.09   

Administrative Agent May File Proofs of Claim

     123    SECTION 8.10   

No Waiver; Cumulative Remedies; Enforcement

     124    SECTION 8.11   

Withholding Taxes

     125    ARTICLE IX    MISCELLANEOUS    SECTION 9.01   

Notices

     125    SECTION 9.02   

Waivers; Amendments

     127    SECTION 9.03   

Expenses; Indemnity; Damage Waiver

     130    SECTION 9.04   

Successors and Assigns

     132    SECTION 9.05   

Survival

     137    SECTION 9.06   

Counterparts; Integration; Effectiveness

     137    SECTION 9.07   

Severability

     137    SECTION 9.08   

Right of Setoff

     138    SECTION 9.09   

Governing Law; Jurisdiction; Consent to Service of Process

     138    SECTION 9.10   

WAIVER OF JURY TRIAL

     139    SECTION 9.11   

Headings

     139    SECTION 9.12   

Confidentiality

     139    SECTION 9.13   

USA Patriot Act

     140    SECTION 9.14   

Release of Liens and Guarantees

     141    SECTION 9.15   

No Advisory or Fiduciary Responsibility

     141    SECTION 9.16   

Interest Rate Limitation

     142    SECTION 9.17   

Reserved

     142    SECTION 9.18   

Effect of Amendment and Restatement

     142    SECTION 9.19   

Reaffirmation and Grant of Security Interests

     143   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES: Schedule 2.01    —    Commitments and Loans Schedule 2.10    —   
Amortization of Term Loans Schedule 3.12    —    Subsidiaries Schedule 6.01    —
   Existing and Potential Indebtedness Schedule 6.02    —    Existing Liens
Schedule 6.04(e)    —    Existing and Potential Investments Schedule 6.08    —
   Existing Affiliate Transactions Schedule 6.09    —    Existing Restrictions
Schedule 9.01    —    Notices EXHIBITS:       Exhibit A    —    Form of
Assignment and Assumption Exhibit B    —    Form of Perfection Certificate
Exhibit C    —    Form of First Lien Intercreditor Agreement Exhibit D    —   
Form of Second Lien Intercreditor Agreement Exhibit E    —    Form of Closing
Certificate Exhibit F    —    Form of Intercompany Note Exhibit G    —    Form
of Specified Discount Prepayment Notice Exhibit H    —    Form of Specified
Discount Prepayment Response Exhibit I    —    Form of Discount Range Prepayment
Notice Exhibit J    —    Form of Discount Range Prepayment Offer Exhibit K    —
   Form of Solicited Discounted Prepayment Notice Exhibit L    —    Form of
Solicited Discounted Prepayment Offer Exhibit M    —    Form of Acceptance and
Prepayment Notice Exhibit N-1    —    Form of United States Tax Compliance
Certificate 1 Exhibit N-2    —    Form of United States Tax Compliance
Certificate 2 Exhibit N-3    —    Form of United States Tax Compliance
Certificate 3 Exhibit N-4    —    Form of United States Tax Compliance
Certificate 4

 

-iv-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 25, 2013 (this
“Agreement”), among ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., a Delaware
corporation (formerly WP Expedition Holdings L.P., a Delaware limited
partnership) (“Holdings”), EIG INVESTORS CORP., a Delaware corporation (the
“Borrower”), the LENDERS party hereto and CREDIT SUISSE AG, as Administrative
Agent.

WHEREAS, the Borrower and Holdings are parties to the Second Amended and
Restated Credit Agreement dated as of November 9, 2012 (as amended by the
Incremental Amendment to the Second Amended and Restated Credit Agreement, dated
as of August 9, 2013 (the “Incremental Amendment Effective Date”) and the
Amendment, dated as of November 22, 2013, and as further amended, restated,
supplemented or otherwise modified from time to time, and in effect immediately
prior to the effectiveness of this Agreement, the “Original Credit Agreement”)
with the financial institutions party thereto as lenders and the Administrative
Agent;

WHEREAS, pursuant to the Third Amendment (as this and other capitalized terms
used in this preamble are defined in Section 1.01 below) certain lenders made
term loans in accordance with Section 2.21 of the Original Credit Agreement, the
proceeds of which were used, in addition to other amounts, to prepay in full the
outstanding principal amount of the Original Term Loans;

WHEREAS, the requisite parties to the Original Credit Agreement have agreed to
amend and restate the Original Credit Agreement as provided in this Agreement,
effective upon the satisfaction of the conditions precedent set forth in
Section 3(b) of the Third Amendment; and

WHEREAS, the Borrower desires to establish, and the Third Amendment Additional
Term Lenders and the Third Amendment Additional Revolving Lenders are willing to
provide, subject to the conditions and on the terms set forth herein, a Term
Commitment Increase and a Revolving Commitment Increase, respectively, on the
Third Amendment Effective Date and as provided in this Agreement.

Accordingly, the parties hereto agree that on the Third Amendment Effective Date
the Original Credit Agreement shall be amended and restated as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is or are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(2).

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).



--------------------------------------------------------------------------------

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit M.

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period prior to such acquisition, the amount for such period of Consolidated
EBITDA of such Pro Forma Entity (determined as if references to the Borrower and
its Restricted Subsidiaries in the definition of the term “Consolidated EBITDA”
were references to such Pro Forma Entity and its subsidiaries which will become
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Acquisition” means the acquisition of the Company pursuant to the terms of the
Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
November 2, 2011 among WP Expedition Holdings LLC, a Delaware limited liability
company, WP Expedition Merger Sub, Inc., a Delaware corporation, the Company,
Endurance International Group Holdings, LLC and the significant holders named
therein.

“Acquisition Documents” means the Acquisition Agreement, all other agreements
entered into between the Company or its Affiliates and Holdings or its
Affiliates in connection with the Acquisition and all schedules, exhibits and
annexes to each of the foregoing and all side letters, instruments and
agreements affecting the terms of the foregoing or entered into in connection
therewith.

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

“Additional Notes” has the meaning assigned to such term in
Section 6.01(a)(xxiii).

“Additional Revolving Lender” means, at any time, any bank or other financial
institution selected by the Borrower that agrees to provide any portion of any
(a) Incremental Revolving Facility pursuant to an Incremental Revolving Facility
Amendment in accordance with Section 2.20 or (b) Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.21; provided that each Additional Revolving Lender (other than any
Third Amendment Additional Revolving Lender or any Person that is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender at such time) shall be
subject to the approval of the Administrative Agent and each Principal Issuing
Bank (such approval in each case not to be unreasonably withheld or delayed).

“Additional Term Lender” means, at any time, any bank or other financial
institution selected by the Borrower that agrees to provide any portion of any
(a) Incremental Term Facility pursuant to an Incremental Term Facility Amendment
in accordance with Section 2.20 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.21; provided
that each Additional Term Lender (other than any Third Amendment Additional Term
Lender or any Person that is a Lender, an Affiliate of a Lender or an Approved
Fund of a Lender at such time) shall be subject to the approval of the
Administrative Agent (such approval not to be unreasonably withheld or delayed).

 

-2-



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means Credit Suisse AG, in its capacity as administrative
agent hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided that, for the avoidance of doubt, no holder
of the Preferred Interests shall be deemed an Affiliate of the Borrower solely
as a result of holding the Preferred Interests.

“Affiliated Debt Funds” means any Affiliated Lender that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which any Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than Holdings, the Borrower or any of their
respective Subsidiaries) at such time.

“Agent Parties” has the meaning given to such term in Section 9.01(c).

“Agreement” has the meaning given to such term in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate
determined on such date (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1%; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate determined on such day at approximately 11:00
a.m. (London time) by reference to the British Bankers Association Interest
Settlement Rates (or by reference to any successor or substitute entity or other
quotation service providing comparable quotations to such British Bankers’
Association Interest Settlement Rates) for deposits in dollars (as set forth by
the Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent which has been nominated by the British
Bankers’ Association (or any successor or substitute agency) as an authorized
information vendor for the purpose of displaying such rates). Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively. Notwithstanding the foregoing, the
Alternate Base Rate with respect to: (a) any Revolving Loans, will be deemed to
be 2.50% per annum if the Alternate Base Rate calculated pursuant to the
foregoing provisions would otherwise be less than 2.50% per annum; and (b) any
Term Loan, will be deemed to be 2.00% per annum if the Alternate Base Rate
calculated pursuant to the foregoing provisions would otherwise be less
than 2.00% per annum.

 

-3-



--------------------------------------------------------------------------------

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank at any time, the sum of (a) the aggregate amount of all Letters of
Credit issued by such Person in its capacity as an Issuing Bank (if applicable)
that remains available for drawing at such time and (b) the aggregate amount of
all LC Disbursements made by such Person in its capacity as an Issuing Bank (if
applicable) that have not yet been reimbursed by or on behalf of the Borrower at
such time.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments pursuant to this Agreement and to any Lender’s status
as a Defaulting Lender at the time of determination.

“Applicable Rate” means, with respect to: (a) any Revolving Loan, for any day,
(i) 5.25%per annum, in the case of an ABR Loan, or (ii) 6.25% per annum, in the
case of a Eurodollar Loan; and (b) any Term Loan, for any day, (i) 3.00% per
annum, in the case of an ABR Loan, or (ii) 4.00% per annum, in the case of a
Eurodollar Loan.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its subsidiaries for the two-year period ended December 31,
2010, and the related consolidated statements of operations, changes in equity
and cash flows of the Borrower and its subsidiaries, including the notes
thereto.

 

-4-



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or member of such Person, (c) in the
case of any partnership, the board of directors or board of managers of the
general partner of such Person and (d) in each and any other case, the
functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.11(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Eurodollar Revolving Borrowing,
$1,000,000 and (b) in the case of an ABR Revolving Borrowing, $500,000.

“Borrowing Multiple” means (a) in the case of a Eurodollar Revolving Borrowing,
$1,000,000 and (b) in the case of an ABR Revolving Borrowing, $500,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal

 

-5-



--------------------------------------------------------------------------------

property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP. For purposes of Section 6.02, a
Capital Lease Obligation shall be deemed to be secured by a Lien on the property
being leased and such property shall be deemed to be owned by the lessee.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries.

“Cash Management Obligations” means obligations of Holdings, any Intermediate
Parent, the Borrower or any Subsidiary in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds.

“Cash Revenue to GAAP Revenue Adjustment” means, for any period of
determination, net operating cash receipts for the period minus GAAP revenue for
such period minus decreases or plus increases in accounts receivable with
respect to the prior period.

“Casualty Event” means any event that gives rise to the receipt by Holdings, any
Intermediate Parent, the Borrower or any Subsidiary of any insurance proceeds or
condemnation awards or in respect of any equipment, fixed assets or real
property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.

“Change in Control” means (a) the failure of Holdings directly or indirectly
through wholly owned subsidiaries, to own all of the Equity Interest of the
Borrower, (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the Effective Date), other than
the Permitted Holders, of Equity Interests representing 40% or more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Holdings and the percentage of the aggregate ordinary voting power
so held is greater than the percentage of the aggregate ordinary voting power
represented by the Equity Interests in Holdings held by the Permitted Holders,
(c) the occupation of a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings by Persons who were neither (i) nominated,
designated or approved by the Board of Directors of Holdings or the Permitted
Holders nor (ii) appointed by members of the Board of Directors so nominated,
designated or approved or (d) the occurrence of a “Change of Control” (or
similar event, however denominated), as defined in the documentation governing
any Subordinated Indebtedness that is Material Indebtedness.

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, that notwithstanding anything herein to
the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules, regulations, guidelines or directives thereunder or issued in
connection therewith shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Other Revolving Loans, Term Loans or Other Term
Loans, (b) any Commitment, refers to whether such

 

-6-



--------------------------------------------------------------------------------

Commitment is a Revolving Commitment, Other Revolving Commitment, Term
Commitment or Other Term Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments. Other Term Commitments, Other Term Loans, Other Revolving
Commitments (and the Other Revolving Loans made pursuant thereto), Incremental
Revolving Loans and Incremental Term Loans that have different terms and
conditions shall be construed to be in different Classes. For the avoidance of
doubt, the Original Term Loan Refinancing Loans and the Term Loans made pursuant
to the Third Amendment Term Commitment Increase shall be treated as Term Loans
of the same Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

“Collateral Agreement” means the Collateral Agreement, dated as of December 22,
2011 and as amended and restated on the Third Amendment Effective Date among the
Borrower, each other Loan Party and the Administrative Agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from (i) Holdings, any
Intermediate Parent, the Borrower and each of its Restricted Subsidiaries (other
than any Excluded Subsidiary) either (x) a counterpart of the Guarantee
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes a Loan Party after the Effective Date (including
by ceasing to be an Excluded Subsidiary), a supplement to the Guarantee
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person and (ii) Holdings, any Intermediate Parent, the Borrower and each
Subsidiary Loan Party either (x) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (y) in the case of any Person
that becomes a Subsidiary Loan Party after the Effective Date (including by
ceasing to be an Excluded Subsidiary), a supplement to the Collateral Agreement,
in the form specified therein, duly executed and delivered on behalf of such
Person, in each case under this clause (a) together with, in the case of any
such Loan Documents executed and delivered after the Effective Date, to the
extent reasonably requested by the Administrative Agent, legal opinions, board
resolutions and officers’ certificates substantially consistent with those
delivered on the Effective Date (other than changes to such legal opinions
resulting from a change in law, change in fact, change in counsel or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent);

(b) all outstanding Equity Interests of the Borrower and each Subsidiary (other
than any Equity Interests constituting Excluded Assets) owned by or on behalf of
any Loan Party, shall have been pledged pursuant to the Collateral Agreement,
and the Administrative Agent shall have received certificates, if any, or other
instruments, if any, representing all such Equity Interests (other than such
Equity Interests in Immaterial Subsidiaries), together with undated stock powers
or other instruments of transfer with respect thereto endorsed in blank;

(c) if any Indebtedness for borrowed money (including in respect of cash
management arrangements) of Holdings, any Intermediate Parent, the Borrower or
any Subsidiary in a principal amount of $5,000,000 or more is owing by such
obligor to any Loan Party, such Indebtedness shall be evidenced by a promissory
note (or a global intercompany note, if applicable) that shall have been pledged
pursuant to the Collateral Agreement, and the Administrative Agent shall have
received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank;

 

-7-



--------------------------------------------------------------------------------

(d) all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements, required by the Security
Documents, Requirements of Law and as reasonably requested by the Administrative
Agent to be filed, delivered, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance in an amount equal to the fair market value of such Mortgaged Property
and fixtures, as determined in good faith by the Borrower in its reasonable
discretion, issued by a nationally recognized title insurance company insuring
the Lien of each such Mortgage as a first priority Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 6.02, together with such endorsements as the Administrative
Agent may reasonably request, (iii) if any Mortgaged Property is located in an
area determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board of Governors, (iv) such legal opinions
as the Administrative Agent may reasonably request with respect to any such
Mortgage or Mortgaged Property, in each case, in form and substance reasonably
satisfactory to the Administrative Agent, (v) a survey of such Mortgaged
Property in compliance with the 2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys reasonably satisfactory to the Administrative
Agent, and (vi) evidence of payment of title insurance premiums and expenses and
all recording, mortgage, transfer and stamp taxes and fees payable in connection
with recording the Mortgage, any amendments thereto and any fixture filings in
appropriate county land office(s).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Borrower reasonably agree in writing that
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Holdings and its Affiliates (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents, (c) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts, securities
accounts, letter of credit rights or other assets requiring perfection by
control (but not, for the avoidance of doubt, possession), (d) in no event shall
any Loan Party be required to complete any filings or other action with respect
to the perfection of security interests in any jurisdiction outside of the
United States, (e) in no event shall any Loan Party be required to complete any
filings or other action with respect to perfection of security interests in
assets subject to certificates of title beyond the filing of UCC financing
statements, (f) in no event shall the Collateral include any Excluded Assets and
(g) in no event shall the Guaranteed Obligations or the Secured Obligations
include any Excluded Swap Obligations. The Administrative

 

-8-



--------------------------------------------------------------------------------

Agent may grant extensions of time for the creation and perfection of security
interests in or the obtaining of title insurance, legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Effective Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.

“Commitment” means with respect to any Lender, its Revolving Commitment, Other
Revolving Commitment of any Class, Term Commitment, Other Term Commitment of any
Class or any combination thereof (as the context requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means the Borrower.

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01.

“Consolidated Cash Interest Expense” means, as of any date for the applicable
period ending on such date with respect to Borrower and its Restricted
Subsidiaries on a consolidated basis, the amount payable with respect to such
period in respect of (a) total interest expense payable in cash with respect to
all outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
(including the interest component of any Capital Lease Obligations, but
excluding, to the extent included in interest expense, (i) fees and expenses
associated with the consummation of the Transactions and the Third Amendment
Transactions, (ii) annual agency fees paid to the Administrative Agent,
(iii) costs associated with obtaining Swap Agreements and any interest expense
attributable to the movement of the mark-to-market valuation of obligations
under Swap Agreements or other derivative instruments, and any one-time cash
costs associated with breakage in respect of Swap Agreements for interest rates,
(iv) fees and expenses associated with any Investment permitted under
Section 6.04, the issuance of Equity Interests or Indebtedness, (v) any interest
component relating to accretion or accrual of discounted liabilities, (vi) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations and (vii) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses or
expensing of any financing fees or prepayment or redemption premiums) minus
(b) cash interest income of Borrower and its Restricted Subsidiaries earned
during such period, in each case as determined in accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities;

 

-9-



--------------------------------------------------------------------------------

(ii) provision for taxes based on income, profits or capital and sales taxes,
including federal, foreign, state, franchise, excise, and similar taxes paid or
accrued during such period (including in respect of repatriated funds);

(iii) Cash Revenue to GAAP Revenue Adjustment;

(iv) Non-Cash Charges;

(v) extraordinary losses in accordance with GAAP;

(vi) unusual or non-recurring charges (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives), severance, relocation costs, integration and facilities’ opening
costs and other business optimization expenses, signing costs, retention or
completion bonuses, transition costs, costs related to closure/consolidation of
facilities and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities);

(vii) restructuring charges, accruals or reserves (including restructuring costs
related to acquisitions and adjustments to existing reserves); provided that the
aggregate amount included in Consolidated EBITDA pursuant to this clause (vii)
for any Test Period shall not exceed 20% of Consolidated EBITDA for such Test
Period (calculated prior to giving effect to any adjustment pursuant to this
clause (vii));

(viii) the amount of any minority interest expense consisting of subsidiary
income attributable to minority equity interests of third parties in any
Non-Wholly Owned Subsidiary deducted (and not added back in such period to
Consolidated Net Income);

(ix) (A) the amount of management, monitoring, consulting and advisory fees,
indemnities and related expenses paid or accrued in such period to (or on behalf
of) the Sponsor (including any termination fees payable in connection with the
early termination of management and monitoring agreements); provided that the
aggregate amount included in Consolidated EBITDA pursuant to this clause (ix)(A)
for any Test Period (other than any such termination fees) shall not exceed 2.0%
of Consolidated EBITDA for such Test Period (calculated prior to giving effect
to any adjustment pursuant to this clause (ix)(A)) and (B) the amount of
expenses relating to payments made to option holders of Holdings or any of its
direct or indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted in the Loan
Documents;

(x) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

(xi) the amount of any net losses from discontinued operations in accordance
with GAAP;

 

-10-



--------------------------------------------------------------------------------

(xii) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including, pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815—Derivatives and Hedging and only to
the extent the cash impact resulting from such loss has not been realized);

(xiii) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period; and

(xiv) any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (c)(v) and (c)(vi) below; plus

(b) the amount of “run rate” cost savings projected by the Borrower in good
faith to be realized as a result of specified actions initiated on or prior to
the date that is 24 months after the end of the relevant Test Period (including
actions initiated prior to the Third Amendment Effective Date) (which cost
savings shall be added to Consolidated EBITDA until fully realized and
calculated on a pro forma basis as though such cost savings had been realized on
the first day of the relevant period), net of the amount of actual benefits
realized from such actions; provided that (A) such cost savings are reasonably
identifiable and quantifiable, (B) no cost savings shall be added pursuant to
this clause (b) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clauses (a)(vi) and (a)(vii) above or in
the definition of “Pro Forma Adjustment” (it being understood and agreed that
“run rate” shall mean the full recurring benefit that is associated with any
action taken) and (C) the calculation of such cost savings shall be certified by
a Financial Officer, the chief executive officer or president of the Borrower;
less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains;

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period);

(iii) gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

(iv) the amount of any net income from discontinued operations in accordance
with GAAP;

(v) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including, pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815—Derivatives and Hedging and only to
the extent the cash impact resulting from such gain has not been realized);

 

-11-



--------------------------------------------------------------------------------

(vi) any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income in the such period;

(vii) any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(xiii) and (a)(xiv) above; and

(viii) the amount of any minority interest income consisting of subsidiary loss
attributable to minority equity interests of third parties in any Non-Wholly
Owned Subsidiary added (and not deducted in such period to Consolidated Net
Income);

in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP; provided that:

(I) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation or transaction gains and
losses related to currency remeasurements of assets or liabilities (including
the net loss or gain resulting from hedging agreements for currency exchange
risk and revaluations of intercompany balances);

(II) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Financial Accounting Standards Accounting Standards
Codification No. 815—Derivatives and Hedging;

(III) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) to the extent not included in Consolidated Net Income,
the Acquired EBITDA of any Person, property, business or asset acquired by the
Borrower or any Restricted Subsidiary during such period (other than any
Unrestricted Subsidiary) to the extent not subsequently sold, transferred or
otherwise disposed of (but not including the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired) (each such
Person, property, business or asset acquired, including pursuant to the
Transactions or pursuant to a transaction consummated prior to the Effective
Date, and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis and (B) an
adjustment in respect of each Pro Forma Entity equal to the amount of the Pro
Forma Adjustment with respect to such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition or
conversion) as specified in the Pro Forma Adjustment certificate delivered to
the Administrative Agent (for further delivery to the Lenders);

(IV) there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations (other than if so classified on the basis that it is
being held for sale unless such sale has actually occurred during such period)
by the Borrower or any Restricted Subsidiary during such period (each such
Person, property, business or asset so sold, transferred or otherwise disposed
of, closed or classified, a “Sold Entity or

 

-12-



--------------------------------------------------------------------------------

Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis and (B) to the extent not included in Consolidated Net Income,
included in determining Consolidated EBITDA for any period in which a Sold
Entity or Business is disposed, an adjustment equal to the Pro Forma Disposal
Adjustment with respect to such Sold Entity or Business (including the portion
thereof occurring prior to such disposal) as specified in the Pro Forma Disposal
Adjustment certificate delivered to the Administrative Agent (for further
deliver to the Lenders); and

(V) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA any expense (or income) as a result of
adjustments recorded to contingent consideration liabilities relating to the
Transactions or any Permitted Acquisition (or other Investment permitted
hereunder).

For the purposes of determining the Senior Secured Net Leverage Ratio for any
Test Period, Consolidated EBITDA shall be deemed to equal (a) $49,938,000 for
the fiscal quarter ended December 31, 2012, (b) $56,764,000 for the fiscal
quarter ended March 31, 2013 and (c) $54,390,000 for the fiscal quarter ended
June 30, 2013 (it being understood that such amounts are subject to adjustments,
as and to the extent otherwise contemplated in this Agreement, in connection
with any Pro Forma Adjustment or any calculation on a Pro Forma Basis).

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) any Transaction Costs incurred during such period,
provided that they are incurred prior to June 30, 2012, (d) any fees and
expenses (including any transaction or retention bonus) incurred during such
period, or any amortization thereof for such period, in connection with any
acquisition, Investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of or waiver or consent relating to any debt instrument (in each
case, including the Third Amendment Transaction Costs and any such transaction
consummated prior to the Third Amendment Effective Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, (e) any income
(loss) for such period attributable to the early extinguishment of Indebtedness,
hedging agreements or other derivative instruments, (f) accruals and reserves
that are established or adjusted as a result of the Transactions or any
Permitted Acquisition (or other Investment not prohibited hereunder) in
accordance with GAAP (including any adjustment of estimated payouts on existing
earn-outs) or changes as a result of the adoption or modification of accounting
policies during such period, (g) stock-based award compensation expenses,
(h) any income (loss) attributable to deferred compensation plans or trusts and
(i) any income (loss) from Investments recorded using the equity method.
Consolidated Net Income for any period shall be adjusted by an amount (which may
be positive or negative) equal to the difference, if any, between (x) GAAP
expense during such period in respect of domain registration fees and expenses
less (y) the amount of registration fees and expenses (whether paid during such
period or in another period, but without duplication) relating to domain names
that are actually registered during such period (excluding, for the avoidance of
doubt, any unused deposits). There shall be included in Consolidated Net Income,
without duplication, the amount of any cash tax benefits related to the tax
amortization of intangible assets in such period. There shall be excluded from
Consolidated Net Income for any period the effects from applying acquisition
method accounting, including applying acquisition method

 

-13-



--------------------------------------------------------------------------------

accounting to inventory, property and equipment, leases, software and other
intangible assets and deferred revenue (including deferred costs related thereto
and deferred rent) required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrower and its Restricted Subsidiaries), as a result of the Transactions, any
acquisition consummated prior to the Effective Date and any Permitted
Acquisitions (or other Investment permitted hereunder) or the amortization or
write-off of any amounts thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, the aggregate amount of Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of acquisition method accounting in
connection with the Transactions or any Permitted Acquisition (or other
Investment permitted hereunder)) consisting only of Indebtedness for borrowed
money, unreimbursed obligations under letters of credit, obligations in respect
of Capital Lease Obligations and debt obligations evidenced by promissory notes
or similar instruments on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date that is secured by a Lien on any asset
of the Borrower or any of its Restricted Subsidiaries that is not expressly
subordinated to the Liens granted under the Security Documents to the
Administrative Agent for the benefit of the Lenders in all respects as of such
date, minus (b) the aggregate amount of cash and Permitted Investments (in each
case, free and clear of all liens, other than Liens permitted pursuant to
Section 6.02), excluding cash and Permitted Investments which are listed as
“restricted” (other than as reserves held by credit card or other payment
processors), on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and the Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP as of such date.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries at such date, excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and obligations under
Letters of Credit to the extent otherwise included therein, (iii) the current
portion of interest and (iv) the current portion of current and deferred income
taxes; provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in working capital (A) arising from acquisitions or dispositions by
the Borrower and its Restricted Subsidiaries shall be measured from the date on
which such acquisition or disposition occurred until the first anniversary of
such acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of Consolidated Net Income and (III) any
changes in current assets or current liabilities as a result of (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of acquisition
method accounting.

 

-14-



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments hereunder (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
extending, renewing or refinancing Indebtedness (including, if such Indebtedness
includes any Other Revolving Commitments, the unused portion of such Other
Revolving Commitments) is in an original aggregate principal amount not greater
than the aggregate principal amount of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Commitments
or Other Revolving Commitments, the amount thereof), (ii) such Indebtedness does
not mature earlier than and, except in the case of Other Revolving Commitments,
has a Weighted Average Life to Maturity equal to or greater than, the Refinanced
Debt, and (iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained; provided that to the extent that
such Refinanced Debt consists, in whole or in part, of Revolving Commitments or
Other Revolving Commitments (or Revolving Loans or Other Revolving Loans
incurred pursuant to any Revolving Commitments or Other Revolving Commitments),
such Revolving Commitments or Other Revolving Commitments, as applicable, shall
be terminated, and all accrued fees in connection therewith shall be paid, on
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.

“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow (but not less
than zero in any period) for the fiscal year ending on December 31, 2014 and
Excess Cash Flow for each succeeding completed fiscal year, in each case, that
is Not Otherwise Applied.

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

“Cure Expiration Date” has the meaning assigned to such term in Section 7.02(a).

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

-15-



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit, within one
Business Day of the date required to be funded by it hereunder, (b) has notified
the Borrower or the Administrative Agent that it does not intend to comply with
its funding obligations or has made a public statement or provided any written
notification to any Person to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent (whether acting on its own behalf or at the reasonable
request of the Borrower (it being understood that the Administrative Agent shall
comply with any such reasonable request)), to confirm in a manner satisfactory
to the Administrative Agent and the Borrower that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, with respect to the Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit obligations other than Letter of
Credit obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof. For purposes of this definition, each Defaulting Lender’s
“Applicable Percentage” shall be determined without giving effect to the proviso
of the definition thereof.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of
Holdings, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C) substantially in the form of Exhibit I.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit J, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C)(1).

 

-16-



--------------------------------------------------------------------------------

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five (5) Business Days following the receipt by each relevant
Term Lender of notice from the Auction Agent in accordance with
Section 2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as
applicable unless a shorter period is agreed to between the Borrower and the
Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for the period through (but not after) the
date of such disposition, the amount for such period of Consolidated EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary (determined as
if references to the Borrower and its Restricted Subsidiaries in the definition
of the term “Consolidated EBITDA” (and in the component financial definitions
used therein) were references to such Sold Entity or Business and its
subsidiaries or to Converted Unrestricted Subsidiary and its subsidiaries), all
as determined on a consolidated basis for such Sold Entity or Business or
Converted Unrestricted Subsidiary.

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration of all

 

-17-



--------------------------------------------------------------------------------

Letters of Credit and the termination of the Commitments and (ii) if an Equity
Interest in any Person is issued pursuant to any plan for the benefit of
employees of Holdings (or any direct or indirect parent thereof) or any of its
subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute a Disqualified Equity Interest solely because it may be required
to be repurchased by Holdings (or any direct or indirect parent company thereof)
or any of its subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.

“Documentation Agent” means Jefferies Finance LLC in its capacity as
documentation agent.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of the Borrower, if the Senior
Secured Net Leverage Ratio (prior to giving effect to the applicable prepayment
pursuant to Section 2.11(d)) as of the end of such fiscal year is (a) greater
than 4.00 to 1.00, 50% of Excess Cash Flow for such fiscal year, (b) greater
than 3.50 to 1.00 but less than or equal to 4.00 to 1.00, 25% of Excess Cash
Flow for such fiscal year and (c) less than or equal to 3.50 to 1.00, 0% of
Excess Cash Flow for such fiscal year.

“Effective Date” means December 22, 2011.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person.

“Environmental Laws” means the applicable common law and treaties, rules,
regulations, codes, ordinances, judgments, orders, decrees and other applicable
Requirements of Law, and all applicable injunctions or binding agreements
issued, promulgated or entered into by or with any Governmental Authority, in
each instance relating to the protection of the environment, to preservation or
reclamation of natural resources, to Release or threatened Release of any
Hazardous Material or to the extent relating to exposure to Hazardous Materials,
to health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, any Intermediate Parent, the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law or permit, license or approval issued
thereunder, (b) the generation, use, handling, transportation or storage
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

-18-



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or in endangered
or critical status, within the meaning of Section 305 of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period, and

(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; less:

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income pursuant to the last sentence of the definition of “Consolidated

 

-19-



--------------------------------------------------------------------------------

Net Income” to the extent such amounts are due but not received during such
period) and cash charges included in clauses (a) through (i) of the definition
of “Consolidated Net Income” (other than cash charges in respect of
(x) Transaction Costs paid on or about the Effective Date to the extent financed
with the proceeds of Indebtedness incurred on the Effective Date or an equity
investment on the Effective Date or (y) Third Amendment Transaction Costs paid
on or about the Third Amendment Effective Date to the extent financed with the
proceeds of Indebtedness incurred on the Third Amendment Effective Date),

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of capital expenditures made in cash or accrued
during such period, except to the extent that such capital expenditures were
financed with the proceeds of Indebtedness of the Borrower or its Restricted
Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness (other than
the payment prior to its stated maturity of (x) any Indebtedness that is
subordinated in right of payment to the Loan Document Obligations and (y) any
unsecured Indebtedness of the Borrower and its Restricted Subsidiaries) of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capital Lease Obligations and (B) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.11(c) with the Net
Proceeds from an event of the type specified in clause (a) of the definition of
“Prepayment Event” to the extent required due to a disposition that resulted in
an increase to Consolidated Net Income and not in excess of the amount of such
increase but excluding (X) all other prepayments of Term Loans and (Y) all
prepayments of Revolving Loans) made during such period (other than in respect
of any revolving credit facility except to the extent there is an equivalent
permanent reduction in commitments thereunder), except to the extent financed
with the proceeds of other Indebtedness of the Borrower or its Restricted
Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period,

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xii) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 6.04 (other than (1) Section 6.04(a),
(2) clause (y) of the proviso to Section 6.04(m), (3) Section 6.04(c)(i) and
(4) Section 6.04(c)(iii), in the case of clause (4), to the extent made with
Cumulative Excess Cash Flow) to the extent that such Investments and
acquisitions were financed with internally generated cash flow of the Borrower
and its Restricted Subsidiaries,

(viii) the amount of dividends and other restricted payments paid during such
period pursuant to Section 6.07 (other than Section 6.07(a)(viii) and
Section 6.07(b)(iv)

 

-20-



--------------------------------------------------------------------------------

(in each case to the extent made with Cumulative Excess Cash Flow) and
Section 6.07(a)(i) (to the extent paid to the Borrower or any of its Restricted
Subsidiaries)) to the extent such restricted payments were financed with
internally generated cash flow of the Borrower and its Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of Non-Cash Charges included in the calculation of
Consolidated Net Income in any prior period,

(xi) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

(xii) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, other Investments or capital expenditures (including
Capitalized Software Expenditures or other purchases of intellectual property)
to be consummated or made during the period of four consecutive fiscal quarters
of the Borrower following the end of such period, provided that to the extent
the aggregate amount of internally generated cash actually utilized to finance
such Permitted Acquisitions, Investments or capital expenditures during such
period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
and

(xiii) the amount of cash taxes paid in such period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Assets” means (a) any fee-owned real property that is not Material
Real Property and all leasehold (including ground lease) interests in real
property, (b) motor vehicles and other assets subject to certificates of title
or ownership except to the extent that the filing of UCC financing statements is
sufficient for perfection of security interests in such motor vehicles, subject
to all other clauses of this definition, (c) Equity Interests in any Person
(other than any Wholly Owned Restricted Subsidiaries) to the extent the pledge
thereof to the Administrative Agent is not permitted by the terms of such
Person’s organizational or joint venture documents, (d) voting Equity Interests
constituting an amount greater than 65% of the total voting Equity Interests of
any Foreign Subsidiary, (e) Equity Interests or other assets that are held
directly by a Foreign Subsidiary, (f) any lease, license or other agreement with
any Person if, to the extent and for so long as, the grant of a Lien thereon to
secure the Secured Obligations constitutes a breach of or a default under, or
creates a right of termination in favor of any party (other than any Loan Party)
to, such lease, license or other agreement (but only to the extent any of the
foregoing is not rendered ineffective by, or is otherwise unenforceable under,
the

 

-21-



--------------------------------------------------------------------------------

Uniform Commercial Code or any Requirements of Law), (g) any asset subject to a
Lien of the type permitted by Section 6.02(iv) (whether or not incurred pursuant
to such Section) or a Lien permitted by Section 6.02(xi), in each case if, to
the extent and for so long as the grant of a Lien thereon to secure the Secured
Obligations constitutes a breach of or a default under, or creates a right of
termination in favor of any party (other than any Loan Party) to, any agreement
pursuant to which such Lien has been created (but only to the extent any of the
foregoing is not rendered ineffective by, or is otherwise unenforceable under,
the Uniform Commercial Code or any Requirements of Law), (h) any intent-to-use
trademark applications filed in the United States Patent and Trademark Office,
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. Section 1051, prior to the
accepted filing of a “Statement of Use” and issuance of a “Certificate of
Registration” pursuant to Section 1(d) of the Lanham Act or an accepted filing
of an “Amendment to Allege Use” whereby such intent-to-use trademark application
is converted to a “use in commerce” application pursuant to Section 1(c) of the
Lanham Act, (i) any asset with respect to which Holdings with the written
consent of the Administrative Agent (not to be unreasonably withheld or delayed)
shall have provided to the Administrative Agent a certificate of a Financial
Officer to the effect that, based on the advice of outside counsel or tax
advisors of national recognition, the grant of a Lien thereon to secure the
Secured Obligations would result in adverse tax consequences to Holdings, any
Intermediate Parent, the Borrower and any of its Restricted Subsidiaries (other
than on account of any Taxes payable in connection with filings, recordings,
registrations, stampings and any similar acts in connection with the creation or
perfection of Liens) that shall have been reasonably determined by Holdings to
be material to Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries, (j) pledges and security interests prohibited by
applicable law, rule or regulation and (k) any asset if, to the extent and for
so long as the grant of a Lien thereon to secure the Secured Obligations is
prohibited by any Requirements of Law (other than to the extent that any such
prohibition would be rendered ineffective pursuant to the Uniform Commercial
Code or any other applicable Requirements of Law).

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings on the Effective Date, (b) any Subsidiary that is
prohibited by applicable law, rule or regulation or contractual obligation
existing on the Effective Date or, if later, the date it first becomes a
Restricted Subsidiary, from guaranteeing the Secured Obligations, and (c) any
Foreign Subsidiary, (d) any Immaterial Subsidiary, and (e) any other Subsidiary
excused from becoming a Loan Party pursuant to the last paragraph of the
definition of the term “Collateral and Guarantee Requirement.”

“Excluded Swap Obligation” means, with respect to any Guarantor (such term used
in this definition as defined in the Guarantee Agreement), any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act (a
“Swap Obligation”), if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), including without limitation, by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to that portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
(i) the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located

 

-22-



--------------------------------------------------------------------------------

or, in the case of any Lender, in which its applicable lending office is
located, or (ii) any other jurisdiction as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than a connection arising solely from such recipient having executed, delivered,
or become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sold or assigned of an interest
in, engaged in any other transaction pursuant to, or enforced, any Loan
Documents), (b) any branch profits tax imposed under Section 884(a) of the Code,
or any similar Tax, imposed by any jurisdiction described in clause (a) above,
(c) any U.S. federal withholding Tax pursuant to FATCA, (d) any withholding Tax
that is attributable to a Lender’s failure to comply with Section 2.17(e), and
(e) except in the case of an assignee pursuant to a request by the Borrower
under Section 2.19 hereto, any U.S. federal withholding Taxes imposed due to a
Requirement of Law in effect at the time a Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Tax under Section 2.17(a).

“Extension Notice” has the meaning assigned to such term in Section 2.21(b).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or corporate controller of Borrower.

“Financial Performance Covenant” means the covenant set forth in Section 6.11.

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is, or is to be, a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit C among the Administrative Agent
and one or more Senior Representatives for holders of Permitted First Priority
Refinancing Debt, with such modifications thereto as the Administrative Agent
may reasonably agree.

“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.

In the event that the Borrower or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness (other than
Indebtedness incurred under any revolving credit facility for working capital
purposes unless such Indebtedness has been permanently repaid and has not been
replaced) subsequent to the commencement of the Test Period for which the Fixed
Charge Coverage Ratio is being calculated but prior to or simultaneously with
the event for which the calculation

 

-23-



--------------------------------------------------------------------------------

of the Fixed Charge Coverage Ratio is made (the “Fixed Charge Coverage Ratio
Calculation Date”), then the Fixed Charge Coverage Ratio shall be calculated
giving pro forma effect to such incurrence, assumption, guarantee, redemption,
retirement or extinguishment of Indebtedness, as if the same had occurred on the
first day of the Test Period.

For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP) that have been made by the Borrower or
any of its Restricted Subsidiaries during the Test Period or subsequent to such
Test Period and on or prior to or simultaneously with the Fixed Charge Coverage
Ratio Calculation Date shall be calculated on a pro forma basis assuming that
all such Investments, acquisitions, Dispositions, mergers, consolidations and
discontinued operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the Test Period. If since the beginning of such
period any Person that subsequently became a Restricted Subsidiary or was merged
with or into the Borrower or any of its Restricted Subsidiaries since the
beginning of such period shall have made any Investment, acquisition,
Disposition, merger, consolidation or discontinued operation that would have
required adjustment pursuant to this definition, then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect thereto for such period as if
such Investment, acquisition, disposition, merger, consolidation or discontinued
operation had occurred on the first day of the applicable Test Period.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, Disposition, merger or consolidation (including the
Transactions) and the amount of income or earnings relating thereto, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower (and may include, for the avoidance of doubt,
net cost savings and operating expense reductions resulting from such
Investment, acquisition, merger or consolidation (including the Transactions)
which is being given pro forma effect that have been or are reasonably expected
to be realized). If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire period (taking into
account any hedging obligations applicable to such Indebtedness). Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP. For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period except as set forth in the first
paragraph of this definition. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

“Fixed Charge Coverage Ratio Calculation Date” has the meaning given to such
term in the definition of “Fixed Charge Coverage Ratio”.

“Foreign Subsidiary” means any (i) Subsidiary that is a controlled foreign
corporation within the meaning of Section 957(a) of the Code and (ii) any
Domestic Subsidiary that is disregarded for U.S. federal income Tax purposes and
has no material assets other than equity interests of one or more Subsidiaries
that are controlled foreign corporations within the meaning of Section 957(a) of
the Code.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year

 

-24-



--------------------------------------------------------------------------------

from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Agreement” means the Master Guarantee Agreement, dated as of
December 22, 2011 and as amended and restated on the Third Amendment Effective
Date, among the Loan Parties and the Administrative Agent.

“Guaranteed Obligations” has the meaning assigned to such term in the Guarantee
Agreement.

“Hazardous Materials” means all substances, wastes, pollutants or contaminants,
materials, constituents, chemicals or compounds in any form regulated under any
Environmental Law, including petroleum or petroleum by-products or distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated as hazardous or toxic, or any other term of similar import, pursuant
to any Environmental Law.

“Holdings” has the meaning assigned to such term in the preliminary statements
hereto.

 

-25-



--------------------------------------------------------------------------------

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D)(3).

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

“Incremental Amendment Effective Date” has the meaning given to such term in the
recitals hereto.

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.20(b).

“Incremental Revolving Facility Closing Date” has the meaning assigned to such
term in Section 2.20(b).

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.20(b).

“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.20(b).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.20(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable in the ordinary
course of business and any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided that the term “Indebtedness” shall not include (x) deferred or prepaid
revenue, (y) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller or (z) for the avoidance of doubt, any Qualified Equity Interests issued
by the Borrower. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The

 

-26-



--------------------------------------------------------------------------------

amount of Indebtedness of any Person for purposes of clause (e) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Information Memorandum” means the Confidential Information Memorandum dated
November 30, 2011, relating to the Loan Parties and the Transactions.

“Initial Restricted Payment Amount” means an amount equal to (A) $30,000,000 or
(B) if the Senior Secured Net Leverage Ratio of the Borrower is equal to or less
than 3.75 to 1.00 as of the most recently ended Test Period, $60,000,000.

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing and ending on the date that is one, two, three or six
months thereafter as selected by the Borrower in its Borrowing Request (or, if
agreed to by each Lender participating therein, twelve months or such other
period less than one month thereafter as the Borrower may elect); provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period and (c) no
Interest Period shall extend beyond (i) in the case of Term Loans, the Term
Maturity Date and (ii) in the case of Revolving Loans, the Revolving Maturity
Date. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Intermediate Parent” means any Subsidiary of Holdings and of which the Borrower
is a subsidiary.

 

-27-



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment), but without any adjustment for write-downs or write-offs
(including as a result of forgiveness of any portion thereof) with respect to
such loan or advance after the date thereof, (b) any Investment in the form of a
Guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by a Financial
Officer, (c) any Investment in the form of a transfer of Equity Interests or
other non-cash property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair market value
(as determined in good faith by a Financial Officer) of such Equity Interests or
other property as of the time of the transfer, minus any payments actually
received by such investor representing a return of capital of, or dividends or
other distributions in respect of, such Investment (to the extent such payments
do not exceed, in the aggregate, the original amount of such Investment), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) by the specified Person in the form
of a purchase or other acquisition for value of any Equity Interests, evidences
of Indebtedness or other securities of any other Person shall be the original
cost of such Investment (including any Indebtedness assumed in connection
therewith), plus (i) the cost of all additions thereto and minus (ii) the amount
of any portion of such Investment that has been repaid to the investor in cash
as a repayment of principal or a return of capital, and of any cash payments
actually received by such investor representing interest, dividends or other
distributions in respect of such Investment (to the extent the amounts referred
to in clause (ii) do not, in the aggregate, exceed the original cost of such
Investment plus the costs of additions thereto), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment.
For purposes of Section 6.04, if an Investment involves the acquisition of more
than one Person, the amount of such Investment shall be allocated among the
acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by a Financial Officer.

“Investor” means a holder of Equity Interests in Holdings (or any direct or
indirect parent thereof).

“Investor Management Agreement” means the Transactions and Management Fee
Agreement among certain Investors and/or management companies associated with
certain Investors and the Borrower.

“Investor Termination Fees” means the one-time payment under the Investor
Management Agreement of a success fee to one or more of the Investors and their
respective Affiliates in the event of either a change of control or the
completion of an IPO.

 

-28-



--------------------------------------------------------------------------------

“IPO” means the initial underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-8) of common Equity
Interests in Holdings.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) Credit Suisse AG (acting through such of its affiliates
or branches as it deems appropriate) other than with respect to commercial
Letters of Credit and (b) each Revolving Lender that shall have become an
Issuing Bank hereunder as provided in Section 2.05(k) (other than any Person
that shall have ceased to be an Issuing Bank as provided in Section 2.05(l)),
each in its capacity as an issuer of Letters of Credit hereunder. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“Joint Bookrunner” means each of Credit Suisse Securities (USA) LLC, Goldman
Sachs Lending Partners LLC, Morgan Stanley Senior Funding, Inc. and Wells Fargo
Securities, LLC in its capacity as a joint bookrunner.

“Joint Lead Arranger” means each of Credit Suisse Securities (USA) LLC, Goldman
Sachs Lending Partners LLC, Morgan Stanley Senior Funding, Inc. and Wells Fargo
Securities LLC in its capacity as a joint lead arranger.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. Unless otherwise specified herein, the amount of a Letter of Credit
at any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided that with respect to any Letter of Credit that, by
its terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Revolving Facility Amendment, an Incremental Term Facility Amendment
or a Refinancing Amendment, in each case, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

 

-29-



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit or bank guarantee issued pursuant
to this Agreement other than any such letter of credit or bank guarantee that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

“LIBO Rate” means, for any Interest Period with respect to a Eurodollar
Borrowing, the rate per annum equal to (i) the London InterBank Offered Rate
administered by the British Bankers’ Association (“LIBOR”) (or by reference to
any successor or substitute entity or other quotation service providing
comparable quotations to LIBOR), as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or (ii) if such published
rate is not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Borrowing being made, continued or converted by Credit Suisse AG and
with a term equivalent to such Interest Period would be offered by Credit Suisse
AG’s London Branch to major banks in the London interbank eurodollar market at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.

Notwithstanding the foregoing, the LIBO Rate with respect to any applicable
Interest Period for: (a) any Revolving Loan will be deemed to be 1.50% per annum
if the LIBO Rate for such Interest Period determined pursuant to this definition
would otherwise be less than 1.50% per annum; and (b) any Term Loan will be
deemed to be 1.00% per annum if the LIBO Rate for such Interest Period
determined pursuant to this definition would otherwise be less than 1.00% per
annum.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

“Loan Documents” means this Agreement, the Third Amendment, any Refinancing
Amendment, the Guarantee Agreement, the Collateral Agreement, the other Security
Documents, the First Lien Intercreditor Agreement, the Second Lien Intercreditor
Agreement, and, except for purposes of Section 9.02, any promissory notes
delivered pursuant to Section 2.09(e).

“Loan Parties” means Holdings, any Intermediate Parent, the Borrower and the
Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused

 

-30-



--------------------------------------------------------------------------------

Revolving Commitments representing more than 50% of the sum of the aggregate
Revolving Exposures and the unused aggregate Revolving Commitments at such time
and (b) in the case of the Term Lenders of any Class, Lenders holding
outstanding Term Loans of such Class representing more than 50% of all Term
Loans of such Class outstanding at such time, provided that (a) the Revolving
Exposures, Term Loans and unused Commitments of the Borrower or any Affiliate
thereof and (b) whenever there are one or more Defaulting Lenders, the total
outstanding Term Loans and Revolving Exposures of, and the unused Revolving
Commitments of, each Defaulting Lender, shall in each case be excluded for
purposes of making a determination of the Majority in Interest.

“Management Investors” means the members of the Board of Directors, officers and
employees of Holdings, the Borrower and/or its Subsidiaries who are (directly or
indirectly through one or more investment vehicles) investors in Holdings (or
any direct or indirect parent thereof).

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on
(a) the business, financial condition, or results of operations of Holdings, any
Intermediate Parent, the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower and the other Loan Parties, taken as a whole, to
perform their payment obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding $30,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, any
Intermediate Parent, the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Real Property” means any owned real property (including fixtures) with
a fair market value greater than or equal to $5,000,000.

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Borrower most recently ended, had
revenues or total assets for such quarter in excess of 2.5% of the consolidated
revenues or total assets, as applicable, of the Borrower for such quarter;
provided that in the event that the Immaterial Subsidiaries, taken together, had
as of the last day of the fiscal quarter of the Borrower most recently ended
revenues or total assets in excess of 10% of the consolidated revenues or total
assets, as applicable, of Holdings, the Borrower and the Restricted Subsidiaries
for such quarter, the Borrower shall designate one or more Immaterial
Subsidiaries to be a Material Subsidiary as may be necessary such that the
foregoing 10% limit shall not be exceeded, and any such Subsidiary shall
thereafter be deemed to be an Material Subsidiary hereunder; provided, further,
that if any Subsidiary that, but for this proviso, would be an Immaterial
Subsidiary hereunder, has previously executed (including via a joinder) the
Collateral Agreement and the Guarantee Agreement and has complied with all
requirements of this Agreement and the other applicable Loan Documents
(including all applicable requirements of the Collateral and Guarantee
Requirement), such Subsidiary shall be deemed not to be an Immaterial Subsidiary
for purposes of this Agreement and the other Loan Documents and shall be deemed
a Material Subsidiary hereunder unless subsequently re-designated as an
Immaterial Subsidiary in accordance with the terms of this Agreement; provided,
further, that the Borrower may at any time and in its sole discretion, upon
written notice to the Administrative Agent, designate any Immaterial Subsidiary
to be a Material Subsidiary hereunder; provided, further, that the Borrower may
re-designate Material Subsidiaries as Immaterial Subsidiaries so long as
Borrower is in compliance with the foregoing.

 

-31-



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations. Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

“Mortgaged Property” means each parcel of real property with respect to which a
Mortgage is granted pursuant to the Collateral and Guarantee Requirement,
Section 5.11 or Section 5.12.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all fees and out-of-pocket expenses paid by Holdings, any Intermediate
Parent, the Borrower and its Restricted Subsidiaries in connection with such
event (including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (x) the amount of all payments that are
permitted hereunder and are made by Holdings, any Intermediate Parent, the
Borrower and its Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, (y) the pro rata portion of
net cash proceeds thereof (calculated without regard to this clause (y))
attributable to minority interests and not available for distribution to or for
the account of Holdings, any Intermediate Parent, the Borrower or its Restricted
Subsidiaries as a result thereof and (z) the amount of any liabilities directly
associated with such asset and retained by the Borrower or any Restricted
Subsidiary and (iii) the amount of all taxes paid (or reasonably estimated to be
payable), and the amount of any reserves established by Holdings, any
Intermediate Parent, the Borrower and its Restricted Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, that are directly
attributable to such event, provided that any reduction at any time in the
amount of any such reserves (other than as a result of payments made in respect
thereof) shall be deemed to constitute the receipt by the Borrower at such time
of Net Proceeds in the amount of such reduction.

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of acquisition method accounting,
(e) depreciation and amortization (including amortization of Capitalized
Software Expenditures and amortization of deferred financing fees or costs), and
(f) other non-cash charges (provided, in each case, that if any non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period).

 

-32-



--------------------------------------------------------------------------------

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Loan Party Investment Amount” means, at any time, the sum of (a) the
greater of $105,000,000 and 50% of Consolidated EBITDA for the most recently
ended Test Period, (b) the Net Proceeds of any issuance of, or contribution of
cash in respect of existing, Qualified Equity Interests (other than any such
issuance or contribution made pursuant to Section 7.02) that are Not Otherwise
Applied, (c) Cumulative Excess Cash Flow that is Not Otherwise Applied and
(d) the aggregate amount of Investments permitted to be made pursuant to
Section 6.04(m) at such time.

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event or of Excess Cash Flow or of the Initial Restricted
Payment Amount, that such amount (a) was not required to be applied to prepay
the Loans pursuant to Section 2.11(c) or (d), and (b) was not previously applied
pursuant to Sections 6.04(m), 6.07(a)(viii), 6.07(b)(iv) and the definition of
the term “Non-Loan Party Investment Amount.”

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“OID” has the meaning assigned to such term in Section 2.20(a)(i).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

“Original Credit Agreement” has the meaning given to such term in the recitals
hereto.

“Original Term Loan Refinancing Loans” means the Refinancing Loans (as defined
in the Third Amendment) in an aggregate principal amount of $883,773,869.35 made
pursuant to the Third Amendment in accordance with Section 2.21 of the Original
Credit Agreement.

“Original Term Loans” means the Term Loans in an aggregate outstanding principal
amount of $883,773,869.35 (as of immediately prior to the Third Amendment
Effective Date) made pursuant to the Original Credit Agreement, which Term Loans
were repaid in full pursuant to the Third Amendment.

“Other Revolving Commitments” means one or more Classes of Revolving Commitments
hereunder or extended Revolving Commitments that result from a Refinancing
Amendment.

 

-33-



--------------------------------------------------------------------------------

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(i).

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B.

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of Equity Interests in,
or all or substantially all the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of), any Person; provided that (a) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person, upon the consummation
of such acquisition, will be a Restricted Subsidiary (including as a result of a
merger or consolidation between any Restricted Subsidiary and such Person),
(b) all transactions related thereto are consummated in accordance with all
Requirements of Law, (c) the business of such Person, or such assets, as the
case may be, constitute a business permitted by Section 6.03(b), (d) the
Borrower shall comply with Section 5.11 with respect to each such Person,
(e) after giving effect to any such purchase or other acquisition, (A) no Event
of Default shall have occurred and be continuing and (B) the Borrower shall be
in Pro Forma Compliance with the Financial Performance Covenant as of the end of
the most recently ended Test Period, and (f) the Borrower shall have delivered
to the Administrative Agent a certificate of a Financial Officer certifying that
all the requirements set forth in this definition have been satisfied with
respect to such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in
clause (e) above.

“Permitted Encumbrances” means:

(a) Liens for Taxes that are not overdue for a period of more than 30 days or
that are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(b) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens arising in

 

-34-



--------------------------------------------------------------------------------

the ordinary course of business that secure amounts not overdue for a period of
more than 30 days or, if more than 30 days overdue, are unfiled and no other
action has been taken to enforce such Lien or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, in each case so long as such Liens do not individually or
in the aggregate have a Material Adverse Effect;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary;

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions, encroachments, protrusions, zoning
restrictions and other similar encumbrances and minor title defects affecting
real property that, in the aggregate, do not materially interfere with the
ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
such obligations are permitted by Section 6.01; and

(h) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money other than Liens referred to in
clause (c) above securing obligations under letters of credit or bank guarantees
and in clause (g) above, in each case to the extent any such lien would
constitute a Lien securing Indebtedness for borrowed money.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Loan Document Obligations and is not secured by any property
or assets of the Borrower or any Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans (including portions of Classes of Term Loans, Other Term Loans) or
outstanding Revolving Loans, (iii) such Indebtedness does not mature or have
scheduled amortization or payments of principal prior to the date that is
91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are

 

-35-



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by any Subsidiaries other than the Subsidiary Loan Parties and
(vi) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the First Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted First Priority
Refinancing Debt incurred by the Borrower, then the Borrower, the Subsidiary
Loan Parties, the Administrative Agent and the Senior Representative for such
Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Holders” means (a) the Sponsors, (b) the Management Investors;
provided that in no event shall the Management Investors constitute Permitted
Holders of more than 20% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of Holdings at any one time, and
(c) the other Persons identified in writing to the Administrative Agent prior to
the Effective Date so long as such Persons become Investors within 90 calendar
days following the Effective Date; provided that, if any individual Investor
shall own, directly or indirectly, beneficially or of record, Equity Interests
in Holdings representing a majority or more of the aggregate ordinary voting
power for the election of members of the Board of Directors of Holdings
represented by the issued and outstanding Equity Interests of Holdings, such
Investor shall no longer be a Permitted Holder.

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:

(a) dollars, euro or such other currencies held by it from time to time in the
ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens) or
title to which shall have been transferred to such Person and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations;

 

-36-



--------------------------------------------------------------------------------

(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of $250,000,000 or (ii) having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(g) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof);

(h) investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction; and

(j) investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses (a)
through (i) of this definition.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing, (d) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the Loan
Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, and (e) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is permitted pursuant
to Section 6.01(a)(ii), (a)(xxi) or (a)(xxii), (i) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate (including whether such interest is payable in cash or in kind)
and redemption premium) of Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension are not, taken as a whole,
materially less favorable to the Loan Parties or the Lenders than the terms and
conditions of the Indebtedness being

 

-37-



--------------------------------------------------------------------------------

modified, refinanced, refunded, renewed or extended (except for covenants or
other provisions applicable exclusively to periods commencing after the Latest
Maturity Date at the time such Indebtedness is incurred); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to such modification, refinancing, refunding,
renewal or extension, together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions are not, taken as a whole, materially less
favorable shall satisfy the requirements in this clause (i), and (ii) the
primary obligor in respect of, and the Persons (if any) that Guarantee,
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension are the primary obligor in respect of, and Persons (if any) that
Guaranteed, respectively, the Indebtedness being modified, refinanced, refunded,
renewed or extended. For the avoidance of doubt, it is understood that a
Permitted Refinancing may constitute a portion of an issuance of Indebtedness in
excess of the amount of such Permitted Refinancing; provided that such excess
amount is otherwise permitted to be incurred under Section 6.01.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of second lien secured notes
or second lien secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a second lien, subordinated basis to the Secured Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of Classes of Term Loans or Other Term
Loans) or outstanding Revolving Loans, (iii) such Indebtedness does not mature
or have scheduled amortization or payments of principal prior to the date that
is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by any Subsidiaries other than the Subsidiary Loan Parties and
(vi) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Second Lien Intercreditor Agreement.
Permitted Second Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Subsidiary Loan Party in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans (including
portions of Classes of Term Loans or Other Term Loans) or outstanding Revolving
Loans, (ii) such Indebtedness does not mature or have scheduled amortization or
payments of principal prior to the date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (iii) if guaranteed,
such Indebtedness is not guaranteed by any Subsidiaries other than Loan Parties
and (iv) such Indebtedness is not secured by any Lien on any property or assets
of the Borrower or any Restricted Subsidiary. Permitted Unsecured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

 

-38-



--------------------------------------------------------------------------------

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Preferred Interests” means the preferred Equity Interests issued by Holdings in
accordance with the Acquisition Agreement.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including (x) pursuant to a sale
and leaseback transaction, (y) by way of merger or consolidation and (z) any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of) of any property or asset of the
Borrower or any of its Restricted Subsidiaries permitted by Section 6.05(k)
other than dispositions resulting in aggregate Net Proceeds not exceeding
(A) $5,000,000 in the case of any single transaction or series of related
transactions and (B) $10,000,000 for all such transactions during any fiscal
year of the Borrower; or

(b) the incurrence by the Borrower or any of its Restricted Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 6.01 (other than
Permitted Unsecured Refinancing Indebtedness, Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt and Other Term
Loans which shall constitute a Prepayment Event to the extent required by the
definition of “Credit Agreement Refinancing Indebtedness”) or permitted by the
Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate announced from time to time by Credit Suisse AG as
its “prime rate.” The Prime Rate is based upon various factors including Credit
Suisse AG’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Credit Suisse AG shall take effect at the opening of business on
the day of announcement of such change.

“Principal Issuing Bank” means, on any date, (a) the Issuing Bank, if there is
only one Issuing Bank and (b) otherwise, (i) the Issuing Bank with the greatest
LC Exposure on such date and (ii) each other Issuing Bank that has issued
Letters of Credit that on such date have available for drawing thereunder
(together with the aggregate unreimbursed LC Disbursement thereunder on such
date) of greater than $5,000,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of (a) actions taken, prior to or during such Post-Transaction
Period, for the purposes of realizing reasonably identifiable and quantifiable
cost savings, or (b) any additional costs incurred prior to or during such
Post-Transaction Period in connection with the combination of the operations of
such Pro Forma Entity with the operations of the Borrower and its Restricted
Subsidiaries; provided that (A) so long as such actions are taken prior to or
during such Post-Transaction Period or such costs are incurred prior to or
during such Post-Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs
will be incurred during the entirety of such Test Period, (B) any Pro Forma

 

-39-



--------------------------------------------------------------------------------

Adjustment to Consolidated EBITDA shall be certified by the chief or senior
financial officer, the chief executive officer or president of the Borrower) and
(C) any such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, shall be without duplication for cost
savings or additional costs already included in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, for such Test Period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any subsidiary of Holdings or any division, product
line, or facility used for operations of Holdings, the Borrower or any of its
Subsidiaries, shall be excluded and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by Holdings, the Borrower or any of its Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (a) above, the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to
operating expense reductions that are (i)(x) directly attributable to such
transaction, (y) expected to have a continuing impact on Holdings, the Borrower
or any of its Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment, provided further that
(1) any determination of Pro Forma Compliance with the Financial Performance
Covenant required at any time prior to March 31, 2014, shall be made assuming
that compliance with the Financial Performance Covenant for the Test Period
ending on March 31, 2014 is required with respect to the most recently ended
Test Period prior to such time, and (2) all pro forma adjustments made pursuant
to this definition (including the Pro Forma Adjustment) with respect to the
Transactions shall be consistent in character and amount with the adjustments
reflected in the Pro Forma Financial Statements.

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Entity or Business, the pro forma increase or decrease in
Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four quarter period prior to its
disposal.

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

-40-



--------------------------------------------------------------------------------

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Qualified Equity Interests” means Equity Interests of Holdings or the Borrower
other than Disqualified Equity Interests.

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing” means the repayment of all the existing third party Indebtedness
for borrowed money of the Borrower and its Subsidiaries as of the Effective Date
(other than Indebtedness hereunder, existing Capital Lease Obligations, existing
letters of credit and the Indebtedness listed on Schedule 6.01) and the
discharge (or the making of arrangements for discharge) of all Liens other than
Liens permitted pursuant to Section 6.02.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.21.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
Controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
emptying, pumping, escaping, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the environment (including ambient air,
indoor air, surface water, groundwater, land surface or subsurface strata) and
including the environment within any building, or any occupied structure,
facility or fixture.

“Repricing Premium” means, in connection with a Repricing Transaction, a premium
(expressed as a percentage of the principal amount of such Loans to be prepaid)
equal to the amount set forth below:

(a) on or prior to the date that is six months after the Third Amendment
Effective Date, 1.0%; and

(b) thereafter, 0%.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by any Loan Party of any long-term bank
debt financing incurred for the primary purpose of reducing the effective
interest cost or weighted average yield (as reasonably

 

-41-



--------------------------------------------------------------------------------

determined by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement or commitment
fees in connection therewith) to less than the interest rate for or weighted
average yield (as determined by the Administrative Agent on the same basis) of
the Term Loans, including without limitation, as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, the Term Loans.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that to the extent set forth in Section 9.02 or Section 9.04, (a) the
total Revolving Exposures, Term Loans and unused Commitments of the Borrower or
any Affiliate (other than an Affiliated Debt Funds) thereof and (b) whenever
there are one or more Defaulting Lenders, the total outstanding Term Loans and
Revolving Exposures of, and the unused Revolving Commitments of, each Defaulting
Lender shall, in each case described in clauses (a) and (b), be excluded for
purposes of making a determination of Required Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a member of the Board of Directors of a Loan Party
and with respect to certain limited liability companies or partnerships that do
not have officers, any manager, sole member, managing member or general partner
thereof, and as to any document delivered on the Effective Date or thereafter
pursuant to paragraph (a)(i) of the definition of the term “Collateral and
Guarantee Requirement,” any secretary or assistant secretary of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Lender pursuant to an Assignment and Assumption, (ii) a Refinancing
Amendment or (iii) a Revolving Commitment Increase. The amount of each Lender’s
Revolving Commitment is set forth on

 

-42-



--------------------------------------------------------------------------------

Schedule 2.01, or in the Assignment and Assumption or Refinancing Amendment
pursuant to which such Lender shall have assumed its Revolving Commitment, as
the case may be. The initial aggregate amount of the Lenders’ Revolving
Commitments on the Third Amendment Effective Date is $125,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.20(a)(i).

“Revolving Commitment Increase Lender” has the meaning assigned to such term in
Section 2.20(c).

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(b).

“Revolving Maturity Date” means December 22, 2016 (or, with respect to any
Revolving Lender that has extended its Revolving Commitment pursuant to
Section 2.21(b), the extended maturity date, set forth in the Extension Notice
delivered by the Borrower and such Revolving Lender to the Administrative Agent
pursuant to Section 2.21(b)).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Lien Credit Agreement” means the Second Lien Credit Agreement dated as
of November 9, 2012, by and among Holdings, the Borrower, each other Loan Party,
each lender party thereto and the Administrative Agent.

“Second Lien Facility” means the “Facility” referred to in the Second Lien
Credit Agreement.

“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement substantially in the form of Exhibit D among the Administrative Agent
and one or more Senior Representatives for holders of Permitted Second Priority
Refinancing Debt, with such modifications thereto as the Administrative Agent
may reasonably agree.

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.

“Security Documents” means the Collateral Agreement, each Mortgage and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 5.11 or Section 5.12 to secure
any of the Secured Obligations.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt or any
Permitted Refinancing thereof,

 

-43-



--------------------------------------------------------------------------------

the trustee, administrative agent, collateral agent, security agent or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.

“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio, on a Pro Forma Basis, of (a) Consolidated Senior Secured Indebtedness as
of such date to (b) Consolidated EBITDA for the most recently completed Test
Period.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(1).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit K.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit L, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D)(1).

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower of Specified Discount Prepayment made pursuant to
Section 2.11(a)(ii)(B) substantially in the form of Exhibit G.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit H, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B)(1).

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(3).

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

 

-44-



--------------------------------------------------------------------------------

“Sponsors” means Warburg Pincus LLC, GS Capital Partners VI Fund, L.P. and their
respective Affiliates.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States. Such reserve, liquid asset or similar percentages shall
include those imposed pursuant to Regulation D of the Board of Governors.
Eurodollar Loans shall be deemed to be subject to such reserve, liquid asset or
similar requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
or any other applicable law, rule or regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Subordinated Indebtedness” means any Permitted Unsecured Refinancing Debt that
is subordinated in right of payment to the Loan Document Obligations, and any
Permitted Refinancing in respect of any of the foregoing.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower (unless otherwise specified).

“Subsidiary Loan Party” means each Subsidiary that is a party to the Guarantee
Agreement.

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former members of the Board of Directors, officers,
employees or consultants of Holdings, any Intermediate Parent, the Borrower or
the other Subsidiaries shall be a Swap Agreement.

“Swap Obligation” has the meaning assigned to such term in the definition of
“Excluded Swap Obligation”.

 

-45-



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Third Amendment Effective Date,
expressed as an amount representing the maximum principal amount of the Term
Loan to be made by such Lender hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to an
Assignment and Assumption. The amount of each Lender’s Term Commitment as of the
Third Amendment Effective Date is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment, as the case may be. The initial aggregate amount of the
Lenders’ Term Commitments (including the Third Amendment Term Commitment
Increase), together with the aggregate principal amount of the Original Term
Loan Refinancing Loans outstanding, in each case on the Third Amendment
Effective Date, is $1,050,000,000.

“Term Commitment Increase” has the meaning assigned to such term in
Section 2.20(a)(ii).

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loans” means Loans made pursuant to Section 2.01(a), Other Term Loans
(including, for the avoidance of doubt, the Original Term Loan Refinancing
Loans) and term loans made pursuant to an Incremental Term Facility.

“Term Maturity Date” means November 9, 2019 (or, with respect to any Term Lender
that has extended the maturity date of its Term Loans pursuant to
Section 2.21(b), the extended maturity date set forth in the Extension Notice
delivered by the Borrower and such Term Lender to the Administrative Agent
pursuant to Section 2.21(b)).

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended as of such time for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b); provided that for any date of determination before the delivery of the
first financial statements pursuant to Section 5.01(a) or (b), the Test Period
shall be the period of four consecutive fiscal quarters of the Borrower then
last ended as of such time.

“Third Amendment” means the Refinancing Amendment to the Original Credit
Agreement, dated as of November 25, 2013, by and among Holdings, the Borrower,
each other Loan Party, each Lender party thereto and the Administrative Agent.

“Third Amendment Additional Revolving Lenders” means the Additional Revolving
Lenders identified on Schedule 2.01 providing the Third Amendment Revolving
Commitment Increase.

“Third Amendment Additional Term Lenders” means the Additional Term Lenders
identified on Schedule 2.01 providing the Third Amendment Term Commitment
Increase.

“Third Amendment Effective Date” means the date of effectiveness of the Third
Amendment, which shall be the date on which the conditions to the effectiveness
of the Third Amendment are satisfied or waived in accordance with its terms.

 

-46-



--------------------------------------------------------------------------------

“Third Amendment Revolving Commitment Increase” means the Revolving Commitment
Increase in an aggregate principal amount of $40,000,000 given effect on the
Third Amendment Effective Date pursuant to Section 2.20. The amount of each
Third Amendment Additional Revolving Lender’s respective share of the Third
Amendment Revolving Commitment Increase is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
respective share of the Third Amendment Revolving Commitment Increase, as the
case may be.

“Third Amendment Term Commitment Increase” means the Term Commitment Increase in
an aggregate principal amount of $166,226,130.65 given effect on the Third
Amendment Effective Date pursuant to Section 2.20. The amount of each Third
Amendment Additional Term Lender’s respective share of the Third Amendment Term
Commitment Increase as of the Third Amendment Effective Date is set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its respective share of the Third Amendment Term Commitment
Increase, as the case may be.

“Third Amendment Transaction Costs” has the meaning assigned to such term in the
definition of “Third Amendment Transactions”.

“Third Amendment Transactions” means (i) the (x) the execution, delivery and
performance by each applicable Loan Party of this Agreement and the other Loan
Documents executed and/or delivered in connection herewith, (y) incurrence of
the Third Amendment Term Commitment Increase, the Borrowings thereunder and the
use of the proceeds thereof and (z) incurrence of the Third Amendment Revolving
Commitment Increase, (ii) the prepayment of all outstanding term loans incurred
under the Second Lien Facility and (iii) the incurrence or payment of fees,
costs and expenses by Holdings, the Borrower or any other Subsidiary in
connection with the foregoing as well as the prepayment of all outstanding term
loans incurred under the Second Lien Facility (the “Third Amendment Transaction
Costs”).

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any other Subsidiary in connection with the
Transactions.

“Transactions” means (a) the Financing Transactions, (b) the Acquisition and the
other transactions contemplated by the Acquisition Documents, (c) the
Refinancing and (d) the payment of the Transaction Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.13 subsequent to the Effective
Date.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

-47-



--------------------------------------------------------------------------------

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan” or “ABR
Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”
or “ABR Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and
Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or other modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any

 

-48-



--------------------------------------------------------------------------------

provision (including any definitions) hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Accounting Standards Codification
No. 825—Financial Instruments, or any successor thereto (including pursuant to
the Accounting Standards Codification), to value any Indebtedness of Holdings,
the Borrower or any Subsidiary at “fair value” as defined therein.
Notwithstanding any other provision contained herein, any lease that is treated
as an operating lease for purposes of GAAP as of the Effective Date shall
continue to be treated as an operating lease (and any future lease, if it were
in effect on the Effective Date, that would be treated as an operating lease for
purposes of GAAP as of the Effective Date shall be treated as an operating
lease), in each case for purposes of this Agreement, notwithstanding any change
in GAAP after the Effective Date.

SECTION 1.05 Effectuation of Transactions. All references herein to Holdings,
the Borrower and the other Subsidiaries shall be deemed to be references to such
Persons, and all the representations and warranties of Holdings, the Borrower
and the other Loan Parties contained in this Agreement and the other Loan
Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Effective Date, unless
the context otherwise requires.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. (a) Pursuant to the terms of the Original Credit
Agreement and the Third Amendment, on the Third Amendment Effective Date but
prior to satisfaction of the conditions set forth in Section 4.03 of this
Agreement, the Term Lenders identified on Schedule 2.01 as holding Original Term
Loan Refinancing Loans entered into the Third Amendment and made the Original
Term Loan Refinancing Loans contemplated by the Third Amendment. The proceeds of
the Original Term Loan Refinancing Loans were used to repay in full the
outstanding principal amount of the Original Term Loans. As of the Third
Amendment Effective Date, the Original Term Loan Refinancing Loans remain
outstanding under this Agreement and constitute “Term Loans” for all purposes
hereunder. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

(b) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make Revolving Loans to the Borrower denominated in dollars from time
to time during the Revolving Availability Period in an aggregate principal
amount which will not result in such Revolving Lender’s Revolving Exposure
exceeding such Revolving Lender’s Revolving Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

 

-49-



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Borrower shall have
given the notice required for a Eurodollar Borrowing under Section 2.03, and
provided an indemnity letter extending the benefits of Section 2.16 to Lenders
in respect of such Borrowings. Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of six Eurodollar Borrowings
outstanding. Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing may be in an aggregate amount which is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f).

SECTION 2.03 Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing (or, in the case of any Eurodollar Borrowing to be made on the Third
Amendment Effective Date, one Business Day) or (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information:

(i) whether the requested Borrowing is to be a Revolving Borrowing, a Term
Borrowing or a Borrowing of any other Class (specifying the Class thereof);

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

-50-



--------------------------------------------------------------------------------

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or, in the
case of any ABR Revolving Borrowing requested to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(f), the identity of the Issuing Bank
that made such LC Disbursement; and

(vii) that as of the date of such Borrowing, the conditions set forth in
Sections 4.02(a) and 4.02(b) are satisfied.

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the applicable
Class of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

SECTION 2.04 [Reserved]

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.05, to issue Letters of Credit for
the Borrower’s own account (or for the account of any other Subsidiary of the
Borrower so long as the Borrower and such other Subsidiary are co-applicants in
respect of such Letter of Credit), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, which shall reflect the
standard operating procedures of such Issuing Bank, at any time and from time to
time during the Revolving Availability Period and prior to the fifth Business
Day prior to the Revolving Maturity Date. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit or bank guarantee application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Issuance, Amendment, Renewal, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver in writing by hand
delivery or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent (at least five Business Days before the requested
date of issuance, amendment, renewal or extension or such shorter period as the
applicable Issuing Bank and the Administrative Agent may agree) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (d)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of any
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension,
(i) subject to Section 9.04(b)(ii), the Applicable Fronting Exposure of each
Issuing Bank shall

 

-51-



--------------------------------------------------------------------------------

not exceed the lesser of (x) its Revolving Commitment and (y) such other amount
that shall have been notified to such Issuing Bank and the Administrative Agent
in writing by the Borrower from time to time in the Borrower’s sole discretion
(in consultation with such Issuing Bank), (ii) the aggregate Revolving Exposures
shall not exceed the aggregate Revolving Commitments and (iii) the aggregate LC
Exposure shall not exceed the Letter of Credit Sublimit. No Issuing Bank shall
be under any obligation to issue any Letter of Credit if (i) any order, judgment
or decree of any Governmental Authority or arbitrator shall enjoin or restrain
such Issuing Bank from issuing the Letter of Credit, or any law applicable to
such Issuing Bank any directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it, (ii) except as otherwise agreed by the
Administrative Agent and the such Issuing Bank, the Letter of Credit is in an
initial stated amount less than $100,000, in the case of a commercial Letter of
Credit, or $500,000, in the case of a standby Letter of Credit or (iii) any
Lender is at that time a Defaulting Lender, if after giving effect to
Section 2.22(a)(iv), any Defaulting Lender Fronting Exposure remains
outstanding, unless such Issuing Bank has entered into arrangements, including
the delivery of cash collateral, reasonably satisfactory to such Issuing Bank
with the Borrower or such Lender to eliminate such Issuing Bank’s Defaulting
Lender Fronting Exposure arising from either the Letter of Credit then proposed
to be issued or such Letter of Credit and all other LC Exposure as to which such
Issuing Bank has Defaulting Lender Fronting Exposure.

(c) Notice. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (m) of this Section.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
if such expiry date is not a Business Day, such Letter of Credit shall expire at
or prior to the close of business on the next succeeding Business Day; provided,
further, that any Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of one year or less (but not beyond the date
that is five Business Days prior to the Revolving Maturity Date) unless the
applicable Issuing Bank notifies the beneficiary thereof within the time period
specified in such Letter of Credit or, if no such time period is specified, at
least 30 days prior to the then-applicable expiration date, that such Letter of
Credit will not be renewed; provided, further, that such Letter of Credit shall
not expire on such expiry date if cash collateralized or backstopped pursuant to
arrangements reasonably acceptable to the applicable Issuing Bank.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that is the issuer thereof or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (f) of this Section of such LC Disbursement,
or of any reimbursement payment required to be refunded to the

 

-52-



--------------------------------------------------------------------------------

Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 4:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives notice of such LC Disbursement,
provided that, if such LC Disbursement is not less than $1,000,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03, that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount, and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Revolving Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in dollars and in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly remit to the applicable
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Banks; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to

 

-53-



--------------------------------------------------------------------------------

consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as determined by a court of competent jurisdiction in a final,
nonappealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

(h) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery
or facsimile) of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement in accordance with paragraph (f) of this Section.

(i) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment and shall be payable on demand or, if no
demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

(j) Cash Collateralization. If any Event of Default under paragraph (a), (b),
(h) or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing more than 50% of the aggregate LC Exposure
of all Revolving Lenders) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount of cash in dollars equal to the portions of the LC Exposure
attributable to Letters of Credit, as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in paragraph (h)
or (i) of Section 7.01. The Borrower also shall deposit cash collateral pursuant
to this paragraph as and to the extent required by Section 2.11(b). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. At any
time that there shall exist a Defaulting Lender, if any Defaulting Lender

 

-54-



--------------------------------------------------------------------------------

Fronting Exposure remains outstanding (after giving effect to
Section 2.22(a)(iv)), then promptly upon the request of the Administrative
Agent, the Issuing Bank, the Borrower shall deliver to the Administrative Agent
cash collateral in an amount sufficient to cover such Defaulting Lender Fronting
Exposure (after giving effect to any cash collateral provided by the Defaulting
Lender). The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent in Permitted
Investments and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing more
than 50% of the aggregate LC Exposure of all the Revolving Lenders), be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived or after the termination of Defaulting Lender status, as
applicable. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.

(k) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Revolving Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

(l) Termination or Replacement of an Issuing Bank. (i) The Borrower may
terminate the appointment of any Issuing Bank as an “Issuing Bank” hereunder by
providing a written notice thereof to such Issuing Bank, with a copy to the
Administrative Agent. Any such termination shall become effective upon the
earlier of (x) such Issuing Bank’s acknowledging receipt of such notice and
(y) the fifth Business Day following the date of the delivery thereof; provided
that no such termination shall become effective until and unless the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero. At the time any such termination
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.12(b).
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit or be deemed an Issuing Bank for any other purpose.

(ii) Any Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank or any such additional Issuing Bank. At the time
any such replacement shall become effective, the

 

-55-



--------------------------------------------------------------------------------

Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such replacement, the replaced Issuing Bank shall remain a party hereto and
shall continue to have all the rights of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not issue any additional Letters of Credit or be deemed an Issuing Bank
for any other purpose.

(m) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) within five Business Days following the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the face amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

(n) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the Applicable
Account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(f) to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative

 

-56-



--------------------------------------------------------------------------------

Agent shall promptly notify the Borrower, and the Borrower agrees to pay such
corresponding amount to the Administrative Agent forthwith on demand. The
Administrative Agent shall also be entitled to recover from such Lender or
Borrower interest on such corresponding amount, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing in accordance with Section 2.13. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

(c) The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and to make payments pursuant
to Section 9.03(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.03(c).

SECTION 2.07 Interest Elections. (a) Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request or
designated by Section 2.03 and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or
designated by Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Revolving
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

-57-



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitments made on the Third Amendment Effective Date
shall terminate at 5:00 p.m., New York City time, on the Third Amendment
Effective Date and (ii) the Revolving Commitments shall terminate on the
Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 unless such amount represents all of the remaining
Commitments of such Class and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable, provided that a notice of termination of the
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date of termination) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

-58-



--------------------------------------------------------------------------------

SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date and (ii) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement. In the event of any
inconsistency between the entries made pursuant to paragraphs (b) and (c) of
this Section, the accounts maintained by the Administrative Agent pursuant to
paragraph (c) of this Section shall control.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form provided by the Administrative Agent and approved by the
Borrower.

SECTION 2.10 Amortization of Term Loans. (a) Subject to adjustment pursuant to
paragraph (c) of this Section, the Borrower shall repay Term Borrowings on the
last day of each September, December, March and June (commencing on December 31,
2013) in the principal amount of Term Loans equal to the amount set forth next
to such month on Schedule 2.10; provided that if any such date is not a Business
Day, such payment shall be due on the next preceding Business Day.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.

(c) Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section as directed by the Borrower (and absent such direction in direct
order of maturity) and (ii) pursuant to Section 2.11(c) or 2.11(d) shall be
applied to reduce the subsequent scheduled and outstanding repayments of the
Term Borrowings of such Class to be made pursuant to this Section, or, except as
otherwise provided in any Refinancing Amendment, pursuant to the corresponding
section of such Refinancing Amendment, in direct order of maturity.

 

-59-



--------------------------------------------------------------------------------

(d) Prior to any repayment of any Term Borrowings of any Class hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by hand
delivery or facsimile) of such election not later than 2:00 p.m., New York City
time, one Business Day before the scheduled date of such repayment. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16. Each repayment of a Borrowing shall be applied ratably to
the Loans included in the repaid Borrowing. Repayments of Term Borrowings shall
be accompanied by accrued interest on the amount repaid.

SECTION 2.11 Prepayment of Loans. (a) (i) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section 2.11; provided that all prepayments
under this Section 2.11(a)(i) shall be accompanied by the Repricing Premium, if
applicable.

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may
offer to prepay the outstanding Term Loans on the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that (x) the Borrower shall not make any
Borrowing of Revolving Loans to fund any Discounted Term Loan Prepayment and
(y) the Borrower shall not initiate any action under this Section 2.11(a)(ii) in
order to make a Discounted Term Loan Prepayment unless (I) at least ten
(10) Business Days shall have passed since the consummation of the most recent
Discounted Term Loan Prepayment as a result of a prepayment made by the Borrower
on the applicable Discounted Prepayment Effective Date; or (II) at least three
(3) Business Days shall have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers; provided, further, that any Term
Loan that is so prepaid will be automatically and irrevocably cancelled.

(B) (1) Subject to the first proviso to subsection (A) above, the Borrower may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with three (3) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Borrower, to each Term Lender
and/or each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such offer shall specify the aggregate principal amount
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Term Loans subject to
such offer and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such

 

-60-



--------------------------------------------------------------------------------

offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each relevant Term Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York City time, on the third Business
Day after the date of delivery of such notice to the relevant Term Lenders (the
“Specified Discount Prepayment Response Date”).

(2) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this paragraph (B) to
each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and tranches of Term Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2);
provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
Borrower of the respective Term Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Term Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

 

-61-



--------------------------------------------------------------------------------

(C) (1) Subject to the first proviso to subsection (A) above, the Borrower may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Loans on an individual tranche basis,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by the Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$1,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Discount Range Prepayment Notice and a form of
the Discount Range Prepayment Offer to be submitted by a responding relevant
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
New York City time, on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the “Discount Range Prepayment Response
Date”). Each relevant Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Term Lender is willing to allow prepayment
of any or all of its then outstanding Term Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such
Lender’s Term Loans (the “Submitted Amount”) such Lender is willing to have
prepaid at the Submitted Discount. Any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by the Auction Agent by the Discount Range Prepayment Response Date, in
the order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment

 

-62-



--------------------------------------------------------------------------------

Amount and (II) the sum of all Submitted Amounts. Each Lender that has submitted
a Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the principal amount of the relevant Term Loans for those Participating
Lenders whose Submitted Discount is a discount to par greater than or equal to
the Applicable Discount (the “Identified Participating Lenders”) shall be made
pro-rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified Participating Lender and the Auction
Agent (in consultation with the Borrower and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the Borrower of the respective Term
Lenders’ responses to such solicitation, the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate principal amount of the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Applicable Discount, and
the aggregate principal amount and tranches of Term Loans to be prepaid at the
Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Borrower shall be due and
payable by such Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the first proviso to subsection (A) above, the Borrower may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with three (3) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower, to each Term Lender
and/or each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate dollar
amount of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the
tranche or tranches of Term Loans the Borrower is willing to prepay at a
discount (it being understood that different Solicited Discounted Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such an event, each such offer will be treated as a

 

-63-



--------------------------------------------------------------------------------

separate offer pursuant to the terms of this Section), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$1,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., New York City time on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.

(2) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the smallest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this Section 2.11(a)(ii)(D). If the Borrower elects to accept
any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by the Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Lender that has submitted a

 

-64-



--------------------------------------------------------------------------------

Solicited Discounted Prepayment Offer with an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required pro-rata reduction pursuant to the following sentence) at the
Acceptable Discount (each such Lender, a “Qualifying Lender”). The Borrower will
prepay outstanding Term Loans pursuant to this subsection (D) to each Qualifying
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro-rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the tranches to be prepaid to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Lender of the aggregate principal
amount and the tranches of such Lender to be prepaid at the Acceptable Discount
on such date, and (IV) if applicable, each Identified Qualifying Lender of the
Solicited Discount Proration. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to such Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Borrower shall be due and payable by
such Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Term Loan Prepayment, the payment of customary fees and
expenses from the Borrower in connection therewith.

(F) If any Term Loan is to be prepaid in accordance with paragraphs (B) through
(D) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Auction Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s office in immediately available funds not later than
11:00 a.m. (New York City time) on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the relevant tranche of Term Loans on a pro rata basis across such installments.
The Term Loans so prepaid shall be accompanied by all accrued and unpaid
interest on the par principal amount so prepaid up to, but not including, the
Discounted Prepayment Effective Date. Each prepayment of the

 

-65-



--------------------------------------------------------------------------------

outstanding Term Loans pursuant to this Section 2.11(a)(ii) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable. The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this
Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date, as applicable (and if such offer
is revoked pursuant to the preceding clauses, any failure by such Borrower to
make any prepayment to a Term Lender, as applicable, pursuant to this
Section 2.11(a)(ii) shall not constitute a Default or Event of Default under
Section 7.01 or otherwise).

(b) In the event and on each occasion that the aggregate Revolving Exposures
exceed the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount necessary to eliminate such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Restricted Subsidiaries in respect of
any Prepayment Event, the Borrower shall, within five Business Days after such
Net Proceeds are received (or, in the case of a Prepayment Event described in
clause (b) of the definition of the term “Prepayment Event,” on the date of such
Prepayment Event), prepay Term Borrowings in an aggregate amount equal to 100%
of the amount of such Net Proceeds; provided that, in the case of any event
described in clause (a) of the definition of

 

-66-



--------------------------------------------------------------------------------

the term “Prepayment Event”, if the Borrower and its Restricted Subsidiaries
invest (or commit to invest) the Net Proceeds from such event (or a portion
thereof) within 12 months after receipt of such Net Proceeds in assets useful in
the business of the Borrower and the other Subsidiaries (including any
acquisitions permitted under Section 6.04), then no prepayment shall be required
pursuant to this paragraph in respect of such Net Proceeds in respect of such
event (or the applicable portion of such Net Proceeds, if applicable) except to
the extent of any such Net Proceeds therefrom that have not been so invested (or
committed to be invested) by the end of such 12-month period (or if committed to
be so invested within such 12-month period, have not been so invested within
18 months after receipt thereof), at which time a prepayment shall be required
in an amount equal to such Net Proceeds that have not been so invested (or
committed to be invested).

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2014, the Borrower shall prepay Term Borrowings
in an aggregate amount equal to the ECF Percentage of Excess Cash Flow for such
fiscal year; provided that such amount shall be reduced by the aggregate amount
of prepayments of Term Loans (and, to the extent the Revolving Commitments are
reduced in a corresponding amount pursuant to Section 2.08, Revolving Loans)
made pursuant to Section 2.11(a)(i) during such fiscal year (excluding all such
prepayments funded with the proceeds of other Indebtedness or the proceeds of
any sale or other disposition of assets outside the ordinary course of
business). Each prepayment pursuant to this paragraph shall be made on or before
the date that is ten days after the date on which financial statements are
required to be delivered pursuant to Section 5.01 with respect to the fiscal
year for which Excess Cash Flow is being calculated.

(e) Prior to any optional prepayment of Borrowings pursuant to
Section 2.11(a)(i), the Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (f) of this Section. In the event of any mandatory
prepayment of Term Borrowings made at a time when Term Borrowings of more than
one Class remain outstanding, the Borrower shall select Term Borrowings to be
prepaid so that the aggregate amount of such prepayment is allocated between
Term Borrowings (and, to the extent provided in the Refinancing Amendment for
any Class of Other Term Loans, the Borrowings of such Class) pro rata based on
the aggregate principal amount of outstanding Borrowings of each such Class;
provided that any Term Lender (and, to the extent provided in the Refinancing
Amendment for any Class of Other Term Loans, any Lender that holds Other Term
Loans of such Class) may elect, by notice to the Administrative Agent by
telephone (confirmed by facsimile) at least two Business Days prior to the
prepayment date, to decline all or any portion of any prepayment of its Term
Loans or Other Term Loans of any such Class pursuant to this Section (other than
(i) an optional prepayment pursuant to paragraph (a)(i) of this Section or
(ii) any prepayments as a result of the issuance, incurrence or obtainment of
Credit Agreement Refinancing Indebtedness, which in each case may not be
declined), in which case the aggregate amount of the prepayment that would have
been applied to prepay Term Loans or Other Term Loans of any such Class but was
so declined shall be retained by the Borrower. Optional prepayments of Term
Borrowings shall be allocated among the Classes of Term Borrowings as directed
by the Borrower. In the absence of a designation by the Borrower as described in
the preceding provisions of this paragraph of the Type of Borrowing of any
Class, the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16; provided that, in connection with any mandatory prepayments
by the Borrower of the Term Loans pursuant to Section 2.11(c) or (d), such
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans being prepaid irrespective of whether such outstanding Term Loans are ABR
Loans or Eurodollar Loans; provided that if no Lenders exercise the right to
waive a given mandatory prepayment of the Term Loans pursuant to this
Section 2.11(e), then, with respect to such mandatory prepayment, the amount of
such mandatory prepayment shall be applied first to Term Loans that are ABR
Loans to the full extent thereof before application to Term Loans that are
Eurodollar Loans in a manner that minimizes the amount of any payments required
to be made by the Borrower pursuant to Section 2.16.

 

-67-



--------------------------------------------------------------------------------

(f) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
a notice of optional prepayment may state that such notice is conditional upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice of prepayment may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied; provided further that,
any notice of mandatory prepayment pursuant to Section 2.11(c) or (d) must be
delivered not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent in
dollars for the account of each Revolving Lender a commitment fee, which shall
accrue at the rate of 0.50% per annum on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the Effective Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender.

(b) The Borrower agrees to pay (i) to the Administrative Agent in dollars for
the account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to and
including the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank in dollars a fronting fee, which shall accrue at a
rate equal to 0.25% per annum (or such lower rate as agreed between the Borrower
and the relevant Issuing Bank) on the daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to and including the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees shall be
payable on the last Business Day of each March, June, September and December of
each year, commencing on the first such date to occur after the Effective

 

-68-



--------------------------------------------------------------------------------

Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) The Borrower agrees to pay on the Third Amendment Effective Date to each
Third Amendment Additional Term Lender that becomes a party to this Agreement as
an Additional Term Lender on the Third Amendment Effective Date, as fee
compensation for the funding of such Third Amendment Additional Term Lender’s
Term Loan under the Third Amendment Term Commitment Increase, a closing fee in
an amount equal to 0.50 % of the stated principal amount of such Term Lender’s
Term Loan under the Third Amendment Term Commitment Increase. Such fees shall be
payable to each Third Amendment Additional Term Lender out of the proceeds of
such Third Amendment Additional Term Lender’s Term Loan under the Third
Amendment Term Commitment Increase as and when funded on the Third Amendment
Effective Date and shall be treated (and reported) by the Borrower and such
Third Amendment Additional Term Lenders as a reduction in issue price of such
Term Loans for U.S. federal, state and local income tax purposes.

(e) Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% per
annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section; provided that no amount shall be payable pursuant
to this Section 2.13(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; provided further that no amounts shall accrue pursuant to
this Section 2.13(c) on any overdue amount, reimbursement obligation in respect
of any LC Disbursement or other amount payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the

 

-69-



--------------------------------------------------------------------------------

principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing and shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
then such Borrowing shall be made as an ABR Borrowing; provided, however, that,
in each case, the Borrower may revoke any Borrowing Request that is pending when
such notice is received.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to

 

-70-



--------------------------------------------------------------------------------

such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank, as the case may be, for
such increased costs actually incurred or reduction actually suffered.
Notwithstanding the foregoing, this paragraph will not apply to any such
increased costs or reductions resulting from Taxes, as to which Section 2.17
shall govern.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), then, from time to
time upon request of such Lender or Issuing Bank, the Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction actually suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 15 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) Notwithstanding any other provision of this Section, no Lender or Issuing
Bank shall demand compensation for any increased cost or reduction pursuant to
this Section 2.15 if it shall not at the time be the general policy or practice
of such Lender or Issuing Bank to demand such compensation in similar
circumstances under comparable provisions of other credit agreements.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the loss, cost and expense attributable
to such event. For purposes of calculating amounts payable by the Borrower to
the

 

-71-



--------------------------------------------------------------------------------

Lenders under this Section 2.16, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Adjusted LIBO Rate for such Loan by a matching
deposit or other borrowing in the applicable interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt of such demand. Notwithstanding the foregoing, this
Section 2.16 will not apply to losses, costs or expenses resulting from Taxes,
as to which Section 2.17 shall govern.

SECTION 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that if the
applicable withholding agent shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the applicable withholding agent)
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
amount payable by the applicable Loan Party shall be increased as necessary so
that after all such required deductions have been made (including such
deductions applicable to additional amounts payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender within
30 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Lender as the case
may be, on or with respect to any payment by or on account of any obligation of
any Loan Party under any Loan Document and any Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall, at such times as are reasonably requested by Borrower or
the Administrative Agent, provide Borrower and the Administrative Agent with any
properly completed and executed documentation prescribed by law, or reasonably
requested by Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to Borrower and the

 

-72-



--------------------------------------------------------------------------------

Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify Borrower and the Administrative Agent of its inability to do so.
Unless the applicable withholding agent has received forms or other documents
satisfactory to it indicating that payments under any Loan Document to or for a
Lender are not subject to withholding tax or are subject to Tax at a rate
reduced by an applicable tax treaty, Borrower, Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party and such
other documentation as required under the Code,

(B) two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),

(C) in the case of a foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
properly completed and duly signed certificates, substantially in the form of
Exhibit N (any such certificate, a “United States Tax Compliance Certificate”),
and (y) two properly completed and duly signed copies of Internal Revenue
Service Form W-8BEN (or any successor forms),

(D) to the extent a foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a participating Lender), Internal
Revenue Service Form W-8IMY (or any successor forms) of the foreign Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner that would be required under this
Section 2.17 if such beneficial owner were a Lender, as applicable (provided
that, if the Lender is a partnership (and not a participating Lender) and one or
more beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such beneficial owner(s)), or

(E) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit Borrower and the Administrative Agent
to determine the withholding or deduction required to be made.

 

-73-



--------------------------------------------------------------------------------

(iii) If a payment made to any Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of those Sections (including
those contained in Section 1471(b) or 1472(b), as applicable) of the Code, such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under such
Sections and, if necessary, to determine the amount to deduct and withhold from
such payment.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) If the Administrative Agent or a Lender receives a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay over such refund to the Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees promptly to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. The Administrative Agent or such Lender, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that the Administrative
Agent or such Lender may delete any information therein that the Administrative
Agent or such Lender deems confidential). Notwithstanding anything to the
contrary, this Section shall not be construed to require the Administrative
Agent or any Lender to make available its Tax returns (or any other information
relating to Taxes which it deems confidential to any Loan Party or any other
person).

(g) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(h) For purposes of this Section 2.17, the term “Lender” shall include any
Issuing Bank.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a) The
Borrower shall make each payment required to be made by it under any Loan
Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without condition or

 

-74-



--------------------------------------------------------------------------------

deduction for any counterclaim, recoupment or setoff. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to such account as
may be specified by the Administrative Agent, except payments to be made
directly to any Issuing Bank shall be made as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Except as otherwise provided herein, if any payment under any
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day. If any payment on
a Eurodollar Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate for the period of such extension. All payments or prepayments of
any Loan shall be made in dollars, all reimbursements of any LC Disbursements
shall be made in dollars, all payments of accrued interest payable on a Loan or
LC Disbursement shall be made in dollars, and all other payments under each Loan
Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans and participations in
LC Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, Term Loans and participations in LC Disbursements; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant or
(C) any disproportionate payment obtained by a Lender of any Class as a result
of the extension by Lenders of the maturity date or expiration date of some but
not all Loans or Revolving Commitments of that Class or any increase in the
Applicable Rate in respect of Loans of Lenders that have consented to any such
extension. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

-75-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or any event gives rise to the
operation of Section 2.23, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or its participation in any Letter of Credit affected by such event, or to
assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17 or mitigate the applicability of
Section 2.23, as the case may be, and (ii) would not subject such Lender to any
unreimbursed cost or expense reasonably deemed by such Lender to be material and
would not be inconsistent with the internal policies of, or otherwise be
disadvantageous in any material economic, legal or regulatory respect to, such
Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Principal Issuing Bank), which consents, in each case, shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and unreimbursed
participations in LC Disbursements, accrued but unpaid interest thereon, accrued
but unpaid fees and all other amounts payable to it hereunder from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (C) the Borrower or such
assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (D) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15, or payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.23, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and

 

-76-



--------------------------------------------------------------------------------

delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise (including as a result of any action taken by such Lender under
paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

SECTION 2.20 Incremental Credit Extensions. (a) (i) At any time and from time to
time, subject to the terms and conditions set forth in this Agreement, the
Borrower may, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly make available to each of the Lenders),
request to effect one or more additional revolving credit facility tranches
(“Incremental Revolving Loans”) or increases in the aggregate amount of the
Revolving Commitments (each such increase, a “Revolving Commitment Increase”;
together with the Incremental Revolving Loans, “Incremental Revolving
Facilities”) from Additional Revolving Lenders; provided that at the time of
each such request and upon the effectiveness of each Incremental Revolving
Facility Amendment after the Third Amendment Effective Date, (A) no Event of
Default shall have occurred and be continuing or shall result therefrom, (B) the
Borrower shall be in compliance on a Pro Forma Basis (treating any proposed
Incremental Revolving Facility as fully drawn and excluding from the calculation
of Consolidated Senior Secured Indebtedness any cash proceeds of any proposed
Incremental Revolving Facilities and Incremental Term Facilities) with the
Financial Performance Covenant as of the end of the most recently ended Test
Period, (C) the Borrower shall have delivered a certificate of a Financial
Officer to the effect set forth in clauses (A) and (B) above, including
reasonably detailed calculations demonstrating compliance with clause (B) above,
(D) in the case of a Revolving Commitment Increase, the maturity date of such
Revolving Commitment Increase shall be the Revolving Maturity Date, such
Revolving Commitment Increase shall require no scheduled amortization or
mandatory commitment reduction prior to the Revolving Maturity Date and such
Revolving Commitment Increase shall be on the same terms (and pursuant to the
same documentation) governing the Revolving Commitments pursuant to this
Agreement (excluding upfront fees and customary arranger fees), (E) the interest
rate margins applicable to any Incremental Revolving Loans shall be determined
by the Borrower and the lenders thereunder, and (F) any Incremental Revolving
Facility Amendment shall be on the terms and pursuant to documentation to be
determined by the Borrower and the Additional Revolving Lenders with the
applicable Incremental Revolving Facilities; provided that to the extent such
terms and documentation are not consistent with this Agreement (except to the
extent permitted by clauses (D) and (E) above), they shall be reasonably
satisfactory to the Administrative Agent. Each Incremental Revolving Facility
shall be in a minimum principal amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof unless such amount represents all the remaining
availability under the aggregate principal amount of Incremental Revolving
Facilities set forth above.

(ii) At any time and from time to time, subject to the terms and conditions set
forth in this Agreement, the Borrower may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly make available to each of the
Lenders), request to effect one or more additional tranches of term loans
hereunder (“Incremental Term Loans”) or increases in the aggregate amount of the
Term Commitments which shall take the form of additional term loans hereunder
(each such increase, a “Term Commitment Increase”; together with the Incremental
Term Loans, the “Incremental Term Facilities”) from one or more Additional Term
Lenders; provided that at the time of each such request and upon the
effectiveness of each Incremental Term Facility Amendment after the Third
Amendment Effective Date, (A) no Event of Default shall have occurred and be
continuing or shall result therefrom, (B) the Borrower shall be in compliance on
a Pro Forma Basis (treating any proposed Incremental Revolving Facilities as
fully drawn and excluding from the calculation of Consolidated Senior Secured
Indebtedness

 

-77-



--------------------------------------------------------------------------------

any cash proceeds of any proposed Incremental Revolving Facilities and
Incremental Term Facilities) with the Financial Performance Covenant as of the
end of the most recently ended Test Period, (C) the Borrower shall have
delivered a certificate of a Financial Officer to the effect set forth in
clauses (A) and (B) above, including reasonably detailed calculations
demonstrating compliance with clause (B) above, (D) the maturity date of
Incremental Term Facility shall not be earlier than the Term Maturity Date and
the Weighted Average Life to Maturity of any such Term Loans incurred pursuant
to such Term Commitment Increase shall not be shorter than the remaining
Weighted Average Life to Maturity of the Term Loans, (E) the interest rate
margins and, subject to clause (D), the amortization schedule for any
Incremental Term Facility shall be determined by the Borrower and the Additional
Term Lenders thereunder; provided that in the event that the interest rate
margins for any Incremental Term Facility are higher than the interest rate
margins for the Term Loans by more than 50 basis points, then the interest rate
margins for the Term Loans shall be increased to the extent necessary so that
such interest rate margins are equal to the interest rate margins for such
Incremental Term Facility minus 50 basis points; provided, further, that, in
determining the interest rate margins applicable to such Incremental Term
Facility and the Term Loans (x) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID for purposes of this
determination) payable by the Borrower to the Term Lenders or any Additional
Term Lenders in the initial primary syndication thereof (with OID being equated
to interest based on assumed four-year life to maturity) shall be included,
(y) customary arrangement or commitment fees payable to the Joint Bookrunners
(or their Affiliates) in connection with this Agreement or to one or more
arrangers (or their Affiliates) of any Incremental Term Facility shall be
excluded and (z) if such Incremental Term Facility includes an interest rate
floor greater than the interest rate floor applicable to the Term Loans, such
increased amount shall be equated to interest margin for purposes of determining
whether an increase to the applicable interest margin for the Term Loans shall
be required, to the extent an increase in the interest rate floor in the Term
Loans would cause an increase in the interest rate then in effect, and in such
case the interest rate floor (but not the interest rate margin) applicable to
the Term Loans shall be increased by such increased amount and (F) any
Incremental Term Facility Amendment shall be on the terms and pursuant to
documentation to be determined by the Borrower and the Additional Term Lenders
with the applicable Incremental Term Facilities; provided that to the extent
such terms and documentation are not consistent with this Agreement (except to
the extent permitted by clauses (D) or (E) above), they shall be reasonably
satisfactory to the Administrative Agent. Each Incremental Term Facility
incurred after the Third Amendment Effective Date shall be in a minimum
principal amount of $10,000,000 and, except with respect to the Third Amendment
Term Commitment Increase, integral multiples of $1,000,000 in excess thereof
unless such amount represents all the remaining availability under the aggregate
principal amount of Incremental Term Facilities set forth above.

(iii) If, after incurring any Incremental Term Facility or obtaining any
commitments in respect of any Incremental Revolving Facility pursuant to the
preceding clauses (i) and (ii), in each case after the Third Amendment Effective
Date, the aggregate principal amount of all Incremental Revolving Facilities,
Incremental Term Facilities and Additional Notes incurred after the Third
Amendment Effective Date would exceed $150,000,000, then the Borrower may only
incur such Incremental Term Facility or obtain such commitments in respect of
such Incremental Revolving Facility if the Senior Secured Net Leverage Ratio on
a Pro Forma Basis after giving effect to the incurrence of any such proposed
Incremental Revolving Facilities and Incremental Term Facilities (treating such
Incremental Revolving Facilities as fully drawn and excluding from the
calculation of Consolidated Senior Secured Indebtedness the cash proceeds of
such Incremental Revolving Facilities and Incremental Term Facilities) would be
less than or equal to 4.50 to 1.00 as of the end of the most recently ended Test
Period and the Borrower shall have delivered a certificate of a Financial
Officer to that effect, including reasonably detailed calculations demonstrating
compliance with this clause (iii).

 

-78-



--------------------------------------------------------------------------------

(b) (i) Each notice from the Borrower pursuant to this Section after the Third
Amendment Effective Date shall set forth the requested amount of the relevant
Incremental Revolving Loan, Revolving Commitment Increase, Incremental Term Loan
or Term Commitment Increase.

(ii) Commitments in respect of any Incremental Revolving Loan or Revolving
Commitment Increase obtained after the Third Amendment Effective Date shall
become Commitments (or in the case of any Revolving Commitment Increase to be
provided after the Third Amendment Effective Date by an existing Revolving
Lender, an increase in such Revolving Lender’s Revolving Commitment) under this
Agreement pursuant to an amendment (an “Incremental Revolving Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, such Additional Revolving Lender and the
Administrative Agent. Incremental Revolving Loans and Revolving Commitment
Increases may be provided, subject to the prior written consent of the Borrower
(not to be unreasonably withheld), by any existing Lender (it being understood
that no existing Lender shall have the right to participate in any Incremental
Revolving Facility or, unless it agrees, be obligated to provide any Incremental
Revolving Loan or Revolving Commitment Increase) or by any other Additional
Revolving Lender. An Incremental Revolving Facility Amendment may, without the
consent of any other Lenders, effect such amendments to any Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, to effect the provisions of this Section. The effectiveness of any
Incremental Revolving Facility Amendment shall, unless otherwise agreed to by
the Administrative Agent and the Additional Revolving Lenders, be subject to the
satisfaction on the date thereof (each, an “Incremental Revolving Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that all references to “the date of such Borrowing” in Section 4.02
shall be deemed to refer to the Incremental Revolving Facility Closing Date)
and, to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Effective Date (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).

(iii) Commitments in respect of any Incremental Term Facility incurred after the
Third Amendment Effective Date shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Term Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, such Additional Term Lender and the Administrative Agent. Incremental
Term Facilities may be provided, subject to the prior written consent of the
Borrower (not to be unreasonably withheld), by any existing Lender (it being
understood that no existing Lender shall have any right to participate in any
Incremental Term Facility or, unless it agrees, be obligated to provide any
Incremental Term Loan or Term Commitment Increase thereunder) or by any other
Additional Term Lender. An Incremental Term Facility Amendment may, without the
consent of any other Lenders, effect such amendments to any Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, to effect the provisions of this Section. The effectiveness of any
Incremental Term Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Term Lenders, be subject to the
satisfaction on the date thereof (each, an “Incremental Term Facility Closing
Date”) of each of the conditions set forth in Section 4.02 (it being understood
that all references to “the date of such Borrowing” in Section 4.02 shall be
deemed to refer to the Incremental Term Facility Closing Date) and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of

 

-79-



--------------------------------------------------------------------------------

legal opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Effective Date (other than
changes to such legal opinions resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).

(c) (i) Upon each Revolving Commitment Increase pursuant to this Section, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Additional Revolving
Lender providing a portion of such Revolving Commitment Increase (each, a
“Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to such Revolving
Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit. Any Revolving Loans outstanding immediately
prior to the date of such Revolving Commitment Increase that are Eurodollar
Loans will (except to the extent otherwise repaid in accordance herewith)
continue to be held by, and all interest thereon will continue to accrue for the
accounts of, the Revolving Lenders holding such Loans immediately prior to the
date of such Revolving Commitment Increase, in each case until the last day of
the then-current Interest Period applicable to any such Loan, at which time it
will be repaid or refinanced with new Revolving Loans made pursuant to
Section 2.01(b) in accordance with the Applicable Percentages of the Revolving
Lenders after giving effect to the Revolving Commitment Increase; provided,
however, that upon the occurrence of any Event of Default, each Revolving
Commitment Increase Lender will promptly purchase (for cash at face value)
assignments of portions of such outstanding Revolving Loans of other Revolving
Lenders so that, after giving effect thereto, all Revolving Loans that are
Eurodollar Loans are held by the Revolving Lenders in accordance with their
then-current Applicable Percentages. Any such assignments shall be effected in
accordance with the provisions of Section 9.04; provided that the parties hereto
hereby consent to such assignments and the minimum assignment amounts and
processing and recordation fee set forth in Section 9.04(b)(i) shall not apply
thereto. If there are any ABR Revolving Loans outstanding on the date of such
Revolving Commitment Increase, such Loans shall either be prepaid by the
Borrower on such date or refinanced on such date (subject to satisfaction of
applicable borrowing conditions) with Revolving Loans made on such date by the
Revolving Lenders (including the Revolving Commitment Increase Lenders) in
accordance with their Applicable Percentages. In order to effect any such
refinancing, (i) each Revolving Commitment Increase Lender will make ABR
Revolving Loans to the Borrower by transferring funds to the Administrative
Agent in an amount equal to the aggregate outstanding amount of such Loans of
such Type times a percentage obtained by dividing the amount of such Revolving
Commitment Increase Lender’s Revolving Commitment Increase by the aggregate
amount of the Revolving Commitments (after giving effect to the Revolving
Commitment Increase on such date) and (ii) such funds will be applied to the
prepayment of outstanding ABR Revolving Loans held by the Revolving Lenders
other than the Revolving Commitment Increase Lenders, and transferred by the
Administrative Agent to the Revolving Lenders other than the Revolving
Commitment Increase Lenders, in such amounts so that, after giving effect
thereto, all ABR Revolving Loans will be held by the Revolving Lenders in
accordance with their then-current Applicable Percentages. On the date of such
Revolving Commitment Increase, the Borrower will pay to the Administrative
Agent, for the accounts of the Revolving Lenders receiving such prepayments,
accrued and unpaid interest on the principal amounts of their Revolving Loans
being prepaid. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(ii) Upon effectiveness of each Incremental Term Facility pursuant to this
Section, each Additional Term Lender with shall make an additional term loan to
the Borrower in a principal amount equal to such Lender’s Incremental Term
Facility. Any such term loan shall be a “Term Loan” for all purposes of this
Agreement and the other Loan Documents.

 

-80-



--------------------------------------------------------------------------------

(d) This Section 2.20 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

(e) The Third Amendment Revolving Commitment Increase will be provided by the
Third Amendment Additional Revolving Lenders party to this Agreement. The Third
Amendment Revolving Commitment Increase shall become effective on the Third
Amendment Effective Date in accordance with the other provisions of this
Section 2.20 and upon satisfaction of the conditions set forth in Section 4.03.

(f) The Third Amendment Term Commitment Increase will be provided by the Third
Amendment Additional Term Lenders party to this Agreement. The Third Amendment
Term Commitment Increase shall become effective on the Third Amendment Effective
Date in accordance with the other provisions of this Section 2.20 and upon
satisfaction of the conditions set forth in Section 4.03. The terms of the Term
Loans made under the Third Amendment Term Commitment Increase shall be identical
to the Original Term Loan Refinancing Loans made pursuant to the Third
Amendment. The initial Borrowing of Term Loans under the Third Amendment Term
Commitment Increase shall occur on the Third Amendment Effective Date, subject
to the satisfaction on such date of each of the conditions set forth in
Section 4.02.

SECTION 2.21 Refinancing Amendments; Maturity Extension. (a) At any time after
the Third Amendment Effective Date, the Borrower may obtain, from any Lender or
any Additional Lender, Credit Agreement Refinancing Indebtedness in respect of
(a) all or any portion of the Term Loans then outstanding under this Agreement
(which for purposes of this clause (a) will be deemed to include any then
outstanding Other Term Loans) or (b) all or any portion of the Revolving Loans
(or unused Revolving Commitments) under this Agreement (which for purposes of
this clause (b) will be deemed to include any then outstanding Other Revolving
Loans and Other Revolving Commitments), in the form of (x) Other Term Loans or
Other Term Commitments or (y) Other Revolving Loans or Other Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
be unsecured or will rank pari passu or junior (and subordinate) in right of
payment and of security with the other Loans and Commitments hereunder,
(ii) will have such pricing and optional prepayment terms as may be agreed by
the Borrower and the Lenders thereof, (iii)(x) with respect to any Other
Revolving Loans or Other Revolving Commitments, will have a maturity date that
is not prior to the maturity date of Revolving Loans (or unused Revolving
Commitments) being refinanced and (y) with respect to any Other Term Loans or
Other Term Commitments, will have a maturity date that is not prior to the
maturity date of, and will have a Weighted Average Life to Maturity that is not
shorter than, the Term Loans being refinanced and (iv) will have terms and
conditions (other than interest rate, redemption premiums and subordination
terms) that are taken as a whole, not materially more favorable to the investors
providing such Credit Agreement Refinancing Indebtedness than, the Refinanced
Debt (except for covenants or other provisions applicable exclusively to periods
commencing after the Latest Maturity Date at the time such Indebtedness is
incurred); provided further that the terms and conditions applicable to such
Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are agreed
between the Borrower and the Lenders thereof and applicable only during periods
after the Latest Maturity Date that is in effect on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 and, to
the extent reasonably requested by the Administrative Agent, receipt by

 

-81-



--------------------------------------------------------------------------------

the Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Effective Date (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.21 shall be in an
aggregate principal amount that is (x) not less than $25,000,000 in the case of
Other Term Loans or $10,000,000 in the case of Other Revolving Loans and (y) an
integral multiple of $1,000,000 in excess thereof unless such amount represents
the total outstanding amount of the Refinanced Debt. Any Refinancing Amendment
may provide for the issuance of Letters of Credit for the account of the
Company, pursuant to any Other Revolving Commitments established thereby, in
each case on terms substantially equivalent to the terms applicable to Letters
of Credit under the Revolving Commitments. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans, Other Revolving Loans, Other Revolving Commitments
and/or Other Term Commitments). Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section. In addition, if so provided in the relevant Refinancing
Amendment and with the consent of each Issuing Bank, participations in Letters
of Credit expiring on or after the Revolving Maturity Date shall be reallocated
from Lenders holding Revolving Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Commitments, be deemed to be
participation interests in respect of such Revolving Commitments and the terms
of such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

(b) At any time after the Effective Date, the Borrower and any Lender may agree,
by notice to the Administrative Agent (each such notice, an “Extension Notice”),
to extend the maturity date of such Lender’s Revolving Commitments and/or Term
Loans to the extended maturity date specified in such Extension Notice.

(c) This Section 2.21 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

SECTION 2.22 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any

 

-82-



--------------------------------------------------------------------------------

amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 9.08), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, in the case of a Revolving Lender, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to each Issuing Bank hereunder;
third, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, in the case of a Revolving
Lender, if so determined by the Administrative Agent and the Borrower, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders or the Issuing Banks as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, such Issuing Bank against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; sixth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or LC Disbursements and such Lender is a
Defaulting Lender under clause (a) of the definition thereof, such payment shall
be applied solely to pay the relevant Loans of, and LC Disbursements owed to,
the relevant non-Defaulting Lenders on a pro rata basis prior to being applied
pursuant to Section 2.05(j). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to Section 2.05(j) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.12(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to 2.05 and the payments of
participation fees pursuant to Section 2.12(b), the “Applicable Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender; provided that the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate principal amount of the Revolving Loans of that non-Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash Collateral), such Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded

 

-83-



--------------------------------------------------------------------------------

participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.22(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.23 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans of such Lender to ABR Loans
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans, and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Adjusted LIBO Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Adjusted LIBO Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Adjusted LIBO Rate. Each Lender agrees to notify the Administrative
Agent and the Borrower in writing promptly upon becoming aware that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Adjusted LIBO Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of Holdings, the Borrower and the
Restricted Subsidiaries is duly organized, validly existing and in good standing
(to the extent such concept exists in the relevant jurisdictions) under the laws
of the jurisdiction of its organization, has the corporate or other
organizational power and authority to carry on its business as now conducted and
as proposed to be conducted and to execute, deliver and perform its obligations
under each Loan Document to which it is a party and to effect the Financing
Transactions and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

-84-



--------------------------------------------------------------------------------

SECTION 3.02 Authorization; Enforceability. The Financing Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Agreement has been duly executed and delivered by
each of Holdings and the Borrower and constitutes, and each other Loan Document
to which any Loan Party is to be a party, when executed and delivered by such
Loan Party, will constitute, a legal, valid and binding obligation of Holdings,
the Borrower or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Financing Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate (i) the
Organizational Documents of, or (ii) any Requirements of Law applicable to,
Holdings, the Borrower or any Restricted Subsidiary, (c) will not violate or
result in a default under any indenture or other agreement or instrument binding
upon Holdings, the Borrower or any Restricted Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by Holdings, the Borrower or any Restricted Subsidiary, or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder and (d) will not result in the creation or
imposition of any Lien on any asset of Holdings, the Borrower or any Restricted
Subsidiary, except Liens created under the Loan Documents, except (in the case
of each of clauses (a), (b)(ii) and (c)) to the extent that the failure to
obtain or make such consent, approval, registration, filing or action, or such
violation, as the case may be, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present the financial condition of the Borrower
and its subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
subsidiaries dated September 30, 2011 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) As of the Effective Date, Holdings has furnished to the Lenders the
consolidated pro forma balance sheet of the Borrower and its Subsidiaries as at
September 30, 2011, and the related consolidated pro forma statement of
operations of the Borrower as of and for the twelve-month period then ended
(such pro forma balance sheet and statement of operations, the “Pro Forma
Financial Statements”), which have been prepared giving effect to the
Transactions (excluding the impact of purchase accounting effects required by
GAAP) as if such transactions had occurred on such date or at the beginning of
such period, as the case may be. The Pro Forma Financial Statements have been
prepared in good faith, based on assumptions believed by Holdings to be
reasonable as of the date of delivery thereof,

 

-85-



--------------------------------------------------------------------------------

and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of the Borrower and its
Subsidiaries as at September 30, 2011, and their estimated results of operations
for the periods covered thereby, assuming that the Transactions had actually
occurred at such date or at the beginning of such period (excluding the impact
of purchase accounting effects required by GAAP).

(d) Since September 30, 2011, there has been no Material Adverse Effect
(provided that the representation set forth in this Section 3.04(d) shall not be
deemed made on the Effective Date in respect of any Borrowings or extensions of
credit made hereunder on such date).

SECTION 3.05 Properties. (a) Each of Holdings, the Borrower and the Restricted
Subsidiaries has good title to, or valid interests in, all its real and personal
property material to its business, if any (including all the Mortgaged
Properties), (i) free and clear of all Liens except for Liens permitted by
Section 6.02 and (ii) except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or as proposed
to be conducted or to utilize such properties for their intended purposes, in
each case, except where the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) Each of Holdings, the Borrower and the Restricted Subsidiaries owns, or is
licensed to use, all Intellectual Property material to the conduct of its
business, and the use thereof by Holdings, the Borrower and the Restricted
Subsidiaries does not infringe upon the Intellectual Property rights of any
other Person, in each case except where the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings or the Borrower, threatened in
writing against or affecting Holdings, the Borrower or any Restricted Subsidiary
that could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any Restricted Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has, to the knowledge of Holdings or the Borrower, become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) has, to the knowledge of Holdings
or the Borrower, any basis to reasonably expect that Holdings, the Borrower or
any Restricted Subsidiary will become subject to any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. Each of Holdings, the Borrower
and its Restricted Subsidiaries is in material compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (b) and (c) of this
Section, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

-86-



--------------------------------------------------------------------------------

SECTION 3.08 Investment Company Status. None of Holdings, the Borrower or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended from time to
time.

SECTION 3.09 Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, Holdings, the Borrower
and each Restricted Subsidiary (a) have timely filed or caused to be filed all
Tax returns and reports required to have been filed and (b) have paid or caused
to be paid all Taxes levied or imposed on their properties, income or assets
(whether or not shown on a Tax return) including in their capacity as tax
withholding agents, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that Holdings or such Subsidiary, as the case
may be, has set aside on its books adequate reserves therefore in accordance
with GAAP.

There is no proposed Tax assessment, deficiency or other claim against Holdings,
the Borrower or any Restricted Subsidiary except (i) those being actively
contested by a Loan Party or such Subsidiary in good faith and by appropriate
proceedings diligently conducted that stay the enforcement of the Tax in
question and for which adequate reserves have been provided in accordance with
GAAP or (ii) those that would not reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect.

SECTION 3.10 ERISA. (a) Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance with the applicable provisions of ERISA, the Code and other federal
or state laws.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither Holdings nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (iii) neither Holdings nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan and (iv) neither Holdings nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

SECTION 3.11 Disclosure. Neither (i) the Information Memorandum as of the
Effective Date nor (ii) any of the other reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, Holdings and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date,
it being understood that any such projected financial information may vary from
actual results and such variations could be material.

 

-87-



--------------------------------------------------------------------------------

SECTION 3.12 Subsidiaries. As of the Third Amendment Effective Date,
Schedule 3.12 sets forth the name of, and the ownership interest of Holdings and
each of its subsidiaries in, each subsidiary of Holdings.

SECTION 3.13 Intellectual Property; Licenses, Etc. Holdings, the Borrower and
its Restricted Subsidiaries own, license or possess the right to use, all
Intellectual Property that is reasonably necessary for the operation of their
businesses as currently conducted, without conflict with the Intellectual
Property of any Person, except to the extent such conflicts, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. No Intellectual Property used by Holdings, the Borrower or any
Restricted Subsidiary in the operation of its business as currently conducted
infringes upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the
Intellectual Property is pending or, to the knowledge of Holdings and the
Borrower, threatened against Holdings, the Borrower or any Restricted
Subsidiary, which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.14 Solvency. Immediately after the consummation of the Third Amendment
Transactions, after taking into account all applicable rights of indemnity and
contribution, (a) the fair value of the assets of Holdings, the Borrower and its
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of Holdings, the Borrower and its Subsidiaries,
taken as a whole, will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) Holdings, the Borrower and its Subsidiaries, taken as a whole, will
be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, and
(d) Holdings, the Borrower and its Subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Third Amendment Effective Date. For purposes of this Section 3.14,
the amount of any contingent liability at any time shall be computed as the
amount that, in the light of all of the facts and circumstances existing at such
time, represents the amount that could reasonably be expected to become an
actual or matured liability.

SECTION 3.15 Senior Indebtedness. The Loan Document Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Subordinated Indebtedness.

SECTION 3.16 Federal Reserve Regulations. None of Holdings, the Borrower or any
other Restricted Subsidiary is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.

 

-88-



--------------------------------------------------------------------------------

SECTION 3.17 Use of Proceeds. The Borrower will use the proceeds of the (a) Term
Loans made on the Third Amendment Effective Date to finance the Third Amendment
Transactions and otherwise for general corporate purposes and (b) the Revolving
Loans made on or after the Third Amendment Effective Date for general corporate
purposes.

ARTICLE IV

CONDITIONS

SECTION 4.01 [Reserved].

SECTION 4.02 Each Credit Event. Subject to Section 2.20, the obligation of each
Lender to make a Loan on the occasion of any Borrowing, and of each Issuing Bank
to issue, amend, renew or extend any Letter of Credit, is subject to receipt of
the request therefor in accordance herewith and to the satisfaction of the
following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be, no Default or Event of Default shall have occurred and be continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.

SECTION 4.03 Third Amendment Effective Date. Neither (x) the amendment and
restatement of the Original Credit Agreement as contemplated hereby, nor (y) the
obligation of any Third Amendment Additional Term Lender or Third Amendment
Additional Revolving Lender to provide any Third Amendment Term Commitment
Increase or Third Amendment Revolving Commitment Increase, respectively, shall
become effective until the date on which each of the following conditions shall
be satisfied (or waived in accordance with Section 9.02 or Section 2.20, as
applicable):

(a) The Administrative Agent (or its counsel) shall have received from (w) the
Required Lenders under (and as defined in) the Original Credit Agreement or the
Administrative Agent

 

-89-



--------------------------------------------------------------------------------

acting at the direction of such Required Lenders (excluding, for the avoidance
of doubt, the Third Amendment Additional Term Lenders and the Third Amendment
Additional Revolving Lenders), (x) the Required Revolving Lenders under (and as
defined in) the Original Credit Agreement or the Administrative Agent acting at
the direction of such Required Revolving Lenders (excluding, for the avoidance
of doubt, the Third Amendment Additional Revolving Lenders), (y) each Third
Amendment Additional Term Lender and Third Amendment Additional Revolving Lender
and (z) each Loan Party either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement or, in the case of any Lender (other than any Third Amendment
Additional Term Lender or Third Amendment Additional Revolving Lender), in lieu
of the signed counterpart referred to in clauses (i) and (ii) above, an addendum
to this Agreement in a form satisfactory to the Administrative Agent and the
Borrower and furnished to the Lenders in connection with this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders (including, without limitation, the Third
Amendment Additional Term Lenders and the Third Amendment Additional Revolving
Lenders) and the Issuing Banks and dated the Third Amendment Effective Date) of
each of (i) Cleary Gottlieb Steen & Hamilton LLP, New York counsel for the Loan
Parties, (ii) Richards, Layton & Finger, P.A., Delaware counsel for the Loan
Parties, (iii) Durham, Jones & Pinegar P.C., Utah counsel for the Loan Parties,
(iv) Edwards Wildman Palmer LLP, Florida counsel for the Loan Parties, and
(v) Troutman Sanders LLP, Georgia counsel for the Loan Parties, in each case in
form and substance reasonably satisfactory to the Administrative Agent. Each of
Holdings and the Borrower hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Third Amendment Effective Date, substantially in the form of
Exhibit E with appropriate insertions, or otherwise in form and substance
reasonably satisfactory to the Administrative Agent, executed by any Responsible
Officer of such Loan Party, and including or attaching the documents or
certifications, as applicable, referred to in paragraph (d) of this Section.

(d) The Administrative Agent shall have received (i) as to each Loan Party,
either (x) a copy of each Organizational Document of such Loan Party certified,
to the extent applicable, as of a recent date by the applicable Governmental
Authority or (y) written certification by such Loan Party’s secretary, assistant
secretary or other Responsible Officer that such Loan Party’s Organizational
Documents certified and delivered to the Administrative Agent on the Incremental
Amendment Effective Date pursuant to paragraphs (d) and (e), respectively, of
Section 4.03 of the Original Credit Agreement remain in full force and effect on
the Third Amendment Effective Date without modification or amendment since such
original delivery, (ii) as to each Loan Party, either (x) signature and
incumbency certificates of the Responsible Officers of such Loan Party executing
the Loan Documents to which it is a party or (y) written certification by such
Loan Party’s secretary, assistant secretary or other Responsible Officer that
such Loan Party’s signature and incumbency certificates delivered to the
Administrative Agent on the Incremental Amendment Effective Date pursuant to
paragraphs (d) and (e) of Section 4.03 of the Original Credit Agreement remain
true and correct as of the Third Amendment Effective Date, (iii) copies of
resolutions of the Board of Directors and/or similar governing bodies of each
Loan Party approving and authorizing the execution and delivery, as applicable,
and performance of the Loan Documents to which it is a party, certified as of
the Third Amendment Effective Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment, and (iv) a good standing certificate (to the extent such concept
exists) from the applicable Governmental Authority of each Loan Party’s
jurisdiction of incorporation, organization or formation as of a reasonably
recent date.

 

-90-



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received all fees and other amounts
(which may, at the Administrative Agent’s option in consultation with the
Borrower, be offset against the Term Loans made on the Third Amendment Effective
Date) previously agreed in writing by the Joint Bookrunners and the Borrower to
be due and payable on or prior to the Third Amendment Effective Date, including,
to the extent invoiced at least three Business Days prior to the Third Amendment
Effective Date, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party under any Loan Document.

(f) The Lenders shall have received a certificate from the chief financial
officer of the Borrower certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis immediately after giving effect to the
Third Amendment Transactions.

(g) The Administrative Agent shall have received a certificate of a Financial
Officer of the Borrower (i) certifying that upon giving effect to the Third
Amendment Revolving Commitment Increase and the Third Amendment Term Commitment
Increase and the consummation of the Third Amendment Transactions, (A) no Event
of Default will have occurred and be continuing or will result therefrom and
(B) the Borrower will be in compliance on a Pro Forma Basis (treating the Third
Amendment Revolving Commitment Increase as fully drawn and excluding from the
calculation of Consolidated Senior Secured Indebtedness the cash proceeds of the
Third Amendment Revolving Commitment Increase and the Third Amendment Term
Commitment Increase) with the Financial Performance Covenant as of the end of
the most recently ended Test Period and (ii) providing reasonably detailed
calculations demonstrating compliance with clause (i)(B) above.

(h) Each of the conditions set forth in Section 4.02 shall have been satisfied
(it being understood that all references to “the date of such Borrowing” in such
Section 4.02 shall be deemed to refer to the Third Amendment Effective Date).

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the Third Amendment Effective Date, and such notice shall be conclusive and
binding.

ARTICLE V

AFFIR MATIVE COVENANTS

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full and all Letters of Credit shall have expired or been terminated and
all LC Disbursements shall have been reimbursed, each of Holdings and the
Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. Holdings or the
Borrower will furnish to the Administrative Agent, on behalf of each Lender:

(a) on or before the date on which such financial statements are required or
permitted to be filed with the SEC (or, if such financial statements are not
required to be filed with the SEC, as soon as available and in any event on or
before the date that is 120 days after the end of each such fiscal year of the
Borrower), audited consolidated balance sheet and audited consolidated
statements of operations and comprehensive income, stockholders’ equity and cash
flows of the Borrower and its

 

-91-



--------------------------------------------------------------------------------

Subsidiaries as of the end of and for such year, and related notes thereto,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by BDO USA, LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (other than with respect to, or resulting from,
(i) any potential inability to satisfy the Financial Performance Covenant in a
future date or period or (ii) the fact that the final maturity date of any Loan
or Commitment hereunder is less than one year after the date of such opinion)
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition as of the end of and for such year and
results of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b) commencing with the financial statements for the fiscal quarter ending
September 30, 2012, as soon as available and in any event on or before the date
on which such financial statements are required or permitted to be filed with
the SEC with respect to each of the first three fiscal quarters of each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC, as soon as available and in any event on or before the date
that is 45 days after the end of each such fiscal quarter), unaudited
consolidated balance sheet and unaudited consolidated statements of operations
and comprehensive income, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition as of the end of and for
such fiscal quarter and such portion of the fiscal year and results of
operations and cash flows of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements;

(d) not later than five days after delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations (A) demonstrating
compliance with the Financial Performance Covenant, and (B) in the case of
financial statements delivered under paragraph (a) above, beginning with the
financial statements for the fiscal year of the Borrower ending December 31,
2014, of Excess Cash Flow for such fiscal year and (iii) in the case of
financial statements delivered under paragraph (a) above, setting forth a
reasonably detailed calculation of the Net Proceeds received during the
applicable period by or on behalf of the Borrower or any of its Restricted
Subsidiary in respect of any event described in clause (a) of the definition of
the term “Prepayment Event” and the portion of such Net Proceeds that has been
invested or are intended to be reinvested in accordance with the proviso in
Section 2.11(c);

(e) [Reserved];

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdings, any Intermediate Parent,
the Borrower, any Restricted Subsidiary or any

 

-92-



--------------------------------------------------------------------------------

of their respective subsidiaries with the SEC or with any national securities
exchange, or distributed by the Borrower or any Restricted Subsidiary to the
holders of its Equity Interests generally, as the case may be; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, any
Intermediate Parent, the Borrower or any of its Restricted Subsidiaries, or
compliance with the terms of any Loan Document, as the Administrative Agent on
its own behalf or on behalf of any Lender may reasonably request in writing.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower (or a parent company thereof) filed
with the SEC; provided that (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by either (x) a
statement that there are no material differences between the financial condition
and results of operations as shown on such financial statements of such parent
and those that would have been shown on the analogous financial statements of
Borrower, except for those directly related to the ownership of the Equity
Interests of Borrower, or (y) consolidating information, which may be unaudited,
that explains in reasonable detail the differences between the information
relating to such parent, on the one hand, and the information relating to the
Borrower and its Subsidiaries on a stand-alone basis, on the other hand, in each
case to be included in the Compliance Certificate delivered pursuant to
Section 5.01(d) and (ii) to the extent such information is in lieu of
information required to be provided under Section 5.01(a), such materials are
accompanied by a report and opinion of BDO USA, LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception (other than with respect to, or resulting from,
(i) any potential inability to satisfy the Financial Performance Covenant in a
future date or period or (ii) the fact that the final maturity date of any Loan
or Commitment hereunder is less than one year after the date of such opinion) or
any qualification or exception as to the scope of such audit.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(d)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Bookrunners will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public

 

-93-



--------------------------------------------------------------------------------

information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Bookrunners, the Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, the Borrower (i) acknowledges and
agrees that the financial information required to be delivered pursuant to
Section 5.01(a), (b), (c) and (d) shall be treated as if marked “PUBLIC” for
purposes of this paragraph and (ii) shall be under no obligation to mark any
other Borrower Materials as “PUBLIC”.

SECTION 5.02 Notices of Material Events. Promptly after any Responsible Officer
of Holdings or the Borrower obtains actual knowledge thereof, Holdings or the
Borrower will furnish to the Administrative Agent (for distribution to each
Lender through the Administrative Agent) written notice of the following:

(a) the occurrence of any Default;

(b) to the extent permissible by applicable law, the filing or commencement of
any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or, to the knowledge of a Financial Officer or another
executive officer of Holdings, the Borrower or any Subsidiary, affecting
Holdings, any Intermediate Parent, the Borrower or any Subsidiary or the receipt
of a notice of an Environmental Liability that could reasonably be expected to
result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral. (a) Holdings or the Borrower will
furnish to the Administrative Agent prompt (and in any event within 30 days or
such longer period as reasonably agreed to by the Administrative Agent) written
notice of any change (i) in any Loan Party’s legal name (as set forth in its
certificate of organization or like document), (ii) in the jurisdiction of
incorporation or organization of any Loan Party or in the form of its
organization or (iii) in any Loan Party’s organizational identification number.

 

-94-



--------------------------------------------------------------------------------

(b) Not later than five days after delivery of financial statements pursuant to
Section 5.01(a), Holdings or the Borrower shall deliver to the Administrative
Agent a certificate executed by a Responsible Officer of Holdings or the
Borrower (i) setting forth the information required pursuant to Paragraphs 1,
10, 11 and 12 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section, (ii) identifying any Wholly Owned Subsidiary
that has become, or ceased to be, a Material Subsidiary during the most recently
ended fiscal quarter and (iii) certifying that all notices required to be given
prior to the date of such certificate by Section 5.03 have been given.

SECTION 5.04 Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each Restricted Subsidiary to, do or cause to be done all
things necessary to obtain, preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except to the extent (other than with respect to the preservation of
the existence of Holdings and the Borrower) that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any Disposition permitted by
Section 6.05.

SECTION 5.05 Payment of Taxes, etc. Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, pay its obligations and liabilities in
respect of Taxes imposed upon it or its income or properties or in respect of
its property or assets, before the same shall become delinquent or in default,
except to the extent (i) any such Taxes are being contested in good faith and by
appropriate proceedings diligently conducted that stay the enforcement of the
Tax in question and for which adequate reserves have been provided in accordance
with GAAP or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties. Each of Holdings and the Borrower will,
and will cause each Restricted Subsidiary to, keep and maintain all property
material to the conduct of its business in good working order and condition
(subject to casualty, condemnation and ordinary wear and tear), except where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 5.07 Insurance. Each of Holdings and the Borrower will, and will cause
each Restricted Subsidiary to, maintain, with insurance companies that Holdings
believes (in the good faith judgment of the management of Holdings) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which Holdings believes (in the good faith judgment of management
of Holdings) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as
Holdings believes (in the good faith judgment or the management of Holdings) are
reasonable and prudent in light of the size and nature of its business, and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried. Each
such policy of insurance shall (i) name the Administrative Agent, on behalf of
the Lenders, as an additional insured thereunder as its interests may appear and
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or mortgagee endorsement that names the Administrative Agent, on behalf
of the Lenders as the loss payee or mortgagee thereunder.

 

-95-



--------------------------------------------------------------------------------

SECTION 5.08 Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of Holdings, the Borrower or its Restricted
Subsidiary, as the case may be. Each of Holdings and the Borrower will, and will
cause each Restricted Subsidiary to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise visitation and inspection rights of the
Administrative Agent and the Lenders under this Section 5.08 and the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year absent the existence of an Event of Default and only
one such time shall be at the Borrower’s expense; provided further that (a) when
an Event of Default exists, the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice and (b) the Administrative Agent and
the Lenders shall give Holdings and the Borrower the opportunity to participate
in any discussions with Holdings’ or the Borrower’s independent public
accountants.

SECTION 5.09 Compliance with Laws. Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, comply with its Organizational
Documents and all Requirements of Law (including Environmental Laws) with
respect to it, its property and operations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.10 Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of the Term Loans made on the Third Amendment Effective Date, together
with cash on hand of the Borrower to finance the Third Amendment Transactions,
pay a portion of the Transaction Costs and for other corporate purposes. The
proceeds of the Revolving Loans drawn on or after the Third Amendment Effective
Date will be used only for general corporate purposes (including Permitted
Acquisitions). Letters of Credit will be used only for general corporate
purposes.

SECTION 5.11 Additional Subsidiaries. (a) If (i) any additional Restricted
Subsidiary or Intermediate Parent is formed or acquired after the Effective Date
or (ii) if any Restricted Subsidiary ceases to be an Excluded Subsidiary,
Holdings or the Borrower will, within 30 days (or such longer period as may be
agreed to by the Administrative Agent in its reasonable discretion) after such
newly formed or acquired Restricted Subsidiary or Intermediate Parent is formed
or acquired or such Restricted Subsidiary ceases to be an Excluded Subsidiary,
notify the Administrative Agent thereof, and will cause such Restricted
Subsidiary (unless such Restricted Subsidiary is an Excluded Subsidiary) or
Intermediate Parent to satisfy the Collateral and Guarantee Requirement with
respect to such Restricted Subsidiary or Intermediate Parent

 

-96-



--------------------------------------------------------------------------------

and with respect to any Equity Interest in or Indebtedness of such Restricted
Subsidiary or Intermediate Parent owned by or on behalf of any Loan Party within
30 days after such notice (or such longer period as the Administrative Agent
shall reasonably agree) and the Administrative Agent shall have received a
completed Perfection Certificate (or supplement thereof) with respect to such
Restricted Subsidiary or Intermediate Parent signed by a Responsible Officer,
together with all attachments contemplated thereby.

(b) Within 45 days (or such longer period as otherwise provided in this
Agreement or as the Administrative Agent may reasonably agree) after Holdings or
the Borrower identifies any new Material Subsidiary pursuant to Section 5.03(b),
all actions (if any) required to be taken with respect to such Subsidiary in
order to satisfy the Collateral and Guarantee Requirement shall have been taken
with respect to such Subsidiary.

(c) Notwithstanding the foregoing, in the event any real property would be
required to be mortgaged pursuant to this Section 5.11, Holdings or the Borrower
shall not be required to comply with the “Collateral and Guarantee Requirement”
as it relates to such real property until a reasonable time following the
formation or acquisition of such Restricted Subsidiary or the identification of
such new Material Subsidiary, and in no event shall compliance be required until
90 days following such formation, acquisition or identification or such longer
time period as agreed by the Administrative Agent in its reasonable discretion.

SECTION 5.12 Further Assurances. (a) Each of Holdings and the Borrower will, and
will cause each Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law and that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties.

(b) If, after the Third Amendment Effective Date, any material assets (including
any owned (but not leased or ground leased) Material Real Property or
improvements thereto or any interest therein) are acquired by the Borrower or
any other Loan Party or are held by any Subsidiary on or after the time it
becomes a Loan Party pursuant to Section 5.11 (other than assets constituting
Collateral under a Security Document that become subject to the Lien created by
such Security Document upon acquisition thereof or constituting Excluded
Assets), the Borrower will notify the Administrative Agent thereof, and, if
requested by the Administrative Agent, the Borrower will cause such assets to be
subjected to a Lien securing the Secured Obligations and will take and cause the
other Loan Parties to take, such actions as shall be necessary and reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (a) of this Section and as required pursuant to
the “Collateral and Guarantee Requirement,” all at the expense of the Loan
Parties and subject to the last paragraph of the definition of the term
“Collateral and Guarantee Requirement.” In the event any real property is
mortgaged pursuant to this Section 5.12(b), the Borrower or such other Loan
Party, as applicable, shall not be required to comply with the “Collateral and
Guarantee Requirement” and paragraph (a) of this Section until a reasonable time
following the acquisition of such real property, and in no event shall
compliance be required until 90 days following such acquisition or such longer
time period as agreed to by the Administrative Agent in its reasonable
discretion.

SECTION 5.13 Designation of Subsidiaries. The Borrower may at any time designate
any Restricted Subsidiary of the Borrower as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that

 

-97-



--------------------------------------------------------------------------------

(i) immediately before and after such designation on a Pro Forma Basis, no Event
of Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with the Financial Performance Covenant recomputed as of the last day of
the most recently ended Test Period, and (iii) no Subsidiary may be designated
as an Unrestricted Subsidiary or continue as an Unrestricted Subsidiary if it is
a “Restricted Subsidiary” for the purpose of any other Indebtedness of Holdings
or the Borrower. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Third Amendment Effective Date shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the fair
market value of the Borrower’s or its Subsidiary’s (as applicable) investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

SECTION 5.14 Maintenance of Rating of Facilities. The Loan Parties shall use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any particular rating) from S&P and a public corporate family rating
(but not any particular rating) from Moody’s, in each case in respect of the
Borrower and (ii) a public rating (but not any particular rating) in respect of
the Loans from each of S&P and Moody’s.

ARTICLE VI

NEGATIVE COVENANTS

From and after the Third Amendment Effective Date and until the Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees, expenses and other amounts payable (other than contingent amounts not
yet due) under any Loan Document have been paid in full and all Letters of
Credit have expired or been terminated and all LC Disbursements shall have been
reimbursed, each of Holdings (with respect to Sections 6.03(c) and (d) only) and
the Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities. (a) The Borrower will not,
and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except:

(i) Indebtedness of the Borrower and any of the Restricted Subsidiaries under
the Loan Documents (including any Indebtedness incurred pursuant to Section 2.20
or 2.21);

(ii) (A) Indebtedness outstanding on the Third Amendment Effective Date and
potential Indebtedness, in each case as listed on Schedule 6.01 and any
Permitted Refinancing thereof and (B) intercompany Indebtedness outstanding on
the Third Amendment Effective Date and listed on Schedule 6.01;

(iii) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder;

 

-98-



--------------------------------------------------------------------------------

provided that such Guarantee is otherwise permitted by Section 6.04; provided
further that (A) no Guarantee by any Restricted Subsidiary of any Subordinated
Indebtedness shall be permitted unless such Restricted Subsidiary shall have
also provided a Guarantee of the Loan Document Obligations pursuant to the
Guarantee Agreement and (B) if the Indebtedness being Guaranteed is subordinated
to the Loan Document Obligations, such Guarantee shall be subordinated to the
Guarantee of the Loan Document Obligations on terms at least as favorable to the
Lenders as those contained in the subordination of such Indebtedness;

(iv) Indebtedness of the Borrower owing to any Restricted Subsidiary or of any
Restricted Subsidiary owing to any other Restricted Subsidiary or the Borrower,
to the extent permitted by Section 6.04; provided that all such Indebtedness of
any Loan Party owing to any Restricted Subsidiary that is not a Loan Party shall
be subordinated to the Loan Document Obligations (to the extent any such
Indebtedness is outstanding at any time after the date that is 30 days after the
Third Amendment Effective Date or such later date as the Administrative Agent
may reasonably agree) (but only to the extent permitted by applicable law and
not giving rise to adverse tax consequences) on terms (i) at least as favorable
to the Lenders as those set forth in the form of intercompany note attached as
Exhibit F or (ii) otherwise reasonably satisfactory to the Administrative Agent;

(v) (A) Indebtedness (including Capital Lease Obligations) of the Borrower or
any Restricted Subsidiaries financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets, other than software;
provided that such Indebtedness is incurred concurrently with or within 270 days
after the applicable acquisition, construction, repair, replacement or
improvement, and (B) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (A); provided further that, at the time of any
such incurrence of Indebtedness and after giving Pro Forma Effect thereto and
the use of the proceeds thereof, the aggregate principal amount of Indebtedness
that is outstanding in reliance on this clause (v) shall not exceed the greater
of $45,000,000 and 20% of Consolidated EBITDA for the most recently ended Test
Period;

(vi) Indebtedness in respect of Swap Agreements incurred in the ordinary course
of business and not for speculative purposes;

(vii) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary) after the Third Amendment
Effective Date as a result of a Permitted Acquisition or any other Investment
not prohibited hereunder, or Indebtedness of any Person that is assumed by the
Borrower any Restricted Subsidiary in connection with an acquisition of assets
by the Borrower or such Restricted Subsidiary in a Permitted Acquisition or any
other Investment not prohibited hereunder; provided that (A) such Indebtedness
is not incurred in contemplation of such Permitted Acquisition or other
Investment, (B) at the time of any such incurrence of Indebtedness and after
giving effect thereto, (1) on a Pro Forma Basis, the Fixed Charge Coverage Ratio
for the Test Period then last ended is (x) at least 2.00 to 1.00 or (y) equal or
greater than the Fixed Charge Coverage Ratio immediately prior to such Permitted
Acquisition or other Investment, as applicable (and related incurrence of
Indebtedness), and (2) the Borrower shall be in Pro Forma Compliance with the
Financial Performance Covenant for the Test Period then last ended and (C) no
Event of Default shall exist or result therefrom; and any Permitted Refinancings
thereof; provided, further that such Indebtedness of Persons that are or become
Foreign Subsidiaries shall not exceed $40,000,000 in the aggregate;

 

-99-



--------------------------------------------------------------------------------

(viii) Indebtedness of the Borrower and the Subsidiary Loan Parties incurred to
finance a Permitted Acquisition; provided that (A) the primary obligor in
respect of, and any Person that Guarantees, such Indebtedness shall be the
Borrower or a Subsidiary Loan Party, (B) such Indebtedness is unsecured or
secured on a junior basis to the Loans and the Liens of the Administrative Agent
under the Security Documents, with such priority being on terms and pursuant to
documentation reasonably satisfactory to the Administrative Agent (it being
understood that the terms of the Second Lien Intercreditor Agreement are
satisfactory), (C) such Indebtedness does not mature prior to the date that is
180 days after the Term Maturity Date, (D) such Indebtedness has no scheduled
amortization or payments, repurchases or redemptions of principal prior to the
date that is 180 days after the Term Maturity Date, (E) immediately after giving
effect thereto and the use of the proceeds thereof, (1) on a Pro Forma Basis,
the Fixed Charge Coverage Ratio for the Test Period then last ended is (x) at
least 2.00 to 1.00 or (y) equal or greater than the Fixed Charge Coverage Ratio
immediately prior to such Permitted Acquisition (and incurrence of Indebtedness)
and (2) the Borrower shall be in Pro Forma Compliance with the Financial
Performance Covenant for the Test Period then last ended, (F) no Event of
Default shall exist or result therefrom and (G) such Indebtedness has terms and
conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable to the
Borrower, its Subsidiaries and the Lenders than the terms and conditions of this
Agreement (except for covenants or other provisions applicable exclusively to
periods commencing after the Latest Maturity Date at the time such Indebtedness
is incurred); provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions are not materially less favorable shall
satisfy the foregoing requirements in this clause (G); and any Permitted
Refinancings thereof;

(ix) Indebtedness representing deferred compensation owed to employees of
Holdings, any Intermediate Parent, the Borrower and its Restricted Subsidiaries
incurred in the ordinary course of business;

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings (or any direct or indirect parent thereof)
permitted by Section 6.07(a);

(xi) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in the
Acquisition, any Permitted Acquisition, any other Investment or any Disposition,
in each case permitted under this Agreement;

(xii) Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with the Transactions or any
Permitted Acquisition or other Investment permitted hereunder;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts;

(xiv) Indebtedness of the Borrower and its Restricted Subsidiaries; provided
that, immediately after giving Pro Forma Effect thereto and the use of the
proceeds thereof, (A) the

 

-100-



--------------------------------------------------------------------------------

aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xiv) shall not exceed the greater of (1) the greater of $80,000,000 and
5.0% of Consolidated Total Assets and (2) so long as no Event of Default shall
exist or result therefrom, an amount such that on a Pro Forma Basis, the Fixed
Charge Coverage Ratio for the Test Period then last ended is at least 2.00 to
1.00, and (B) the aggregate principal amount of Indebtedness outstanding in
reliance on this clause (xiv) in respect of which the primary obligor or a
guarantor is a Restricted Subsidiary that is not a Loan Party shall not exceed
an amount equal to the greater of $60,000,000 and 3.75% of Consolidated Total
Assets (it being understood that any Permitted Refinancing of Indebtedness
incurred in reliance on clause (A)(2) shall also be permitted under this clause
(xiv));

(xv) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

(xvi) Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other reimbursement-type obligations regarding
workers compensation claims;

(xvii) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(xviii) [Reserved];

(xix) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(xx) [Reserved];

(xxi) Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;

(xxii) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancing thereof;

(xxiii) Indebtedness of the Borrower in respect of one or more series of senior
unsecured notes or senior secured notes that will be secured by all or a portion
of the Collateral on a pari passu or junior basis with the Secured Obligations
that are issued or made in lieu of Incremental Revolving Loans, Revolving
Commitment Increases, Incremental Term Loans and/or Term Commitment Increases
pursuant to an indenture or a note purchase agreement or otherwise (the
“Additional Notes”) (provided that (1) such Additional Notes are not scheduled
to mature prior to the date that is 91 days after the Latest Maturity Date then
in effect, (2) if, after incurring any such Additional Notes, the aggregate
principal amount of all Incremental Revolving Facilities, Incremental Term
Facilities and Additional Notes incurred after the Third Amendment Effective
Date would exceed $150,000,000, then the Borrower may only incur such Additional
Notes if after such incurrence, the Senior Secured Net Leverage Ratio on a Pro
Forma Basis would be less than or equal to 4.50 to 1.00 as of the end of the
most recently ended Test Period, (3) such Additional Notes shall not be subject
to any Guarantee by any Person other than a Loan

 

-101-



--------------------------------------------------------------------------------

Party, (4) in the case of Additional Notes that are secured, the obligations in
respect thereof shall not be secured by any Lien on any asset of the Borrower or
any Restricted Subsidiary other than any asset constituting Collateral, (5) at
the time of such incurrence and immediately after giving effect thereto, the
Borrower shall be in compliance, on a Pro Forma Basis with the Financial
Performance Covenant as of the end of the most recently ended Test Period,
(6) no Event of Default shall have occurred and be continuing or would exist
immediately after giving effect to such incurrence, (7) if such Additional Notes
are secured, the security agreements relating to such Additional Notes shall be
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (8) if such Additional
Notes are secured, such Additional Notes and the trustee under the indenture or
other documentation governing such Additional Notes shall be subject to the
First Lien Intercreditor Agreement or Second Lien Intercreditor Agreement, as
applicable; provided that if such Additional Notes are issued pursuant to an
indenture or other documentation that has not previously been made subject
thereto, then Holdings, the Borrower, the Subsidiary Loan Parties, the
Administrative Agent and the trustee for such Additional Notes shall have
executed and delivered the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable, and (9) the documentation with respect
to any Additional Notes shall not contain any mandatory prepayment, repurchase
or redemption provisions except, in the case of Additional Notes constituting
high yield notes, with respect to change of control and asset sale offers that
are customary for high yield notes of such type and any Permitted Refinancing of
any such Additional Notes; and

(xxiv) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxiii) above.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
issue any preferred Equity Interests or any Disqualified Equity Interests,
except (A) in the case of the Borrower, preferred Equity Interests that are
Qualified Equity Interests and (B) preferred Equity Interests issued to and held
by the Borrower or any Restricted Subsidiary.

SECTION 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) Liens existing on the Third Amendment Effective Date and set forth on
Schedule 6.02 and any modifications, replacements, renewals or extensions
thereof; provided that (A) such modified, replacement, renewal or extension Lien
does not extend to any additional property other than (1) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (2) proceeds and products thereof, and (B) the obligations secured or
benefited by such modified, replacement, renewal or extension Lien are permitted
by Section 6.01;

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, repair,

 

-102-



--------------------------------------------------------------------------------

replacement, construction or improvement (as applicable) of the property subject
to such Liens, (B) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness except for accessions to such
property and the proceeds and the products thereof and (C) with respect to
Capital Lease Obligations; such Liens do not at any time extend to or cover any
assets (except for accessions to or proceeds of such assets) other than the
assets subject to such Capital Lease Obligations; provided further that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(v) leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness;

(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(vii) Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (B) in favor of
a banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix) Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary permitted under
Section 6.01;

(x) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Loan Party and Liens granted by a Loan Party in favor of any other Loan
Party;

(xi) Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Third Amendment Effective Date and any
modifications, replacements, renewals or extensions thereof; provided that
(A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (B) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subject to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(C) the Indebtedness secured thereby is permitted under Section 6.01(a)(vii) or
(viii); provided further that if such Indebtedness is incurred pursuant to
Section 6.01(a)(vii), then either (i) such Liens are discharged within 90 days
after such acquisition or such Person becoming a Restricted Subsidiary, as
applicable, or (ii) at the time of such incurrence and after giving effect
thereto on a Pro Forma Basis, the Senior Secured Net Leverage Ratio for the Test
Period then last ended is less than or equal to 5.00 to 1.00;

 

-103-



--------------------------------------------------------------------------------

(xii) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any Restricted Subsidiaries in the ordinary course of business;

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or any Restricted
Subsidiaries in the ordinary course of business;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(xv) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and its Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business;

(xvii) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;

(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xix) Liens on the Collateral securing Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt and Additional Notes;

(xx) Liens on real property other than the Mortgaged Properties or any other
Material Real Property;

(xxi) Liens on the property or assets of Foreign Subsidiaries securing
Indebtedness permitted to be incurred by them under Section 6.01;

(xxii) Liens securing Indebtedness permitted under Section 6.01(a)(viii) or
Section 6.01(a)(xiv) on a junior basis to the Loans and the Liens of the
Administrative Agent under the Security Documents, with such priority being on
terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent (it being understood that the terms of the Second Lien
Intercreditor Agreement are satisfactory);

(xxiii) [Reserved]; and

(xxiv) other Liens; provided that at the time of the granting of and after
giving Pro Forma Effect to any such Lien and the obligations secured thereby
(including the use of proceeds thereof) the aggregate face amount of obligations
secured by Liens existing in reliance on this clause (xxiv) shall not exceed the
greater of $45,000,000 and 20% of Consolidated EBITDA for the Test Period then
last ended.

 

-104-



--------------------------------------------------------------------------------

SECTION 6.03 Fundamental Changes. (a) The Borrower will not, and will not permit
any other Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that:

(i) any Restricted Subsidiary may merge with (A) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (B) any one or more
other Restricted Subsidiaries; provided that when any Subsidiary Loan Party is
merging with a Restricted Subsidiary (1) the continuing or surviving Person
shall be a Subsidiary Loan Party or (2) if the continuing or surviving Person is
not a Subsidiary Loan Party, the acquisition of such Subsidiary Loan Party by
such surviving Restricted Subsidiary is otherwise permitted under Section 6.04;

(ii) (A) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (B) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if Holdings determines in good faith that such action is in the best
interests of Holdings, the Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;

(iii) any Restricted Subsidiary may make a Disposition of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (A) the transferee must be a Loan Party, (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04
or (C) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for fair value and any promissory note
or other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04;

(iv) the Borrower may merge or consolidate with any other Person; provided that
(A) the Borrower shall be the continuing or surviving Person or (B) if the
Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Borrower”), (1) the Successor Borrower
shall be an entity organized or existing under the laws of the United States,
any State thereof or the District of Columbia, (2) the Successor Borrower shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (3) each Loan Party other than the Borrower, unless it
is the other party to such merger or consolidation, shall have reaffirmed,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of, and grant of any Liens as security
for, the Secured Obligations shall apply to the Successor Borrower’s obligations
under this Agreement and (4) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer and an opinion of
counsel, each stating that such merger or consolidation complies with this
Agreement; provided further that (y) if such Person is not a Loan Party, no
Default exists after giving effect to such merger or consolidation and (z) if
the foregoing requirements are satisfied, the Successor Borrower will succeed
to, and be substituted for, the Borrower under this Agreement and the other Loan
Documents; provided further that the Borrower agrees to use commercially
reasonable efforts to provide any documentation and other information about the
Successor Borrower as

 

-105-



--------------------------------------------------------------------------------

shall have been reasonably requested in writing by any Lender through the
Administrative Agent that such Lender shall have reasonably determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act;

(v) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Sections 5.11 and 5.12 and if the
other party to such transaction is not a Loan Party, no Default exists after
giving effect to such transaction;

(vi) the Borrower and its Restricted Subsidiaries may consummate the
Acquisition; and

(vii) any Restricted Subsidiary may effect a merger, dissolution, liquidation
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05; provided that if the other party to such transaction is not a Loan
Party, no Default exists after giving effect to the transaction.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Restricted Subsidiaries on the Third Amendment
Effective Date and businesses reasonably related or ancillary thereto.

(c) Holdings will not, and will not permit any Intermediate Parent to, conduct,
transact or otherwise engage in any business or operations other than (i) the
ownership and/or acquisition of the Equity Interests of the Borrower and any
Intermediate Parent, (ii) the maintenance of its legal existence, including the
ability to incur fees, costs and expenses relating to such maintenance,
(iii) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and the Borrower, (iv) the
performance of its obligations under and in connection with the Loan Documents,
any documentation governing any Indebtedness or Guarantee, the Acquisition
Agreement, the other agreements contemplated by the Acquisition Agreement and
the other agreements contemplated hereby and thereby, (v) any public offering of
its common stock or any other issuance or registration of its Equity Interests
for sale or resale not prohibited by this Agreement, including the costs, fees
and expenses related thereto, (vi) the incurrence of any Indebtedness,
(vii) incurring fees, costs and expenses relating to overhead and general
operating including professional fees for legal, tax and accounting issues and
paying taxes, (viii) providing indemnification to officers and members of the
Board of Directors, (ix) activities incidental to the consummation of the
Transactions and the Third Amendment Transactions and (x) activities incidental
to the businesses or activities described in clauses (i) to (ix) of this
paragraph.

(d) Holdings will not, and will not permit any Intermediate Parent to, own or
acquire any material assets (other than Equity Interests as referred to in
paragraph (c)(i) above, cash and Permitted Investments, intercompany Investments
in any Intermediate Parent or Borrower permitted hereunder) or incur any
liabilities (other than liabilities as referred to in paragraph (c) above,
liabilities imposed by law, including tax liabilities, and other liabilities
incidental to its existence and business and activities permitted by this
Agreement).

 

-106-



--------------------------------------------------------------------------------

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Restricted Subsidiary to, make or
hold any Investment, except:

(a) Permitted Investments;

(b) loans or advances to officers, members of the Board of Directors and
employees of Holdings, the Borrower and its Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings (or any direct or indirect parent
thereof) (provided that the amount of such loans and advances made in cash to
such Person shall be contributed to the Borrower in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii), in an aggregate principal amount outstanding at
any time not to exceed $20,000,000;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (excluding any new Restricted Subsidiary that becomes a Loan Party
pursuant to such Investment), (ii) by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is also not a Loan Party,
(iii) by the Borrower or any Restricted Subsidiary (A) in any Restricted
Subsidiary; provided that the aggregate amount of such Investments made by Loan
Parties after the Third Amendment Effective Date in Restricted Subsidiaries that
are not Loan Parties in reliance on this clause (iii)(A) (together with the
amount of Investments made in Restricted Subsidiaries that are not Loan Parties
pursuant to Section 6.04(h)) shall not exceed the Non-Loan Party Investment
Amount at the time of any such Investment, (B) in any Restricted Subsidiary that
is not a Loan Party, constituting an exchange of Equity Interests of such
Restricted Subsidiary for Indebtedness of such Subsidiary or (C) constituting
Guarantees of Indebtedness or other monetary obligations of Restricted
Subsidiaries that are not Loan Parties owing to any Loan Party, (iv) by the
Borrower or any Restricted Subsidiary in Restricted Subsidiaries that are not
Loan Parties so long as such Investment is part of a series of simultaneous
Investments that result in the proceeds of the initial Investment being invested
in one or more Loan Parties or being applied to make an Investment otherwise
permitted under this Section 6.04 and (v) by the Borrower or any Restricted
Subsidiary in any Restricted Subsidiary that is not a Loan Party, consisting of
the contribution of Equity Interests of any other Restricted Subsidiary that is
not a Loan Party so long as the Equity Interests of the transferee Restricted
Subsidiary is pledged to secure the Secured Obligations;

(d) Investments consisting of extensions of trade credit and accommodation
guarantees in the ordinary course of business;

(e) (i) Investments existing on the Third Amendment Effective Date and potential
Investments, in each case as set forth on Schedule 6.04(e) (provided that, for
the avoidance of doubt, if the amount of any such potential Investment exceeds
the limit, if any, on such Investment set forth on Schedule 6.04(e), the amount
of such excess shall only be permitted hereunder to the extent otherwise
permitted by this Section 6.04 (excluding this Section 6.04(e)) and
(ii) Investments existing on the Third Amendment Effective Date by the by the
Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary and, in each case, any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment to the extent
as set forth on Schedule 6.04(e) or as otherwise permitted by this Section 6.04;

(f) Investments in Swap Agreements incurred in the ordinary course of business
and not for speculative purposes;

 

-107-



--------------------------------------------------------------------------------

(g) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(h) Permitted Acquisitions; provided that the aggregate amount of consideration
paid or provided by the Borrower or any other Loan Party after the Third
Amendment Effective Date in reliance on this Section 6.04(h) (together with any
Investments made in Subsidiaries that are not Loan Parties pursuant to
Section 6.04(c)(iii)(A)) for Permitted Acquisitions (including the aggregate
principal amount of all Indebtedness assumed in connection with Permitted
Acquisitions) for any Restricted Subsidiary that shall not be or, after giving
effect to such Permitted Acquisition, shall not become a Loan Party, shall not
exceed the Non-Loan Party Investment Amount at such time;

(i) the Third Amendment Transactions;

(j) Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

(k) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(l) loans and advances to Holdings (or any direct or indirect parent thereof) or
any Intermediate Parent in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to Holdings (or
such parent) in accordance with Section 6.07(a)(iv), (v), (vii) or (viii);

(m) so long as immediately after giving effect to any such Investment no Event
of Default has occurred and is continuing, other Investments and other
acquisitions; provided that at the time any such Investment or other acquisition
is made, the aggregate outstanding amount of all Investments made in reliance on
this clause (m) (including all such Investments deemed to be made pursuant to
clause (d) of the definition of “Non-Loan Party Investment Amount”), together
with the aggregate amount of all consideration paid in connection with all other
acquisitions made in reliance on this clause (m) (including the aggregate
principal amount of all Indebtedness assumed in connection with any such other
acquisition), shall not exceed (w) the greater of $105,000,000 and 50% of
Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to the making of such Investment or other acquisition, plus (x) the
Initial Restricted Payment Amount that is Not Otherwise Applied plus (y) so long
as (A) the Fixed Charge Coverage Ratio for the Test Period then last ended shall
be at least 2.00 to 1.00, and (B) the Borrower shall be in Pro Forma Compliance
with the Financial Performance Covenant as of the end of the most recently ended
Test Period, the amount of Cumulative Excess Cash Flow that is Not Otherwise
Applied plus (z) the aggregate amount of the Net Proceeds of the issuance of, or
contribution of cash in respect of existing Qualified Equity Interests (other
than any such issuance or contribution made pursuant to Section 7.02) that is
Not Otherwise Applied;

(n) advances of payroll payments to employees in the ordinary course of
business;

(o) Investments and other acquisitions to the extent that payment for such
Investments is made solely with Qualified Equity Interests (excluding Qualified
Equity Interests the proceeds of which are applied, or are to be applied, as
Cure Amounts) of Holdings (or any direct or indirect parent thereof);

 

-108-



--------------------------------------------------------------------------------

(p) Investments of a Subsidiary acquired after the Third Amendment Effective
Date or of a Person merged or consolidated with any Subsidiary in accordance
with this Section 6.04 and Section 6.03 after the Third Amendment Effective Date
or that otherwise becomes a Subsidiary (provided that if such Investment is made
under Section 6.04(h), existing Investments in subsidiaries of such Subsidiary
or Person shall comply with the requirements of Section 6.04(h) or 6.04(m) or
any other paragraph of this Section 6.04) to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

(q) receivables owing to the Borrower or any Restricted Subsidiary, if created
or acquired in the ordinary course of business;

(r) non-cash Investments in connection with tax planning and reorganization
activities; provided that, in the reasonable judgment of the Administrative
Agent (following consultation with the Borrower), after giving effect to any
such activities, the security interests of the Lenders in the Collateral, taken
as a whole, would not be materially impaired; and

(s) Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business.

SECTION 6.05 Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, (i) sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it or (ii) permit any Restricted
Subsidiary to issue any additional Equity Interest in such Restricted Subsidiary
(other than issuing directors’ qualifying shares, nominal shares issued to
foreign nationals to the extent required by applicable Requirements of Law and
other than issuing Equity Interests to the Borrower or a Restricted Subsidiary
in compliance with Section 6.04(c)) (each, a “Disposition”), except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

(b) Dispositions of inventory and other assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
(i) the transferee must be a Loan Party, (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04 or (iii) to
the extent constituting a Disposition to a Restricted Subsidiary that is not a
Loan Party, such Disposition is for fair value and any promissory note or other
non-cash consideration received in respect thereof is a permitted Investment in
a Restricted Subsidiary that is not a Loan Party in accordance with
Section 6.04;

(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.07 and Liens permitted
by Section 6.02;

 

-109-



--------------------------------------------------------------------------------

(f) Dispositions pursuant to sale-leaseback transactions permitted by
Section 6.06 of property acquired by the Borrower or any of its Restricted
Subsidiaries after the Third Amendment Effective Date;

(g) Dispositions of Permitted Investments;

(h) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(k) Dispositions of property to Persons other than Restricted Subsidiaries
(including the sale or issuance of Equity Interests of a Restricted Subsidiary)
not otherwise permitted under this Section 6.05; provided that (i) no Default
shall exist at the time of, or would result from, such Disposition (other than
any such Disposition made pursuant to a legally binding commitment entered into
at a time when no Default existed or would have resulted from such Disposition)
and (ii) with respect to any Disposition pursuant to this clause (k) for a
purchase price in excess of $15,000,000, the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Permitted Investments; provided, however, that for the purposes of this
clause (ii), (A) any liabilities (as shown on the most recent balance sheet of
Holdings provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Loan Document Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, shall be deemed to be
cash, (B) any securities received by the Borrower or such Restricted Subsidiary
from such transferee that are converted by the Borrower or such Restricted
Subsidiary into cash or Permitted Investments (to the extent of the cash or
Permitted Investments received) within 180 days following the closing of the
applicable Disposition, shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by the Borrower or such Restricted Subsidiary in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (k) that is at that time outstanding, not in excess of $30,000,000
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash;

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(m) Dispositions or forgiveness of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof;

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Section 6.05(e) and except for Dispositions by a Loan Party
to another Loan Party), shall be for no less than the fair market value of such
property at the time of such Disposition.

 

-110-



--------------------------------------------------------------------------------

SECTION 6.06 Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Restricted Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 270 days after the Borrower or such Restricted Subsidiary, as
applicable, acquires or completes the construction of such fixed or capital
asset; provided that, if such sale and leaseback results in a Capital Lease
Obligation, such Capital Lease Obligation is permitted by Section 6.01 and any
Lien made the subject of such Capital Lease Obligation is permitted by
Section 6.02.

SECTION 6.07 Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, and will not permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except:

(i) each Restricted Subsidiary may make Restricted Payments to the Borrower or
to its other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrower or any of its other
Restricted Subsidiaries and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(ii) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person; provided that in the case of any such Restricted Payment by a Restricted
Subsidiary that is not a Wholly Owned Subsidiary of the Borrower, such
Restricted Payment is made to the Borrower, any Restricted Subsidiary and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests;

(iii) [Reserved];

(iv) repurchases of Equity Interests in Holdings or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price or withholding taxes payable
in connection with the exercise of such options or warrants;

(v) Restricted Payments to Holdings which Holdings may use to redeem, acquire,
retire, repurchase or settle its Equity Interests (or any options or warrants or
stock appreciation rights issued with respect to any of such Equity Interests)
or to service Indebtedness incurred by Holdings to finance the redemption,
acquisition, retirement, repurchase or settlement of such Equity Interests (or
make Restricted Payments to allow any of Holdings’ direct or indirect parent
companies to so redeem, retire, acquire or repurchase their Equity Interests or
to service Indebtedness incurred to finance the redemption, retirement,
acquisition or repurchase of such Equity Interests) held by current or former
officers, managers, consultants, members of the Board of Directors and employees
(or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) of Holdings (or any direct or
indirect parent thereof), the Borrower and the Restricted Subsidiaries, upon the
death, disability, retirement or termination of employment of any such Person or
otherwise in accordance with any stock option

 

-111-



--------------------------------------------------------------------------------

or stock appreciation rights plan, any management, director and/or employee
stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement in an aggregate amount after the Third Amendment Effective Date
together with the aggregate amount of loans and advances to Holdings made
pursuant to Section 6.04(l) in lieu of Restricted Payments permitted by this
clause (v) not to exceed $15,000,000 in any calendar year with unused amounts in
any calendar year being carried over to succeeding calendar years subject to a
maximum of $30,000,000 in any calendar year (without giving effect to the
following proviso); provided that such amount in any calendar year may be
increased by an amount not to exceed the cash proceeds of key man life insurance
policies received by the Borrower or its Restricted Subsidiaries (or by Holdings
and contributed to Borrower) after the Third Amendment Effective Date;

(vi) [Reserved];

(vii) the Borrower and the Restricted Subsidiaries may make Restricted Payments
in cash to Holdings and any Intermediate Parent:

(A) the proceeds of which shall be used by Holdings (or any direct or indirect
equity owner of Holdings) or any Intermediate Parent to pay its Tax liability to
the relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns, if any, attributable to the income of the Borrower and its
Subsidiaries; provided that Restricted Payments made pursuant to this
clause (a)(vii)(A) shall not exceed the Tax liability that the Borrower and/or
its Subsidiaries (as applicable) would have incurred were such Taxes determined
as if such entity(ies) were a stand-alone taxpayer or a stand-alone group; and
provided, further, that Restricted Payments under this clause (A) in respect of
any Taxes attributable to the income of any Unrestricted Subsidiaries of the
Borrower may be made only to the extent that such Unrestricted Subsidiaries have
made cash payments for such purpose to the Borrower or its Restricted
Subsidiaries;

(B) the proceeds of which shall be used by Holdings to pay any Tax liability,
computed at a notional rate, of any beneficial owner of Holdings (or any direct
or indirect parent thereof), to the extent such Tax liability arises from the
allocation to such owner of income attributable to any Restricted Payments
permitted by this Section 6.07(a) (including, for the avoidance of doubt,
Restricted Payments permitted by this Section 6.07(a)(vii)(B));

(C) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent of
Holdings to pay) (1) its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses payable to third parties)
that are reasonable and customary and incurred in the ordinary course of
business, in an aggregate amount together with the aggregate amount of loans and
advances to Holdings made pursuant to Section 6.04(l) in lieu of Restricted
Payments permitted by this clause (a)(vii)(C) not to exceed $6,000,000 in any
fiscal year plus any reasonable and customary indemnification claims made by
members of the Board of Directors or officers of Holdings (or any parent
thereof) attributable to the ownership or operations of Holdings and the
Restricted Subsidiaries, (2) fees and expenses (x) due and payable by any of the
Restricted Subsidiaries and (y) otherwise permitted to be paid by such
Restricted Subsidiary under this Agreement and (3) amounts due and payable
pursuant to the Investor Management Agreement permitted to be paid pursuant to
Section 6.08(iv);

 

-112-



--------------------------------------------------------------------------------

(D) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay franchise Taxes and other fees, Taxes and expenses required to maintain
its corporate existence;

(E) to finance any Investment permitted to be made pursuant to Section 6.04;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings or any
Intermediate Parent shall, immediately following the closing thereof, cause
(1) all property acquired (whether assets or Equity Interests but not including
any loans or advances made pursuant to Section 6.04(b)) to be contributed to the
Borrower or the Restricted Subsidiaries or (2) the Person formed or acquired to
merge into or consolidate with the Borrower or any of the Restricted
Subsidiaries (to the extent such merger or consolidation is permitted in
Section 6.03) in order to consummate such Investment, in each case in accordance
with the requirements of Sections 5.11 and 5.12; and

(F) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any direct or indirect parent thereof to pay) fees and expenses related
to any unsuccessful equity or debt offering permitted by this Agreement;

(viii) in addition to the foregoing Restricted Payments and so long as no Event
of Default shall have occurred and be continuing or would result therefrom, the
Borrower may make additional Restricted Payments to any Intermediate Parent or
Holdings, in an aggregate amount, together with the aggregate amount of
(1) prepayments, redemptions, purchases, defeasances and other payments in
respect of Subordinated Indebtedness made pursuant to Section 6.07(b)(iv) and
(2) loans and advances made pursuant to Section 6.04(l) in lieu of Restricted
Payments permitted by this clause (viii), not to exceed (x) the Initial
Restricted Payment Amount that is Not Otherwise Applied plus (y) so long as
(A) the Fixed Charge Coverage Ratio for the Test Period then last ended shall be
at least 2.00 to 1.00, and (B) the Borrower shall be in Pro Forma Compliance
with the Financial Performance Covenant as of the end of the most recently ended
Test Period, the amount of Cumulative Excess Cash Flow that is Not Otherwise
Applied plus (z) the aggregate amount of the Net Proceeds of the issuance of, or
contribution in respect of existing, Qualified Equity Interests (other than any
such issuance or contribution made pursuant to Section 7.02) that is Not
Otherwise Applied;

(ix) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests; provided that such
new Equity Interests contain terms and provisions at least as advantageous to
the Lenders in all respects material to their interests as those contained in
the Equity Interests redeemed thereby; and

(x) [Reserved]

(b) The Borrower will not, and will not permit any other Restricted Subsidiary
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Subordinated
Indebtedness, or any other payment (including any payment under any Swap
Agreement) that has a substantially similar effect to any of the foregoing,
except:

(i) payment of regularly scheduled interest and principal payments as, in the
form of payment and when due in respect of any Indebtedness, other than payments
in respect of any Subordinated Indebtedness prohibited by the subordination
provisions thereof;

 

-113-



--------------------------------------------------------------------------------

(ii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iii) the conversion of any Subordinated Indebtedness to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any of its direct or indirect
parent companies or any Intermediate Parent;

(iv) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, prepayments, redemptions, purchases, defeasances and
other payments in respect of Subordinated Indebtedness prior to their scheduled
maturity in an aggregate amount, together with the aggregate amount of
(1) Restricted Payments made pursuant to Section 6.07(a)(viii) and (2) loans and
advances made pursuant to Section 6.04(l) in lieu thereof not to exceed the sum
of (x) the Initial Restricted Payment Amount that is Not Otherwise Applied plus
(y) so long as (A) the Fixed Charge Coverage Ratio for the Test Period then last
ended shall be at least 2.00 to 1.00, and (B) the Borrower shall be in Pro Forma
Compliance with the Financial Performance Covenant as of the end of the most
recently ended Test Period, the amount of Cumulative Excess Cash Flow that is
Not Otherwise Applied plus (z) the aggregate amount of the Net Proceeds of the
issuance of, or contribution in respect of existing, Qualified Equity Interests
(other than any such issuance or contribution made pursuant to Section 7.02)
that is Not Otherwise Applied; and

(v) payments made in connection with the Original Credit Agreement and the Third
Amendment Transactions.

SECTION 6.08 Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions with the Borrower or any Restricted
Subsidiary, (ii) on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by such Person at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
(iii) the payment of fees and expenses related to the Original Credit Agreement
and the Third Amendment Transactions, (iv) the payment of management and
monitoring fees to the Investors (or management companies of the Investors) in
an aggregate amount in any fiscal year not to exceed the amount permitted to be
paid pursuant to the Investor Management Agreement as in effect on the Effective
Date and any Investor Termination Fees not to exceed the amount set forth in the
Investor Management Agreement as in effect on the Effective Date and related
indemnities and reasonable expenses, (v) issuances of Equity Interests of the
Borrower to the extent otherwise permitted by this Agreement, (vi) employment
and severance arrangements between the Borrower and the Restricted Subsidiaries
and their respective officers and employees in the ordinary course of business
or otherwise in connection with the Transactions (including loans and advances
pursuant to Sections 6.04(b) and 6.04(n), (vii) payments by the Borrower and the
Restricted Subsidiaries pursuant to tax sharing agreements among Holdings (and
any such parent thereof), any Intermediate Parent, the Borrower and the
Restricted Subsidiaries on customary terms to the extent attributable to the
ownership or operation of the Borrower and the Restricted Subsidiaries, to the
extent payments are permitted by Section 6.07, (viii) the payment of customary
fees and reasonable out-of-pocket costs to, and indemnities provided on behalf
of, members of the Board of Directors, officers and employees of Holdings, the
Borrower, any Intermediate Parent and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the

 

-114-



--------------------------------------------------------------------------------

ownership or operation of the Borrower and the Restricted Subsidiaries,
(ix) transactions pursuant to permitted agreements in existence on the Third
Amendment Effective Date and set forth on Schedule 6.08 or any amendment thereto
to the extent such an amendment is not adverse to the Lenders in any material
respect, (x) Restricted Payments permitted under Section 6.07 and (xi) customary
payments by the Borrower and any Restricted Subsidiaries to the Sponsors made
for any financial advisory, consulting, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved by
the majority of the members of the Board of Directors or a majority of the
disinterested members of the Board of Directors of Holdings in good faith.

SECTION 6.09 Restrictive Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any other
Subsidiary Loan Party to create, incur or permit to exist any Lien upon any of
its property or assets to secure the Secured Obligations or (b) the ability of
any Restricted Subsidiary that is not a Loan Party to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Restricted Subsidiary or to Guarantee Indebtedness of
any Restricted Subsidiary; provided that the foregoing clauses (a) and (b) shall
not apply to any such restrictions that (i)(x) exist on the Third Amendment
Effective Date and (to the extent not otherwise permitted by this Section 6.09)
are listed on Schedule 6.09 and (y) any renewal or extension of a restriction
permitted by clause (i)(x) or any agreement evidencing such restriction so long
as such renewal or extension does not expand the scope of such restrictions,
(ii)(x) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such restrictions
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary and (y) any renewal or extension of a restriction
permitted by clause (ii)(x) or any agreement evidencing such restriction so long
as such renewal or extension does not expand the scope of such restrictions,
(iii) arise under any documentation evidencing or governing the terms of any
Indebtedness of a Restricted Subsidiary that is not a Loan Party that is
permitted by Section 6.01, (iv) are customary restrictions that arise in
connection with any Disposition permitted by Section 6.05 applicable pending
such Disposition solely to the assets subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 6.04, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 6.01 but solely to the extent any negative pledge
relates to the property financed by or securing such Indebtedness (and excluding
in any event any Indebtedness constituting any Subordinated Indebtedness),
(vii) are imposed by Requirements of Law, (viii) are customary restrictions
contained in leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate only to the assets subject
thereto, (ix) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 6.01(a)(v) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(x) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary, (xi) are customary provisions restricting
assignment of any license, lease or other agreement, (xii) are restrictions on
cash (or Permitted Investments) or deposits imposed by customers under contracts
entered into in the ordinary course of business (or otherwise constituting
Permitted Encumbrances on such cash or Permitted Investments or deposits),
(xiii) are customary net worth provisions contained in real property leases or
licenses of intellectual property entered into by the Borrower or any Restricted
Subsidiary, so long as the Borrower has determined in good faith that such net
worth provisions could not reasonably be expected to impair the ability of the
Borrower and its subsidiaries to meet their ongoing obligation or (xiv) arise
under any documentation evidencing or governing the terms of any Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt, any
Incremental Term Facilities, any Incremental Revolving Facilities, or any
Additional Notes.

 

-115-



--------------------------------------------------------------------------------

SECTION 6.10 Amendment of Subordinated Indebtedness. The Borrower will not, and
will not permit any Restricted Subsidiary to, amend, modify, waive, terminate or
release the documentation governing any other Subordinated Indebtedness, in each
case if the effect of such amendment, modification, waiver, termination or
release is materially adverse to the Lenders (as reasonably determined by the
Administrative Agent).

SECTION 6.11 Senior Secured Net Leverage Ratio. The Borrower will not permit the
Senior Secured Net Leverage Ratio for the Test Period ending on any of the dates
set forth below to exceed the ratio set forth below opposite such date:

 

Test Period

   Maximum Senior Secured Net
Leverage Ratio

March 31, 2014

   7.00 to 1.00

June 30, 2014

   7.00 to 1.00

September 30, 2014

   7.00 to 1.00

December 31, 2014

   7.00 to 1.00

March 31, 2015

   6.75 to 1.00

June 30, 2015

   6.75 to 1.00

September 30, 2015

   6.75 to 1.00

December 31, 2015

   6.75 to 1.00

March 31, 2016

   6.50 to 1.00

June 30, 2016

   6.50 to 1.00

September 30, 2016

   6.50 to 1.00

December 31, 2016

   6.50 to 1.00

March 31, 2017

   6.25 to 1.00

June 30, 2017

   6.25 to 1.00

September 30, 2017

   6.25 to 1.00

December 31, 2017

   6.25 to 1.00

March 31, 2018, and thereafter

   6.00 to 1.00

SECTION 6.12 Changes in Fiscal Periods. The Borrower will not make any change in
fiscal year; provided, however, that the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

 

-116-



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any of its Restricted Subsidiaries in or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

(d) Holdings, the Borrower or any of its Restricted Subsidiaries shall fail to
observe or perform any covenant, condition or agreement contained in
Sections 5.02, 5.04 (with respect to the existence of Holdings, the Borrower or
such Restricted Subsidiaries), 5.10 or in Article VI (other than Section 6.08)
and, in the case of any Event of Default under the Financial Performance
Covenant, such failure shall not have been remedied pursuant to Section 7.02 on
or prior to the Cure Expiration Date;

(e) Holdings, the Borrower or any of its Restricted Subsidiaries shall fail to
observe or perform any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraph (a), (b) or (d) of this
Section), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower;

(f) Holdings, the Borrower or any of its Restricted Subsidiaries shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination

 

-117-



--------------------------------------------------------------------------------

events or similar events occurring under any Swap Agreement that constitutes
Material Indebtedness (it being understood that paragraph (f) of this Section
will apply to any failure to make any payment required as a result of any such
termination or similar event);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings, the Borrower or any Material Subsidiary or
its debts, or of a material part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Material Subsidiary or for a material part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed or unstayed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) Holdings, the Borrower or any other Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, court protection, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
paragraph (h) of this Section, (iii) apply for or consent to the appointment of
a receiver, trustee, examiner, custodian, sequestrator, conservator or similar
official for Holdings, the Borrower or any Material Subsidiary or for a material
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding or (v) make a general
assignment for the benefit of creditors;

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $20,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) shall be rendered against Holdings, the Borrower and any of its
Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any judgment creditor shall legally attach or levy
upon assets of such Loan Party that are material to the businesses and
operations of Holdings, the Borrower and its Restricted Subsidiaries, taken as a
whole, to enforce any such judgment;

(k) (i) an ERISA Event occurs that has resulted or could reasonably be expected
to result in liability of any Loan Party in an aggregate amount that could
reasonably be expected to result in a Material Adverse Effect, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount that could reasonably be expected to result in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the priority required by the
applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) as a result of the Administrative Agent’s failure to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file
Uniform Commercial Code continuation statements, (iii) as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage or
(iv) as a result of acts or omissions of the Administrative Agent or any Lender;

 

-118-



--------------------------------------------------------------------------------

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

(n) any Guarantees of the Loan Document Obligations by any Loan Party pursuant
to the Guarantee Agreement shall cease to be in full force and effect (in each
case, other than in accordance with the terms of the Loan Documents); or

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to Holdings or the Borrower
described in paragraph (h) or (i) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

SECTION 7.02 Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower and the Restricted
Subsidiaries fail to comply with the requirements of the Financial Performance
Covenant as of the last day of any applicable fiscal quarter of the Borrower, at
any time after the beginning of such fiscal quarter until the expiration of the
10th calendar day subsequent to the earlier of (i) the date on which a
Compliance Certificate with respect to such fiscal quarter (or the fiscal year
ended on the last day of such fiscal quarter) is delivered in accordance with
Section 5.01(d) and (ii) the date on which the financial statements with respect
to such fiscal quarter (or the fiscal year ended on the last day of such fiscal
quarter) are required to be delivered pursuant to Section 5.01(a) or (b), as
applicable (such date, the “Cure Expiration Date”), Holdings shall have the
right to issue Qualified Equity Interests for cash or otherwise receive cash
contributions to the capital of Holdings as cash common equity or other
Qualified Equity Interests (which Holdings shall contribute through its
Subsidiaries of which the Borrower is a Subsidiary to the Borrower as cash
common equity) (collectively, the “Cure Right”), and upon the receipt by the
Borrower of the Net Proceeds of such issuance that are Not Otherwise Applied
(the “Cure Amount”) pursuant to the exercise by Holdings of such Cure Right the
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustment:

(i) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Performance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and

 

-119-



--------------------------------------------------------------------------------

(ii) if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of the Borrower
and its Restricted Subsidiaries, in each case, with respect to such fiscal
quarter only), the Borrower and its Restricted Subsidiaries shall then be in
compliance with the requirements of the Financial Performance Covenant, the
Borrower and its Restricted Subsidiaries shall be deemed to have satisfied the
requirements of the Financial Performance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenant that had occurred shall be deemed cured for the purposes of
this Agreement;

provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by Holdings.

(b) Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than four times
and (iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial
Performance Covenant and any amounts in excess thereof shall not be deemed to be
a Cure Amount. Notwithstanding any other provision in this Agreement to the
contrary, the Cure Amount received pursuant to any exercise of the Cure Right
shall be disregarded for purposes of determining any available basket under
Article VI of this Agreement.

ARTICLE VIII

ADMINISTRATIVE AGENT

SECTION 8.01 Appointment and Authority. (a) Each of the Lenders and the Issuing
Bank hereby irrevocably appoints Credit Suisse AG to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.03 as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

 

-120-



--------------------------------------------------------------------------------

SECTION 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence or willful misconduct; provided that the
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or the Issuing Bank; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

-121-



--------------------------------------------------------------------------------

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.06 Resignation of Administrative Agent. The Administrative Agent may
resign at any time upon 30 days’ notice to the Lenders, the Issuing Bank and the
Borrower. If the Administrative Agent becomes a Defaulting Lender and is not
performing its role hereunder as Administrative Agent, the Administrative Agent
may be removed as the Administrative Agent hereunder at the request of the
Borrower and the Required Lenders. Upon receipt of any such notice of
resignation or upon such removal, the Required Lenders shall have the right,
with the Borrower’s consent (such consent not to be unreasonably withheld or
delayed) (provided that no consent of the Borrower shall be required if an Event
of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing), to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent, which shall be
an Approved Bank with an office in the United States, or any Affiliate of any
such Approved Bank; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor

 

-122-



--------------------------------------------------------------------------------

Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither any Joint Bookrunner nor any person named on the cover
page hereof as a Joint Lead Arranger or a Documentation Agent shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.

SECTION 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or outstanding Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit outstandings and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-123-



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Bank or in any such proceeding.

SECTION 8.10 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Bank) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.08 (subject to the terms of Section 2.18), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VII and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

To the extent required by any applicable law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective,
or for any other reason), such Lender shall indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to

 

-124-



--------------------------------------------------------------------------------

Section 2.17 and without limiting any obligation of the Borrower to do so
pursuant to such Sections) fully for all amounts paid, directly or indirectly,
by the Administrative Agent as Taxes or otherwise, together with all expenses
incurred, including legal expenses and any other out-of-pocket expenses, whether
or not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article VIII. The agreements
in this Article VIII shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, the term
“Lender” in this Article VIII shall include any Issuing Bank.

SECTION 8.11 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall, and does hereby, indemnify the
Administrative Agent against, and shall make payable in respect thereof within
30 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this paragraph.
For the avoidance of doubt, for purposes of this Section 8.11, the term “Lender”
shall include any Issuing Bank. The agreements in this paragraph shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other obligations under any Loan Document.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax or other electronic transmission, as follows:

(i) if to Holdings, the Borrower, the Administrative Agent or the Issuing Bank
to the address, fax number, e-mail address or telephone number specified for
such Person on Schedule 9.01; and

(ii) if to any other Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

-125-



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, the
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrower, any Lender,
the Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

-126-



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent and the Issuing Bank may change its address, electronic mail address, fax
or telephone number for notices and other communications or website hereunder by
notice to the other parties hereto. Each other Lender may change its address,
fax or telephone number for notices and other communications hereunder by notice
to the Borrower, the Administrative Agent and the Issuing Bank. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Issuing Bank, each Lender and the Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent and each of the parties hereto hereby consents to such
recording.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power under
this Agreement or any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any Loan Document or consent to any departure
by any Loan Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or the issuance, amendment, renewal or extension of a Letter of Credit
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower or
Holdings in any case shall entitle the Borrower or Holdings to any other or
further notice or demand in similar or other circumstances.

(b) Except as provided in Section 2.20 with respect to any Incremental Revolving
Facility Amendment or Incremental Term Facility Amendment or Section 2.21 with
respect to any Refinancing Amendment, neither this Agreement, any Loan Document
nor any provision hereof or thereof may be waived, amended or modified except,
in the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any

 

-127-



--------------------------------------------------------------------------------

Commitment of any Lender), (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly and adversely
affected thereby (it being understood that any change to the definition of
Senior Secured Net Leverage Ratio or in the component definitions thereof shall
not constitute a reduction of interest or fees), provided that only the consent
of the Required Lenders shall be necessary to waive any obligation of the
Borrower to pay default interest pursuant to Section 2.13(c), (iii) postpone the
maturity of any Loan, or the date of any scheduled amortization payment of the
principal amount of any Term Loan under Section 2.10 or the applicable
Refinancing Amendment, or the reimbursement date with respect to any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (iv) change
Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of the Lenders holding a
Majority in Interest of the outstanding Loans and unused Commitments of each
adversely affected Class, (v) change any of the provisions of this Section
without the written consent of each Lender directly and adversely affected
thereby, (vi) change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vii) release all or substantially all the value of
the Guarantees under the Guarantee Agreement (except as expressly provided in
the Guarantee Agreement) without the written consent of each Lender (except as
expressly provided in the Security Documents), (viii) release all or
substantially all the Collateral from the Liens of the Security Documents,
without the written consent of each Lender, (ix) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
holding a Majority in Interest of the outstanding Loans and unused Commitments
of each affected Class or (x) change the rights of the Term Lenders to decline
mandatory prepayments as provided in Section 2.11 or the rights of any
Additional Lenders of any Class to decline mandatory prepayments of Term Loans
of such Class as provided in the applicable Refinancing Amendment, without the
written consent of a Majority in Interest of the Term Lenders or Additional
Lenders of such Class, as applicable; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank without the prior written consent of
the Administrative Agent or such Issuing Bank and (B) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by Holdings, the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within such five
Business Days, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment. Notwithstanding the foregoing,
(a) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, Holdings and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders on substantially the same basis as the Lenders prior to
such inclusion and (b) guarantees, collateral security documents and related
documents executed by Foreign Subsidiaries in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

-128-



--------------------------------------------------------------------------------

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (iv), (ix) or (xi) of paragraph (b) of
this Section, the consent of a Majority in Interest of the outstanding Loans and
unused Commitments of such Class) to such Proposed Change is obtained, but the
consent to such Proposed Change of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving Commitment is being
assigned, each Principal Issuing Bank), which consent shall not unreasonably be
withheld, (b) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding par principal amount of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including pursuant to
Section 2.11(a)(i)) from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (c) unless waived, the Borrower or such Eligible
Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(e) In the event that S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Lender, downgrade the long-term certificate deposit ratings of such Lender, and
the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the case of a
Lender that is an insurance company (or B, in the case of an insurance company
not rated by InsuranceWatch Ratings Service)), then each Principal Issuing Bank
shall have the right, but not the obligation, at its own expense, upon notice to
such Lender and the Administrative Agent, to replace such Lender with an
Eligible Assignee (in accordance with and subject to the restrictions contained
in paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations under this
Agreement to such Eligible Assignee; provided, however, that (i) no such
assignment shall conflict with any law, rule

 

-129-



--------------------------------------------------------------------------------

and regulation or order of any Governmental Authority, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder from the Eligible Assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (iii) the Principal Issuing
Bank, the Administrative Agent and such Eligible Assignee shall have received
the prior written consent of the Borrower to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable, which consent shall not unreasonably be withheld and (iv) the
Borrower or such Eligible Assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b).

(f) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender (other than an Affiliated Debt Fund) hereby
agrees that, if a proceeding under the United States Bankruptcy Code or any
other Federal, state or foreign bankruptcy, insolvency, receivership or similar
law shall be commenced by or against the Borrower or any other Loan Party at a
time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Loans held by such Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Secured Obligations held by such Affiliated Lender in a manner that is less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of similar Secured Obligations held by Lenders that are not Affiliates
of the Borrower.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay, if
the Third Amendment Effective Date occurs, (i) all reasonable and documented or
invoiced out-of-pocket costs and expenses incurred by the Administrative Agent
and its Affiliates (without duplication), including the reasonable fees, charges
and disbursements of Milbank, Tweed, Hadley & McCloy LLP and to the extent
reasonably determined by the Administrative Agent to be necessary, one local
counsel in each applicable jurisdiction (exclusive of any reasonably necessary
special counsel) and, in the case of an actual or reasonably perceived conflict
of interest, one additional counsel per affected party, in each case for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, and the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof, (ii) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented or
invoiced out-of-pocket expenses incurred by the Administrative Agent, each
Issuing Bank or any Lender, including the fees, charges and disbursements of
counsel for the Administrative Agent, the Issuing Banks and the Lenders, in
connection with the enforcement or protection of any rights or remedies (A) in
connection with the Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Laws), including its rights under this Section or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket costs and expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that such
counsel shall be limited to one lead counsel and such local counsel (exclusive
of any reasonably necessary special counsel) as may reasonably be deemed
necessary by the Administrative Agent in each relevant jurisdiction and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel per affected party.

 

-130-



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender, the Documentation Agent, the Joint Bookrunners and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable and documented or invoiced
out-of-pocket fees and expenses of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee by any third party or by the Borrower,
Holdings or any Subsidiary arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any Loan Document or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or the Third Amendment Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) to the extent in any way arising from or relating to
any of the foregoing, any actual or alleged presence or Release or threat of
Release of Hazardous Materials on, at, to or from any Mortgaged Property or any
other property currently or formerly owned or operated by Holdings, the Borrower
or any Subsidiary, or any other Environmental Liability related in any way to
Holdings, the Borrower or any Subsidiary, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, Holdings or any Subsidiary and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, costs or related expenses (x) resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), (y) resulted from a material breach of the Loan Documents by such
Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment) or (z) arise from disputes
between or among Indemnitees that do not involve an act or omission by Holdings,
the Borrower or any Restricted Subsidiary.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Lender or any Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Lender or such Issuing Bank in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and unused Commitments at such time. The obligations of
the Lenders under this paragraph (c) are subject to the last sentence of
Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations
under this paragraph (c)).

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee (i) for
any direct or actual damages arising from the use by unintended recipients of
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such direct or actual damages are determined by a court of
competent jurisdiction by final, non-appealable judgment to have resulted from
the gross negligence or willful misconduct of, or a material breach of the Loan
Documents by, such Indemnitee or its Related Parties or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this

 

-131-



--------------------------------------------------------------------------------

Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, the Third Amendment Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
(10) Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void),
(ii) no assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Persons who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section), the
Indemnitees and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Subject to the conditions set forth in paragraphs (b)(ii) and (f) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent (except with respect to assignments to competitors of the
Borrower) not to be unreasonably withheld or delayed) of (A) the Borrower;
provided that no consent of the Borrower shall be required for an assignment
(x) by a Term Lender to any Lender or an Affiliate of any Lender, (y) by a Term
Lender to an Approved Fund or (z) if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, unless, in the case of
clause (z) only, such assignment is to a Person identified in writing to the
Administrative Agent prior to November 2, 2011; provided further that no
assignee contemplated by the immediately preceding proviso shall be entitled to
receive any greater payment under Section 2.15 or Section 2.17 than the
applicable assignor would have been entitled to receive with respect to the
assignment made to such assignee, unless the assignment to such assignee is made
with the Borrower’s prior written consent; and provided further that the
Borrower shall have the right to withhold its consent to any assignment if in
order for such assignment to comply with applicable law, the Borrower would be
required to obtain the consent of, or make any filing or registration with, any
Governmental Authority, (B) the Administrative Agent; provided that no consent
of the Administrative Agent shall be required for an assignment of a Term Loan
to (x) a Lender, an Affiliate of a Lender or an Approved Fund or (y) an
Affiliated Lender, the Borrower or any of its Subsidiaries and (C) solely in the
case of Revolving Loans and Revolving Commitments, each Principal Issuing Bank;
provided that, for the avoidance of doubt, no consent of any Issuing Bank shall
be required for an assignment of all or any portion of a Term Loan or Term
Commitment. Notwithstanding anything in this Section 9.04 to the contrary, if
the Borrower has not given the Administrative Agent written notice of its
objection to an assignment within ten (10) days after written notice of such
assignment, the Borrower shall be deemed to have consented to such assignment.

 

-132-



--------------------------------------------------------------------------------

(i) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall, in the case of Revolving Loans, not be less
than $2,500,000 (and integral multiples thereof) or, in the case of a Term Loan,
$1,000,000 (and integral multiples thereof), unless the Borrower and the
Administrative Agent otherwise consent (in each case, such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h) or
(i) has occurred and is continuing, (B) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or, if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
and Assignment and Assumption, and, in each case, together (unless waived or
reduced by the Administrative Agent) with a processing and recordation fee of
$3,500; provided that the Administrative Agent, in its sole discretion, may
elect to waive or reduce such processing and recordation fee; provided further
that assignments made pursuant to Section 2.19(b) or Section 9.02(c) shall not
require the signature of the assigning Lender to become effective, (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
any tax forms required by Section 2.17(e) and an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (E) unless the
Borrower otherwise consents, no assignment of all or any portion of the
Revolving Commitment of a Lender that is also an Issuing Bank may be made unless
(1) the assignee shall be or become an Issuing Bank, as applicable, and assume a
ratable portion of the rights and obligations of such assignor in its capacity
as Issuing Bank, or (2) the assignor agrees, in its discretion, to retain all of
its rights with respect to and obligations to make or issue Letters of Credit
hereunder in which case the Applicable Fronting Exposure of such assignor may
exceed such assignor’s Revolving Commitment for purposes of Section 2.05(b) by
an amount not to exceed the difference between the assignor’s Revolving
Commitment prior to such assignment and the assignor’s Revolving Commitment
following such assignment; provided that no such consent of the Borrower shall
be required if an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing.

(ii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and subject
to the obligations and limitations of) Sections 2.15,

 

-133-



--------------------------------------------------------------------------------

2.16, 2.17 and 9.03 and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section.

(iii) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower, the Issuing Banks and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(iv) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(v) The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the
Uniform Electronic Transactions Act.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Banks, sell participations to one or more banks or other
Persons other than a natural person, a Defaulting Lender, Holdings or any of its
subsidiaries (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Holdings, the Borrower, the Administrative Agent, the Issuing Banks and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and any other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and any other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any

 

-134-



--------------------------------------------------------------------------------

amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the obligations and limitations of such Sections, including Section 2.17(e)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(i) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”), provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

-135-



--------------------------------------------------------------------------------

(f) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to an Affiliated Lender subject to the
following limitations:

(i) Affiliated Lenders (other than Affiliated Debt Funds) will not receive
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in meetings attended solely
by the Lenders and the Administrative Agent, other than the right to receives
notices or Borrowings, notices or prepayments and other administrative notices
in respect of its Loans or Commitments required to be delivered to Lenders
pursuant to Article II;

(ii) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02), or, subject to
Section 9.02(f), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender in any
material respect as compared to other Lenders that are not Affiliated Lenders,
Affiliated Lenders will be deemed to have voted in respect to its Loans in the
same proportion as the Lenders that are not Affiliated Lenders voting on such
matter; and each Affiliated Lender hereby acknowledges, agrees and consents that
if, for any reason, its vote to accept or reject any plan pursuant to the
U.S. Bankruptcy Code is not deemed to have been so voted, then such vote will be
(x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126(e) of the U.S. Bankruptcy Code such that the vote is not counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the U.S. Bankruptcy Code; provided that
subject to clause (g) below, Affiliated Debt Funds will not be subject to such
voting limitations and will be entitled to vote as any other Lender;

(iii) Affiliated Lenders may not purchase Revolving Loans by assignment,
including pursuant to this Section 9.04; and

(iv) the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 9.04 and held at any one time by Affiliated Lenders
(other than Affiliated Debt Funds) may not exceed 20% of the original principal
amount of all Term Loans outstanding at the time of such purchase.

(g) Notwithstanding anything in Section 9.02 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, in each case,
(x) all Term Loans held by any Affiliated Lenders that are not Affiliated Debt
Funds shall be deemed to be not outstanding for all purposes of calculating
whether the Required Lenders have taken any actions and (y) all Term Loans,
Revolving Commitments and Revolving Exposure held by Affiliated Debt Funds may
not account for more than 50% of the Term Loans, Revolving Commitments and
Revolving Exposure of consenting Lenders included in determining whether the
Required Lenders have consented to any action (or inaction) pursuant to
Section 9.02.

(h) Any Lender may, at any time, assign all or a portion of its Term Loans (but
not Revolving Loans) to the Borrower or any of its Subsidiaries, provided that
(i) the Borrower shall not make any Borrowing of Revolving Loans to fund such
assignment, (ii) any Term Loans that are so assigned will be automatically and
irrevocably cancelled and the aggregate principal amount of the tranches and
installments of the relevant Term Loans then outstanding shall be reduced by an
amount equal to the principal amount of such Term Loans, and (iii) the aggregate
principal amount of all such assignments shall not exceed $25,000,000.

 

-136-



--------------------------------------------------------------------------------

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and all other amounts payable hereunder, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the Revolving Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the Borrower (and any other account party) in
respect of such Letter of Credit having been collateralized in full by a deposit
of cash with such Issuing Bank or being supported by a letter of credit that
names such Issuing Bank as the beneficiary thereunder, or otherwise), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under
Section 2.05(e) or (f).

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.03, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or

 

-137-



--------------------------------------------------------------------------------

unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.07, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent or the Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, any such Issuing Bank or any such Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower then due and owing under this Agreement held by such Lender or Issuing
Bank, irrespective of whether or not such Lender or Issuing Bank shall have made
any demand under this Agreement and although (i) such obligations may be
contingent or unmatured and (ii) such obligations are owed to a branch or office
of such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The
applicable Lender and applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank and their respective Affiliates may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to any Loan
Document against Holdings or the Borrower or their respective properties in the
courts of any jurisdiction.

 

-138-



--------------------------------------------------------------------------------

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. (a) Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, trustees and agents, including
accountants, legal counsel and other agents and advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and any failure of such Persons acting on behalf of the
Administrative Agent, any Issuing Bank or the relevant Lender to comply with
this Section 9.12 shall constitute a breach of this Section 9.12 by the
Administrative Agent, such Issuing Bank or the relevant Lender, as applicable),
(ii) to the extent requested by any regulatory authority or self-regulatory
authority, required by applicable law or by any subpoena or similar legal
process; provided that solely to the extent permitted by law and other than in
connection with routine audits and reviews by regulatory and self-regulatory
authorities, each Lender and the Administrative Agent shall notify the Borrower
as promptly as practicable of any such requested or required disclosure in
connection with any legal or regulatory proceeding; provided further that in no
event shall any Lender or the Administrative Agent be obligated or required to
return any materials furnished by the Borrower or any Subsidiary of Holdings,
(iii) to any other party to this Agreement, (iv) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (v) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (A) any

 

-139-



--------------------------------------------------------------------------------

assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (B) any actual or
prospective counterparty (or its advisors) to any Swap Agreement or derivative
transaction relating to any Loan Party or its Subsidiaries and its obligations
under the Loan Documents or (C) any pledgee referred to in Section 9.04(d),
(vi) if required by any rating agency; provided that prior to any such
disclosure, such rating agency shall have agreed in writing to maintain the
confidentiality of such Information or (vii) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Issuing Bank,
any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than Holdings or the Borrower. For the purposes hereof,
“Information” means all information received from Holdings or the Borrower
relating to Holdings, the Borrower, any other Subsidiary or their business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by Holdings, the Borrower or any Subsidiary; provided that, in the case of
information received from Holdings, the Borrower or any Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13 USA Patriot Act. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA Patriot
Act.

 

-140-



--------------------------------------------------------------------------------

SECTION 9.14 Release of Liens and Guarantees. (a) A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Restricted Subsidiary (including pursuant to a
permitted merger with a Subsidiary that is not a Loan Party) or becomes an
Excluded Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. Upon any sale or other transfer by
any Loan Party (other than to Holdings, the Borrower or any Subsidiary Loan
Party) of any Collateral in a transaction permitted under this Agreement, or
upon the effectiveness of any written consent to the release of the security
interest created under any Security Document in any Collateral in accordance
with Section 9.02(b), the security interest in such Collateral created by the
Security Documents shall be automatically released. Upon the release of Holdings
or any Subsidiary Loan Party from its Guarantee in compliance with this
Agreement, the security interest in any Collateral owned by Holdings or such
Subsidiary Loan Party created by the Security Documents shall be automatically
released. Upon the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary in compliance with this Agreement, the security interest created by
the Security Documents in the Equity Interests of such Subsidiary shall
automatically be released. Upon termination of the aggregate Commitments and
payment in full of all Secured Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (including as a result of obtaining the consent of the applicable Issuing
Bank as described in Section 9.05), all obligations under the Loan Documents and
all security interests created by the Security Documents shall be automatically
released. In connection with any termination or release pursuant to this
Section, the Administrative Agent shall execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release so long as the
Borrower or applicable Loan Party shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement.

(b) The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate the Administrative Agent’s Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by
Section 6.02(iv).

(c) Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section 9.14. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section 9.14.

SECTION 9.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees that
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Documentation Agent, the Lenders and the Joint
Lead Arrangers are arm’s-length commercial transactions between the Borrower,
Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent, the Documentation Agent, the Lenders and the Joint Lead
Arrangers, on the other hand, (B) each of the Borrower and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower and Holdings is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii)

 

-141-



--------------------------------------------------------------------------------

(A) each of the Administrative Agent, the Documentation Agent, the Lenders and
the Joint Lead Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary for the Borrower,
Holdings, any of their respective Affiliates or any other Person and (B) none of
the Administrative Agent, the Documentation Agent, the Lenders and the Joint
Lead Arrangers has any obligation to the Borrower, Holdings or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Documentation Agent, the
Lenders and the Joint Lead Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, Holdings and their respective Affiliates, and none of the
Administrative Agent, the Documentation Agent, the Lenders and the Joint Lead
Arrangers has any obligation to disclose any of such interests to the Borrower,
Holdings or any of their respective Affiliates. To the fullest extent permitted
by law, each of the Borrower and Holdings hereby waives and releases any claims
that it may have against the Administrative Agent, the Documentation Agent, the
Lenders and the Joint Lead Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.16 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the obligations hereunder.

SECTION 9.17 Reserved.

SECTION 9.18 Effect of Amendment and Restatement. As of the Third Amendment
Effective Date, this Agreement shall amend, and restate as amended, the Original
Credit Agreement, but shall not constitute a novation thereof or in any way
impair or otherwise affect the rights or obligations of the parties thereunder
(including with respect to Loans and representations and warranties made
thereunder) except as such rights or obligations are amended or modified hereby.
The Original Credit Agreement as amended and restated hereby shall be deemed to
be a continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Original Credit
Agreement not amended and restated in connection with the entry of the parties
into this Agreement shall remain in full force and effect, each in accordance
with its terms, as of the date of delivery or such other date as contemplated by
such document, instrument or agreement to the same extent as if the
modifications to the Original Credit Agreement contained herein were set forth
in an amendment to the Original Credit Agreement in a customary form, unless
such document, instrument or agreement has otherwise been terminated or has
expired in accordance with or pursuant to the terms of this Agreement, the
Original Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.

 

-142-



--------------------------------------------------------------------------------

SECTION 9.19 Reaffirmation and Grant of Security Interests. Each Loan Party,
subject to the terms and limitations contained herein and in the applicable Loan
Documents, hereby reaffirms its (i) guaranty of the Guaranteed Obligations
pursuant to the Guarantee Agreement and (ii) Liens created in favor of
Administrative Agent on its Collateral to secure the Secured Obligations. Each
Loan Party hereby acknowledges that it has reviewed the terms and provisions of
this Agreement and consents to the amendment and restatement of the Original
Credit Agreement effected pursuant to this Agreement. Each Loan Party hereby
(i) confirms that each Loan Document to which it is a party or is otherwise
bound continues to be in full force and effect, and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Loan Documents, the payment and
performance of the Guaranteed Obligations and the Secured Obligations, as the
case may be, including without limitation the payment and performance of all
such applicable Guaranteed Obligations or Secured Obligations that are joint and
several obligations of each Loan Party now or hereafter existing, and all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of the amendment and restatement of
the Original Credit Agreement, and (ii) grants to the Administrative Agent a
security interest in and continuing lien on all of such Loan Party’s right,
title and interest in, to and under all Collateral, in each case whether now
owned or existing or hereafter acquired or arising and wherever located, as
collateral security for the prompt and complete payment and performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all applicable Secured Obligations subject
to the terms and limits contained herein and in the Security Documents.

[Remainder of Page Intentionally Left Blank.]

 

-143-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC. By:  

/s/ Hari Ravichandran

Name:   Hari Ravichandran Title:   President and Chief Executive Officer EIG
INVESTORS CORP. By:  

/s/ Hari Ravichandran

Name:   Hari Ravichandran Title:   President and Chief Executive Officer

[Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed

for purposes of Section 9.19:

BLUEHOST INC.

FASTDOMAIN INC.

THE ENDURANCE INTERNATIONAL GROUP, INC.

DOMAIN NAME HOLDING COMPANY, INC.

ENDURANCE INTERNATIONAL GROUP - WEST, INC.

HOSTGATOR.COM LLC

A SMALL ORANGE, LLC

HOMESTEAD TECHNOLOGIES INC.

By:  

/s/ Hari Ravichandran

Name:   Hari Ravichandran Title:   President and Chief Executive Officer

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and as Administrative Agent
By:  

/s/ Kevin Buddhdew

Name:   Kevin Buddhdew Title:   Authorized Signatory By:  

/s/ Patrick Freytag

Name:   Patrick Freytag Title:   Authorized Signatory

 

[Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender By:  

/s/ Charles D. Johnston

Name:   Charles D. Johnston Title:   Authorized Signatory

 

[Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Andrew W. Earls

Name:   Andrew W. Earls Title:   Morgan Stanley

 

[Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Teddy Koch

Name:   Teddy Koch Title:   AVP

 

[Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01 – Commitments and Loans

As of the Third Amendment Effective Date

 

Third Amendment Additional Term Lender

   Original Term
Loan Refinancing
Loans      Third
Amendment Term
Commitment
Increase      Revolving
Commitment      Third
Amendment
Revolving
Commitment
Increase  

Credit Suisse AG, Cayman Islands Branch

   $ 883,773,869.35       $ 166,226,130.65       $ 26,000,000       $ 10,000,000
  

Morgan Stanley Bank, N.A.

     —           —         $ 22,000,000       $ 5,000,000   

Goldman Sachs Lending Partners LLC

     —           —         $ 10,000,000       $ 5,000,000   

Wells Fargo Bank, National Association

     —           —           —         $ 20,000,000   

Fortress Credit Opportunities I LP

     —           —         $ 9,500,000         —     

NZC Guggenheim Master Fund Limited

     —           —         $ 4,700,000         —     

GoldenTree Asset Management LP AC GoldenTree 2004 Trust

     —           —         $ 4,265,000         —     

NXT Capital LLC

     —           —         $ 3,000,000         —     

JMP Credit Advisors CLO I LTD

     —           —         $ 2,500,000         —     

BDIF LLC

     —           —         $ 1,100,000         —     

GN3 SIP Limited

     —           —         $ 735,000         —     

IN-FP2 LLC

     —           —         $ 700,000         —     

INP LLC

     —           —         $ 500,000         —        

 

 

    

 

 

    

 

 

    

 

 

 

Total:

   $ 883,773,869.35       $ 166,226,130.65       $ 85,000,000       $ 40,000,000
     

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 2.10 – Amortization of Term Loans

 

DATE

   SCHEDULED TERM LOAN
REPAYMENT  

December 31, 2013

   $ 2,625,000.00   

March 31, 2014

   $ 2,625,000.00   

June 30, 2014

   $ 2,625,000.00   

September 30, 2014

   $ 2,625,000.00   

December 31, 2014

   $ 2,625,000.00   

March 31, 2015

   $ 2,625,000.00   

June 30, 2015

   $ 2,625,000.00   

September 30, 2015

   $ 2,625,000.00   

December 31, 2015

   $ 2,625,000.00   

March 31, 2016

   $ 2,625,000.00   

June 30, 2016

   $ 2,625,000.00   

September 30, 2016

   $ 2,625,000.00   

December 31, 2016

   $ 2,625,000.00   

March 31, 2017

   $ 2,625,000.00   

June 30, 2017

   $ 2,625,000.00   

September 30, 2017

   $ 2,625,000.00   

December 31, 2017

   $ 2,625,000.00   

March 31, 2018

   $ 2,625,000.00   

June 30, 2018

   $ 2,625,000.00   

September 30, 2018

   $ 2,625,000.00   

December 31, 2018

   $ 2,625,000.00   

March 31, 2019

   $ 2,625,000.00   

June 30, 2019

   $ 2,625,000.00   

September 30, 2019

   $ 2,625,000.00   

Term Maturity Date

     Remainder   



--------------------------------------------------------------------------------

Schedule 3.12 – Subsidiaries

 

No

  

Subsidiaries

  

State or
Country

  

Record Owner

   Certificate
No.    Shares /
Interest   Percent
Owned
(%)  

1.

   EIG Investors Corp.    DE    Endurance International Group Holdings, Inc.   
101    1,000     100   

2.

   The Endurance International Group, Inc.    DE    EIG Investors Corp.    158


68

   32.40112


170.82232

   


 

100


100

  


  

                

3.

   Bluehost Inc.    UT    The Endurance International Group, Inc.    C-10   
10,000     100   

4.

   FastDomain Inc.    UT    The Endurance International Group, Inc.    C-11   
10,000     100   

5.

   Domain Name Holding Company, Inc.    DE    The Endurance International Group,
Inc.    2    1,000     100   

6.

   SimpleScripts Inc.    DE    Bluehost, Inc.    3    1     100   

7.

   Endurance International Group - West, Inc.    DE    The Endurance
International Group, Inc.    C-24    1,000     100   

8.

   123domainrenewals, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

9.

   1800-website, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

10.

   1st-for-domain-names, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

11.

   24x7domains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

12.

   995discountdomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

13.

   Address Creation, LLC    DE    Endurance International Group - West, Inc.   
N/A    100     100   

14.

   Addressontheweb, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

15.

   Allaccessdomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

16.

   Alldomains, LLC    DE    Endurance International Group - West, Inc.    N/A   
100     100   

17.

   Austriadomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

18.

   Austriandomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

19.

   Bidfordomainnames, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

20.

   Capitaldomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   



--------------------------------------------------------------------------------

No

  

Subsidiaries

  

State or
Country

  

Record Owner

   Certificate
No.    Shares /
Interest   Percent
Owned
(%)  

21.

   NameZero, LLC    DE    Endurance International Group - West, Inc.    N/A   
(Membership
Interest)     100   

22.

   Chinesedomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

23.

   Chocolatecovereddomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

24.

   Claimeddomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

25.

   Cocosislandsdomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

26.

   Columbiadomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

27.

   Decentdomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

28.

   Department-of-domains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

29.

   Deutchdomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

30.

   Diggitydot, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

31.

   Discountdomainservices, LLC    WA    Endurance International Group - West,
Inc.    N/A    100     100   

32.

   Domain Pro, LLC    DE    The Endurance International Group, Inc.    N/A   
(Membership
Interest)     100   

33.

   Domain.com, LLC    WA    RegistrarAds, Inc.    N/A    (Membership
Interest)     100   

34.

   Domain-A-Go-Go, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

35.

   Domainbulkregistration, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

36.

   Domainbusinessnames, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

37.

   Domaincamping, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

38.

  

DomainDucks, LLC

dba Personalnames.com

   DE    Endurance International Group - West, Inc.    N/A    (Membership
Interest)     100   

39.

   Domainhostingweb, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

40.

   Domaininternetname, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   



--------------------------------------------------------------------------------

No

  

Subsidiaries

  

State or
Country

  

Record Owner

   Certificate
No.    Shares /
Interest   Percent
Owned
(%)  

41.

   Domainnamebidder, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

42.

   Domainnamelookup, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

43.

   Enameco, LLC    DE    Endurance International Group - West, Inc.    N/A   
(Membership
Interest)     100   

44.

   Hostlane, LLC    DE    Endurance International Group - West, Inc.    N/A   
(Membership
Interest)     100   

45.

  

MyDomain, LLC

dba NamesDirect.com

dba yournamesfree.com

   DE    Endurance International Group - West, Inc.    N/A    (Membership
Interest)     100   

46.

   MyInternet Media, Ltd.    Ireland    Endurance Singapore Holdings PTE. LTD.
   2    1


(0.65
pledged)

    100   

47.

   National CA Domains, LTD.    Yukon, Canada    Endurance International Group -
West, Inc.    5    100


(65 pledged)

    100   

48.

   Niuedomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

49.

  

Privacypost, LLC

dba Nedekko

   DE    Endurance International Group - West, Inc.    N/A    (Membership
Interest)     100   

50.

  

Register Names, LLC

dba Registernames.com

dba DoubleDomains.com

   DE    Endurance International Group - West, Inc.    N/A    (Membership
Interest)     100   

51.

  

RegistrarAds, Inc.

dba Domain Collection

dba MyInternet.com

   WA    Endurance International Group - West, Inc.    3

 

 

4

   (Membership
Interest)

 

(Membership
Interest)

   

 

 

 

50

 

 

50

  

 

 

  

52.

   Samoandomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

53.

   Tuvaludomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

54.

   Unitedkingdomdomains, LLC    WA    RegistrarAds, Inc.    01    (Membership
Interest)     100   

55.

   Universal Registration Services, LLC, dba Newdentity.com    DE    Endurance
International Group - West, Inc.    N/A    (Membership
Interest)     100   

56.

   Zone Edit, LLC    DE    Endurance International Group - West, Inc.    N/A   
(Membership
Interest)     100   

57.

   HostGator.com LLC    FL    The Endurance International Group, Inc.    02   
100%     100   



--------------------------------------------------------------------------------

No

  

Subsidiaries

  

State or
Country

  

Record Owner

   Certificate
No.    Shares /
Interest   Percent
Owned
(%)  

58.

   LaunchPad.com Inc    DE    The Endurance International Group, Inc.    1   
100     100   

59.

   WelcomeDomain.com LLC    TX    The Endurance International Group, Inc.    01
   100%     100   

60.

   A Small Orange, LLC    GA    The Endurance International Group, Inc.    N/A
   (Membership
Interest)     100   

61.

   SoftwareWorks Group, Inc.    DE    A Small Orange, LLC    1    3,000     100
  

62.

   Athenix Corporation    CA    A Small Orange, LLC    04    10,000     100   

63.

   Precipice, Inc.    DE    A Small Orange, LLC    N/A    2,000     100   

64.

   Endurance Singapore Holdings PTE. LTD.    Singapore    The Endurance
International Group, Inc.   

 

2

 

 

3

 

 

4

   1


(0.65
pledged)

1,000,000

(650,000
pledged)

1,000,000

(650,000
pledged)

    100   

65.

   Endurance Brasil Holdings Participações Ltda    Brazil   

Endurance Brazil Holdings, LLC

The Endurance International Group, Inc.

   N/A

 

N/A

   499


1

(1 pledged)

    100                    

66.

   Homestead Technologies Inc.    DE    The Endurance International Group, Inc.
   C-4    1,000     100   

67.

   Endurance Brazil Holdings, LLC    DE    The Endurance International Group,
Inc.    N/A    (Membership
Interest)     100   

68.

   HostGator Brasil Hospedageme e Suporte Téchnio Para Páginas da Internet Ltda.
   Brazil    Endurance Brasil Holdings Participações Ltda    N/A    9,477,307  
  100   

69.

   Endurance Web Solutions Private Limited    India   

Endurance Singapore Holdings PTE. LTD.

 

The Endurance International Group, Inc.

   01


03

04

 

02

   9,999


2,826,415

2,906,427

1

(1 pledged)

    100                                                      



--------------------------------------------------------------------------------

No

  

Subsidiaries

  

State or
Country

  

Record Owner

   Certificate
No.    Shares /
Interest   Percent
Owned
(%)  

70.

   Endurance Web Solutions Cayman Islands    Cayman Islands    EIG DPF, LLC   
N/A    1     100   

71.

   EIG DPF, LLC    DE    The Endurance International Group, Inc.    N/A   
(Membership
Interest)     100   

72.

   Typepad Holdings, LLC    DE    The Endurance International Group, Inc.    N/A
   (Membership
Interest)     100   

73.

   Oso Grande IP Services, LLC    NM    The Endurance International Group, Inc.
   N/A    (Membership
Interest)     100   

74.

   Endurance Singapore Holdings 2 Pte. Ltd.    Singapore    Endurance Singapore
Holdings Pte. Ltd.    2    1     100   



--------------------------------------------------------------------------------

Schedule 6.01 – Existing and Potential Indebtedness

 

•   Existing Indebtedness

 

  •   Indebtedness for deferred purchase price payments in connection with the
acquisition of HostGator.com LLC, a Florida limited liability company,
WelcomeDomain.com LLC, a Texas limited liability company, and LaunchPad.com
Inc., a Delaware corporation, in an estimated amount of $26,200,000.

 

  •   Indebtedness for deferred purchase price payments in connection with the
acquisition of A Small Orange, LLC, a Georgia limited liability company, for an
amount up to $155,000.

 

  •   Intercompany loan for working capital purposes from The Endurance
International Group, Inc. to Endurance Brasil Holdings Participações Ltda. in
the amount of US$4,700,000.

 

  •   Promissory note in the amount of $2,660,000 issued to Tregaron Opportunity
Fund I, L.P., as deferred consideration for the acquisition of Typepad Holdings
LLC.

 

  •   Promissory note in the amount of $140,000 issued to Daniel Shader as
deferred consideration for the acquisition of Typepad Holdings LLC.

 

  •   Indebtedness for deferred purchase price payments in connection with the
acquisition of Cirtex Corp., a New York corporation, by A Small Orange, LLC for
an amount of up to $500,000.

 

  •   Indebtedness for deferred purchase price payments in connection with the
acquisition of Mojoness, Inc., a Utah corporation, by SimpleScripts, Inc. for an
amount of up to $1,400,000.

 

•   Potential Indebtedness

 

  •   Indebtedness in an amount not to exceed $20,000,000 in the form of an
unsecured note to be issued as consideration for the potential acquisition of
the equity interests of a non-U.S. company separately identified to the
Administrative Agent.



--------------------------------------------------------------------------------

Schedule 6.02 – Existing Liens

 

•   Liens in the form of cash collateral securing a letter of credit issued by
Silicon Valley Bank for the benefit of Huskers Prom B & C, Ltd. in an aggregate
amount of $250,000.00, as of October 1, 2013.

 

•   Liens in the form of cash collateral securing a letter of credit issued by
Silicon Valley Bank for the benefit of MEPT Burlington LLC in an aggregate
amount in an aggregate amount of $809,391.60, as of October 1, 2013.



--------------------------------------------------------------------------------

Schedule 6.04(e) – Existing and Potential Investments

 

•   Existing Investments

 

  •   Endurance International Group - West, Inc. owns 250,000 Class A Common
Limited Liability Company Units of First Wives World Enterprises, LLC, a
Delaware limited liability company (“First Wives”), which represent less than 1%
of the total outstanding equity interests of First Wives.

 

  •   The Endurance International Group, Inc. (“EIG”) owns 333,333 common units
of Blue Zone Labs, L.L.C., a Utah limited liability company (“Blue Zone”), which
represent 25% of the total outstanding equity interests of Blue Zone.

 

  •   EIG owns 2,121 Series A Shares of JDI Backup Limited, a company
incorporated in England and Wales (“JDI”), which represent 17.5% of the total
outstanding equity interests of JDI.

 

  •   HostGator.com LLC (“HostGator”) owns 40% of the outstanding membership
interests of World Wide Web Hosting, LLC.

 

  •   The acquisition by SimpleScripts, Inc. of substantially all of the assets
of Mojoness, Inc., a Utah corporation.

 

  •   An investment of $12,000 by HostGator.com LLC in a book with Creative
Classics Inc.

 

  •   A promissory note made by Bweeb, Inc., an Arkansas corporation, to
HostGator.com LLC in a principal amount of $3,454,408.32 plus $ 26,408.32 of
accrued interest as of October 31, 2013.

 

•   Potential Investments

 

  •   Capital contributions to JDI to satisfy capital calls and/or operating
losses, in an amount not to exceed $1,000,000 per quarter and $5,000,000 in the
aggregate.

 

  •   Investments not to exceed $47,000,000 for the potential acquisition of
additional equity interests of a non-U.S. company separately identified to the
Administrative Agent.

 

  •   Investments not to exceed $25,000,000 for the acquisition of Directi Web
Technology Pvt. Ltd., a company organized and existing under the laws of the
Republic of India, P.D.R. Solutions FZC, a limited liability company organized
in the Ras Al Khaimah Free Zone of the United Arab Emirates and certain assets
of Confluence Networks Inc., a corporation organized and existing under the laws
of the British Virgin Islands.

 

  •   Investments not to exceed $62,000,000 comprising the following
transactions:

 

  •   The acquisition of a minority interest in Radix FZC, a limited liability
company organized in the Ras Al Khaimah Free Zone of the United Arab Emirates.

 

  •   The acquisition of a minority interest in Endurance Web Solutions Cayman
Islands, a Cayman Islands company (“DP Fund”).

 

  •   The acquisition of all or substantially all of the assets of DP Fund.

 

  •   Any contribution of funds among the Borrower and its Subsidiaries so long
as such funds are promptly applied to consummate (or to pay any Indebtedness
issued as consideration for) the potential Investments listed above.



--------------------------------------------------------------------------------

Schedule 6.08 – Existing Affiliate Transactions

None.



--------------------------------------------------------------------------------

Schedule 6.09 – Existing Restrictions

None.



--------------------------------------------------------------------------------

Schedule 9.01 – Notices

 

   Holdings / Borrower: Name:    David Bryson Company:    EIG Investors Corp.
and Endurance International Group Holdings, Inc. Title:    Chief Legal Officer
and Secretary Address:    10 Corporate Drive    Burlington, MA 01803 Telephone:
   781-852-3209 Facsimile:    781-998-8277 E-Mail Address:   
dbryson@maileig.com    with copy to: Name:    Hari Ravichandran Company:    EIG
Investors Corp. and Endurance International Group Holdings, Inc. Title:    CEO
Address:    10 Corporate Drive    Burlington, MA 01803 Telephone:   
781-852-3270 Facsimile:    781-852-2915 E-Mail Address:    harir@maileig.com   
Administrative Agent: Name:    Sean Portrait Company:    Credit Suisse AG,
Cayman Islands Branch Title:    Agency Manager Address:    11 Madison Avenue,
23rd Floor    New York, NY 10010 Telephone:    919-994-6369 Facsimile:   
212-322-2291 E-Mail Address:    agency.loanops@credit-suisse.com    Issuing
Bank: Name:    Sean Portrait Company:    Credit Suisse AG, Cayman Islands Branch
Title:    Vice President Address:    11 Madison Avenue, 23rd Floor    New York,
NY 10010 Telephone:    919-994-6369 Facsimile:    212-322-2291 E-Mail Address:
   agency.loanops@credit-suisse.com



--------------------------------------------------------------------------------

EXHIBIT A

Form of Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). It is understood and agreed that the rights and obligations of the
Assignor and the Assignee hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex A attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, Letters of Credit and
Guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:    [Assignor Name] [and is a Defaulting Lender] 2.    Assignee:
  

[Assignee Name]

[and is an Affiliate/Approved Fund/Affiliated Debt Fund of

[Lender Name]]

Assignees are Affiliated Lenders:         

3.    Borrower:    EIG Investors Corp. 4.    Administrative Agent:   

CREDIT SUISSE AG

as the Administrative Agent under the Credit Agreement

5.    Credit Agreement    The Third Amended and Restated Credit Agreement dated
as of November 25, 2013 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time), among
Endurance International Group Holdings, Inc., a Delaware corporation (formerly
WP Expedition Holdings L.P., a Delaware limited partnership), EIG Investors
Corp., a Delaware corporation, the lenders from time to time party thereto and
Credit Suisse AG, as Administrative Agent and Issuing Bank.

 

A-1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

Facility Assigned

   Aggregate amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned                     1    $                   $                        
$                   $                         $                    $
                7.    Effective Date:2                , 20          

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Commitment,” “Revolving Loan,” “Term Loan,” etc.).

2  To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the register therefor.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and]3 Accepted:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title: [Consented to:]4 By:  

 

Name:   Title:  

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower or any Issuing Bank is
required by the terms of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX A

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.04 of the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(a) or (b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vi) if it is a
Lender that is not a United States person, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(vii) if it is an Affiliated Lender, it has indicated its status as such in the
space provided on the first page of this Assignment and Assumption; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and

 

A-4



--------------------------------------------------------------------------------

Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

Form of Perfection Certificate

[In the form delivered to the Administrative Agent on December 22, 2011 in
connection with the Original Credit Agreement]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of First Lien Intercreditor Agreement

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

FIRST-LIEN INTERCREDITOR AGREEMENT

among

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.,

EIG INVESTORS CORP.,

the other Grantors party hereto,

CREDIT SUISSE AG,

as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties,

CREDIT SUISSE AG,

as Authorized Representative for the Credit Agreement Secured Parties,

[                    ]

as the Additional First-Lien Collateral Agent,

[                    ]

as the Initial Additional Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

dated as of [            ], 20[    ]

 

C-2



--------------------------------------------------------------------------------

FIRST-LIEN INTERCREDITOR AGREEMENT, dated as of [            ], 20[    ] (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among ENDURANCE INTERNATIONAL
GROUP HOLDINGS, INC., a Delaware corporation (formerly WP EXPEDITION HOLDINGS
L.P., a Delaware limited partnership) (“Holdings”), EIG Investors Corp., a
Delaware corporation (the “Company”) (the “Borrower”), the other Grantors (as
defined below) from time to time party hereto, CREDIT SUISSE AG (“Credit
Suisse”), as collateral agent for the Credit Agreement Secured Parties (as
defined below) (in such capacity and together with its successors in such
capacity, the “Credit Agreement Collateral Agent”), Credit Suisse, as Authorized
Representative for the Credit Agreement Secured Parties (as each such term is
defined below), [                    ], as collateral agent for the Additional
First-Lien Secured Parties (as defined below) (in such capacity and together
with its successors in such capacity, the “Additional First-Lien Collateral
Agent”), [                    ], as Authorized Representative for the Initial
Additional First-Lien Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Initial Additional
Authorized Representative”), and each additional Authorized Representative from
time to time party hereto for the other Additional First-Lien Secured Parties of
the Series (as defined below) with respect to which it is acting in such
capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Additional
Authorized Representative (for itself and on behalf of the Initial Additional
First-Lien Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Additional First-Lien Secured Parties of the
applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional First-Lien Collateral Agent” has the meaning assigned to such term
in the introductory paragraph of this Agreement.

“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any Series of Additional Senior Class Debt, the notes,
indentures, security documents and other operative agreements evidencing or
governing such indebtedness and liens securing such indebtedness, including the
Initial Additional First-Lien Documents and the Additional First-Lien Security
Documents and each other agreement entered into for the purpose of securing the
Initial Additional First-Lien Obligations or any Series of Additional Senior
Class Debt; provided that, in each case, the Indebtedness thereunder (other than
the Initial Additional First-Lien Obligations) has been designated as Additional
First-Lien Obligations pursuant to Section 5.13 hereto.

 

C-3



--------------------------------------------------------------------------------

“Additional First-Lien Obligations” means all amounts owing to any Additional
First-Lien Secured Party (including the Initial Additional First-Lien Secured
Parties) pursuant to the terms of any Additional First-Lien Document (including
the Initial Additional First-Lien Documents), including, without limitation, all
amounts in respect of any principal, premium, interest (including any interest
accruing subsequent to the commencement of a Bankruptcy Case at the rate
provided for in the respective Additional First-Lien Document, whether or not
such interest is an allowed claim under any such proceeding or under applicable
state, federal or foreign law), penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, and guarantees of the foregoing
amounts.

“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.

“Additional First-Lien Security Documents” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement.”

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Additional First-Lien Collateral Agent.

 

C-4



--------------------------------------------------------------------------------

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the Authorized
Representative named for such Series in the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent and (ii) in the case of the Additional
First-Lien Obligations, the Additional First-Lien Collateral Agent.

“Collateral Agreement” means that certain Amended and Restated Collateral
Agreement, dated as of November 25, 2013, among Holdings, the Company, the
Borrower, the other Grantors party thereto and the Credit Agreement Collateral
Agent, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Applicable
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of November 25, 2013, among Holdings, the Company, the
Borrower, the lenders from time to time party thereto, Credit Suisse, as
administrative agent (in such capacity and together with its successors in such
capacity, the “Administrative Agent”), and the other parties thereto, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

C-5



--------------------------------------------------------------------------------

“Credit Agreement Collateral Documents” means the Collateral Agreement, the
other Security Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Credit Agreement Collateral Agent for the
purpose of securing any Credit Agreement Obligations.

“Credit Agreement Obligations” means all “Secured Obligations” as defined in the
Credit Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Collateral Agreement.

“Credit Suisse” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations secured by such Shared Collateral under an Additional First-Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Additional First-Lien Collateral
Agent and each other Authorized Representative as the “Credit Agreement” for
purposes of this Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.

“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.

“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.

“Grantors” means Holdings, the Company and each of the Subsidiary Loan Parties
(as defined in the Credit Agreement) and each other Subsidiary of the Company
which has granted a security interest pursuant to any First-Lien Security
Document to secure any Series of First-Lien Obligations. The Grantors existing
on the date hereof are set forth in Annex I hereto.

 

C-6



--------------------------------------------------------------------------------

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

“Initial Additional First-Lien Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [                    ], among the Company, [the
Guarantors identified therein] and [                    ], as [trustee], as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the debt securities issued thereunder, the Initial
Additional First-Lien Security Agreement and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the Liens securing such Indebtedness, including any agreement entered into for
the purpose of securing the Initial Additional First-Lien Obligations.

“Initial Additional First-Lien Obligations” means the [“Obligations”] as such
term is defined in the Initial Additional First-Lien Security Agreement.

“Initial Additional First-Lien Secured Parties” means the Additional First-Lien
Collateral Agent, the Initial Additional Authorized Representative and the
holders of the Initial Additional First-Lien Obligations issued pursuant to the
Initial Additional First-Lien Agreement.

“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Company, the Additional First-Lien
Collateral Agent and the other parties thereto, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

 

C-7



--------------------------------------------------------------------------------

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a joinder to this Agreement in the form of Annex II
hereto required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.13
hereof in order to establish an additional Series of Additional First-Lien
Obligations and add Additional First-Lien Secured Parties hereunder.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
First-Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First-Lien Obligations with respect to such
Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is [90] days
(throughout which [90]-day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First-Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First-Lien Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Credit
Agreement Collateral Agent has commenced and is diligently

 

C-8



--------------------------------------------------------------------------------

pursuing any enforcement action with respect to such Shared Collateral or (2) at
any time the Grantor which has granted a security interest in such Shared
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First-Lien Security Documents.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First-Lien
Document, and (iii) each Additional First-Lien Document.

“Series” means (a) with respect to the First-Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional First-Lien Secured
Parties) and (b) with respect to any First-Lien Obligations, each of (i) the
Credit Agreement Obligations, (ii) the Initial Additional First-Lien
Obligations, and (iii) the Additional First-Lien Obligations incurred pursuant
to any Additional First-Lien Document, which pursuant to any Joinder Agreement
are to be represented hereunder by a common Authorized Representative (in its
capacity as such for such Additional First-Lien Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First-Lien Obligations that hold a valid security interest in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest in such
Collateral at such time.

 

C-9



--------------------------------------------------------------------------------

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
(vi) the term “or” is not exclusive.

SECTION 1.03 Impairments. It is the intention of the First-Lien Secured Parties
of each Series that the holders of First-Lien Obligations of such Series (and
not the First-Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clause (i) or (ii) with respect
to any Series of First-Lien Obligations, an “Impairment” of such Series);
provided that the existence of a maximum claim with respect to any Mortgaged
Property (as defined in the Credit Agreement) which applies to all First-Lien
Obligations shall not be deemed to be an Impairment of any Series of First-Lien
Obligations. In the event of any Impairment with respect to any Series of
First-Lien Obligations, the results of such Impairment shall be borne solely by
the holders of such Series of First-Lien Obligations, and the rights of the
holders of such Series of First-Lien Obligations (including, without limitation,
the right to receive distributions in respect of such Series of First-Lien
Obligations pursuant to Section 2.01) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such First-Lien Obligations subject to such Impairment.
Additionally, in the event the First-Lien Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First-Lien
Obligations or the First-Lien Security Documents governing such First-Lien
Obligations shall refer to such obligations or such documents as so modified.

 

C-10



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Applicable Collateral Agent or any
First-Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of the Company or any other Grantor or any
First-Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
any First-Lien Secured Party or received by the Applicable Collateral Agent or
any First-Lien Secured Party pursuant to any such intercreditor agreement with
respect to such Shared Collateral and proceeds of any such distribution
(subject, in the case of any such distribution, to the sentence immediately
following) to which the First-Lien Obligations are entitled under any
intercreditor agreement (other than this Agreement) (all proceeds of any sale,
collection or other liquidation of any Collateral and all proceeds of any such
distribution being collectively referred to as “Proceeds”) shall be applied
(i) FIRST, to the payment of all amounts owing to each Collateral Agent (in its
capacity as such) pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the First-Lien
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First-Lien Obligations of a given Series in accordance with the terms of
the applicable Secured Credit Documents, and (iii) THIRD, after payment of all
First-Lien Obligations, to the Company and the other Grantors or their
successors or assigns, as their interests may appear, or to whosoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct. Notwithstanding the foregoing, with respect to any Shared Collateral
upon which a third party (other than a First-Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First-Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First-Lien Obligations (such third party, an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of First-Lien
Obligations with respect to which such Impairment exists.

(b) It is acknowledged that the First-Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the
First-Lien Secured Parties of any Series.

 

C-11



--------------------------------------------------------------------------------

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
First-Lien Obligations of any Series or any other circumstance whatsoever (but,
in each case, subject to Section 1.03), each First-Lien Secured Party hereby
agrees that the Liens securing each Series of First-Lien Obligations on any
Shared Collateral shall be of equal priority.

(d) Notwithstanding anything in this Agreement or any other First-Lien Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the
Administrative Agent or the Collateral Agent pursuant to Section 2.05(j),
2.11(b) or 2.22(a)(ii) of the Credit Agreement (or any equivalent successor
provision) shall be applied as specified in the Credit Agreement and will not
constitute Shared Collateral.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Only the Applicable Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral). At any time when the Credit
Agreement Collateral Agent is the Applicable Collateral Agent, no Additional
First-Lien Secured Party shall, or shall instruct any Collateral Agent to,
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any other action available to it in respect
of, any Shared Collateral (including with respect to any intercreditor agreement
with respect to any Shared Collateral), whether under any Additional First-Lien
Security Document, applicable law or otherwise, it being agreed that only the
Credit Agreement Collateral Agent, acting in accordance with the Credit
Agreement Collateral Documents, shall be entitled to take any such actions or
exercise any such remedies with respect to Shared Collateral at such time.

(b) With respect to any Shared Collateral at any time when the Additional
First-Lien Collateral Agent is the Applicable Collateral Agent, (i) the
Applicable Collateral Agent shall act only on the instructions of the Applicable
Authorized Representative, (ii) the Applicable Collateral Agent shall not follow
any instructions with respect to such Shared Collateral (including with respect
to any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First-Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First-Lien Secured Party
(other than the Applicable Authorized Representative) shall, or shall instruct
the Applicable Collateral Agent to, commence any judicial or non-judicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce

 

C-12



--------------------------------------------------------------------------------

its security interest in or realize upon, or take any other action available to
it in respect of, any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral), whether under
any First-Lien Security Document, applicable law or otherwise, it being agreed
that only the Applicable Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the Additional
First-Lien Security Documents, shall be entitled to take any such actions or
exercise any such remedies with respect to Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, the Applicable Collateral Agent (in the case of the
Additional First-Lien Collateral Agent, acting on the instructions of the
Applicable Authorized Representative) may deal with the Shared Collateral as if
such Applicable Collateral Agent had a senior Lien on such Collateral. No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Applicable Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party or any other exercise by the Applicable Collateral
Agent, the Applicable Authorized Representative or the Controlling Secured Party
of any rights and remedies relating to the Shared Collateral, or to cause the
Applicable Collateral Agent to do so. The foregoing shall not be construed to
limit the rights and priorities of any First-Lien Secured Party, the Applicable
Collateral Agent or any Authorized Representative with respect to any Collateral
not constituting Shared Collateral.

(d) Each of the First-Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First-Lien Secured Parties on all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.

SECTION 2.03 No Interference; Payment Over.

(a) Each First-Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Lien
Obligations of any Series or any First-Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First-Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement, (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Applicable Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Applicable Collateral Agent or any other
First-Lien Secured Party to exercise any right, remedy or power with respect to
any Shared Collateral (including pursuant to any intercreditor agreement) or
(B) consent to the exercise by the Applicable Collateral Agent or any other
First-Lien Secured Party of any right, remedy or power with respect to any
Shared Collateral, (iv) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Applicable
Collateral Agent or any other First-Lien Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to any Shared Collateral, and

 

C-13



--------------------------------------------------------------------------------

none of the Applicable Collateral Agent, any Applicable Authorized
Representative or any other First-Lien Secured Party shall be liable for any
action taken or omitted to be taken by the Applicable Collateral Agent, such
Applicable Authorized Representative or other First-Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Shared
Collateral or any part thereof marshalled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of the Applicable
Collateral Agent or any other First-Lien Secured Party to enforce this
Agreement.

(b) Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Applicable Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01.

SECTION 2.04 Automatic Release of Liens; Amendments to First-Lien Security
Documents.

(a) If at any time the Applicable Collateral Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Applicable Collateral Agent on such Shared
Collateral are released and discharged; provided that any proceeds of any Shared
Collateral realized therefrom shall be applied pursuant to Section 2.01.

(b) Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement and continuance of any proceeding under the Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law by or against the Company or any of its Subsidiaries. The relative rights as
to the Shared Collateral and proceeds thereof shall continue after the
commencement of any Insolvency or Liquidation Proceeding on the same basis as
prior to the date of the petition therefor. All references herein to any Grantor
shall include such Grantor as a debtor-in-possession and any receiver or trustee
for such Grantor.

 

C-14



--------------------------------------------------------------------------------

(b) If the Company and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First-Lien Secured Party
(other than any Controlling Secured Party or Authorized Representative of any
Controlling Secured Party) agrees that it will not raise, join or support any
objection to any such financing or to the Liens on the Shared Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless any Controlling Secured Party, or an
Authorized Representative of any Controlling Secured Party, shall then oppose or
object (or join in any objection) to such DIP Financing or such DIP Financing
Liens or use of cash collateral (and (i) to the extent that such DIP Financing
Liens are senior to the Liens on any such Shared Collateral for the benefit of
the Controlling Secured Parties, each Non-Controlling Secured Party will
subordinate its Liens with respect to such Shared Collateral on the same terms
as the Liens of the Controlling Secured Parties (other than any Liens of any
First-Lien Secured Parties constituting DIP Financing Liens) are subordinated
thereto, and (ii) to the extent that such DIP Financing Liens rank pari passu
with the Liens on any such Shared Collateral granted to secure the First-Lien
Obligations of the Controlling Secured Parties, each Non-Controlling Secured
Party will confirm the priorities with respect to such Shared Collateral as set
forth herein), in each case so long as (A) the First-Lien Secured Parties of
each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First-Lien Secured Parties (other than any Liens of the First-Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First-Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First-Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the
First-Lien Secured Parties as set forth in this Agreement, (C) if any amount of
such DIP Financing or cash collateral is applied to repay any of the First-Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
First-Lien Secured Parties are granted adequate protection, including in the
form of periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01; provided that the First-Lien Secured Parties of each Series shall
have a right to object to the grant of a Lien to secure the DIP Financing over
any Collateral subject to Liens in favor of the First-Lien Secured Parties of
such Series or their Authorized Representative that shall not constitute Shared
Collateral; and provided, further, that the First-Lien Secured Parties receiving
adequate protection shall not object to any other First-Lien Secured Party
receiving adequate protection comparable to any adequate protection granted to
such First-Lien Secured Parties in connection with a DIP Financing or use of
cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the First-Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference or other avoidance action under the Bankruptcy Code, or any similar
law, or the settlement of any claim

 

C-15



--------------------------------------------------------------------------------

in respect thereof), be required to be returned or repaid, the terms and
conditions of this Article II shall be fully applicable thereto until all such
First-Lien Obligations shall again have been paid in full in cash.

SECTION 2.07 Insurance. As between the First-Lien Secured Parties, the
Applicable Collateral Agent (and in the case of the Additional First-Lien
Collateral Agent, acting at the direction of the Applicable Authorized
Representative) shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings. The First-Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of, any First-Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First-Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent is not the Applicable Collateral Agent, the Credit Agreement
Collateral Agent shall, at the request of the Additional First-Lien Collateral
Agent, promptly deliver all Possessory Collateral to the Additional First-Lien
Collateral Agent together with any necessary endorsements (or otherwise allow
the Additional First-Lien Collateral Agent to obtain control of such Possessory
Collateral). The Company shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Collateral
Agent for loss or damage suffered by such Collateral Agent as a result of such
transfer except for loss or damage suffered by such Collateral Agent as a result
of its own willful misconduct, gross negligence or bad faith.

(b) The Applicable Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First-Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09.

 

C-16



--------------------------------------------------------------------------------

(c) The duties or responsibilities of each Collateral Agent under this Section
2.09 shall be limited solely to holding any Shared Collateral constituting
Possessory Collateral as gratuitous bailee for the benefit of each other
First-Lien Secured Party for purposes of perfecting the Lien held by such
First-Lien Secured Parties thereon.

SECTION 2.10 Amendments to Security Documents.

(a) Without the prior written consent of the Credit Agreement Collateral Agent,
the Additional First-Lien Collateral Agent agrees that no Additional First-Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Additional First-Lien Security Document, would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

(b) Without the prior written consent of the Additional First-Lien Collateral
Agent, the Credit Agreement Collateral Agent agrees that no Credit Agreement
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Credit Agreement Collateral Document, would be prohibited by,
or would require any Grantor to act or refrain from acting in a manner that
would violate, any of the terms of this Agreement.

(c) In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on an officer’s certificate of the Company.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01 Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First-Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First-Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Company. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First-Lien Secured Party or any other Person as a
result of such determination.

 

C-17



--------------------------------------------------------------------------------

ARTICLE IV

The Applicable Collateral Agent

ARTICLE 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Applicable Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Applicable Collateral Agent, except that each
Applicable Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Applicable Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First-Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First-Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First-Lien
Obligations or any other First-Lien Secured Party of any other Series arising
out of (i) any actions which any Collateral Agent, Authorized Representative or
the First-Lien Secured Parties take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First-Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First-Lien Security Documents or any other agreement related thereto or to the
collection of the First-Lien Obligations or the valuation, use, protection or
release of any security for the First-Lien Obligations, (ii) any election by any
Applicable Authorized Representative or any holders of First-Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, the Company or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Applicable Collateral Agent shall not accept any Shared Collateral in full or
partial satisfaction of any First-Lien Obligations pursuant to Section 9-620 of
the Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First-Lien Obligations for
which such Collateral constitutes Shared Collateral.

 

C-18



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Credit Agreement Collateral Agent or the Administrative Agent, to
it at [ — ], Attention of [ — ] (Fax No. [ — ]);

(b) if to the Additional First-Lien Collateral Agent or the Initial Additional
Authorized Representative, to it at [ — ];

(c) if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date three Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification

 

C-19



--------------------------------------------------------------------------------

which by the terms of this Agreement requires the Company’s consent or which
increases the obligations or reduces the rights of the Company or any other
Grantor, with the consent of the Company).

(c) Notwithstanding the foregoing, without the consent of any First-Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 and upon such
execution and delivery, such Authorized Representative and the Additional
First-Lien Secured Parties and Additional First-Lien Obligations of the Series
for which such Authorized Representative is acting shall be subject to the terms
hereof and the terms of the Additional First-Lien Security Documents applicable
thereto.

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First-Lien Secured Party, the Collateral Agents may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional First-Lien Obligations in compliance
with the Credit Agreement and the other Secured Credit Documents.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties, all of which are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

C-20



--------------------------------------------------------------------------------

SECTION 5.08 Submission to Jurisdiction Waivers; Consent to Service of Process.
Each Collateral Agent and each Authorized Representative, on behalf of itself
and the First-Lien Secured Parties of the Series for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York located in the Borough of
Manhattan, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First-Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First-Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First-Lien Secured Parties in relation to one another. None of the
Company, any other Grantor or any creditor thereof shall have any rights or
obligations hereunder, except as expressly provided in this Agreement (provided
that nothing in this Agreement (other than

 

C-21



--------------------------------------------------------------------------------

Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of the Credit Agreement or any Additional
First-Lien Documents), and none of the Company or any other Grantor may rely on
the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V).
Nothing in this Agreement is intended to or shall impair the obligations of any
Grantor, which are absolute and unconditional, to pay the First-Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.

SECTION 5.13 Additional Senior Debt. To the extent, but only to the extent,
permitted by the provisions of the Credit Agreement and the Additional
First-Lien Documents, the Company may incur additional indebtedness after the
date hereof that is permitted by the Credit Agreement and the Additional
First-Lien Documents to be incurred and secured on an equal and ratable basis by
the Liens securing the First-Lien Obligations (such indebtedness referred to as
“Additional Senior Class Debt”). Any such Additional Senior Class Debt may be
secured by a Lien and may be Guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the Additional First-Lien Documents, if and
subject to the condition that the Authorized Representative of any such
Additional Senior Class Debt (each, an “Additional Senior Class Debt
Representative”), acting on behalf of the holders of such Additional Senior
Class Debt (such Authorized Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior Class
Debt Parties”), becomes a party to this Agreement by satisfying the conditions
set forth in clauses (i) through (iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement,

(i) such Additional Senior Class Debt Representative, each Collateral Agent,
each Authorized Representative and each Grantor shall have executed and
delivered an instrument substantially in the form of Annex II (with such changes
as may be reasonably approved by such Collateral Agent and Additional Senior
Class Debt Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and the
Additional Senior Class Debt in respect of which such Additional Senior Class
Debt Representative is the Authorized Representative and the related Additional
Senior Class Debt Parties become subject hereto and bound hereby;

(ii) the Company shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Company, and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof;

(iii) all filings, recordations and/or amendments or supplements to the
First-Lien Security Documents necessary or desirable in the reasonable judgment
of the Additional First Lien Collateral Agent to confirm and perfect the Liens
securing the relevant obligations relating to such Additional Senior Class Debt
shall have been made, executed and/or delivered (or, with respect to any such
filings or recordations, acceptable

 

C-22



--------------------------------------------------------------------------------

provisions to perform such filings or recordations shall have been taken in the
reasonable judgment of the Additional First Lien Collateral Agent), and all fees
and taxes in connection therewith shall have been paid (or acceptable provisions
to make such payments shall have been taken in the reasonable judgment of the
Additional First Lien Collateral Agent); and

(iv) the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.

Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional First-Lien Collateral Agent will continue to
act in its capacity as Additional First-Lien Collateral Agent in respect of the
then existing Authorized Representatives (other than the Administrative Agent)
and such additional Authorized Representative.

SECTION 5.14 Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Credit Suisse is acting in the capacities
of Administrative Agent and Credit Agreement Collateral Agent solely for the
Credit Agreement Secured Parties. Except as expressly provided herein or in the
Additional First-Lien Security Documents, [        ] is acting in the capacity
of Additional First-Lien Collateral Agent solely for the Additional First-Lien
Secured Parties. Except as expressly set forth herein, none of the
Administrative Agent, the Credit Agreement Collateral Agent or the Additional
First-Lien Collateral Agent shall have any duties or obligations in respect of
any of the Collateral, all of such duties and obligations, if any, being subject
to and governed by the applicable Secured Credit Documents.

SECTION 5.15 Integration. This Agreement together with the other Secured Credit
Documents and the First-Lien Security Documents represents the agreement of each
of the Grantors and the First-Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Credit Agreement Collateral Agent or any other
First-Lien Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Secured Credit Documents or the
First-Lien Security Documents.

 

C-23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  CREDIT SUISSE AG,   as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:   CREDIT SUISSE AG,   as Authorized Representative for the
Credit Agreement Secured Parties By:  

 

  Name:   Title: By:  

 

  Name:   Title:   [                    ],   as Additional First-Lien Collateral
Agent By:  

 

  Name:   Title:   [                    ],   as Initial Additional Authorized
Representative By:  

 

  Name:   Title:

 

C-24



--------------------------------------------------------------------------------

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC. By:  

 

  Name:   Title: EIG INVESTORS CORP. By:  

 

  Name:   Title:   [GRANTORS] By:  

 

  Name:   Title:

 

C-25



--------------------------------------------------------------------------------

ANNEX I

Grantors

 

C-26



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [    ] dated as of [            ], 20[    ] to the
FIRST-LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (the
“First-Lien Intercreditor Agreement”), among Endurance International Group
Holdings, Inc., a Delaware corporation (formerly WP Expedition Holdings L.P., a
Delaware limited partnership) (“Holdings”), EIG Investors Corp., a Delaware
corporation (the “Company”), certain subsidiaries and affiliates of the Company
(each a “Grantor”), Credit Suisse AG, as Credit Agreement Collateral Agent for
the Credit Agreement Secured Parties under the First-Lien Security Documents (in
such capacity, the “Credit Agreement Collateral Agent”), Credit Suisse AG, as
Authorized Representative for the Credit Agreement Secured Parties,
[                    ], as Additional First-Lien Collateral Agent,
[                    ], as Initial Additional Authorized Representative, and the
additional Authorized Representatives from time to time a party thereto.5

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First-Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Additional First-Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional First-Lien Security Documents, the
Additional Senior Class Debt Representative in respect of such Additional Senior
Class Debt is required to become an Authorized Representative, and such
Additional Senior Class Debt and the Additional Senior Class Debt Parties in
respect thereof are required to become subject to and bound by the First-Lien
Intercreditor Agreement. Section 5.13 of the First-Lien Intercreditor Agreement
provides that such Additional Senior Class Debt Representative may become an
Authorized Representative, and such Additional Senior Class Debt and such
Additional Senior Class Debt Parties may become subject to and bound by the
First-Lien Intercreditor Agreement, upon the execution and delivery by the
Senior Debt Class Representative of an instrument in the form of this Joinder
Agreement and the satisfaction of the other conditions set forth in Section 5.13
of the First-Lien Intercreditor Agreement. The undersigned Additional Senior
Class Debt Representative (the “New Representative”) is executing this Joinder
Agreement in accordance with the requirements of the First-Lien Intercreditor
Agreement and the First-Lien Security Documents.

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:

SECTION 1. In accordance with Section 5.13 of the First-Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the
First-Lien Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as an Authorized Representative
and the New Representative, on its behalf and on behalf of such

 

5  In the event of the Refinancing of the Credit Agreement Obligations, revise
to reflect joinder by a new Credit Agreement Collateral Agent

 

C-27



--------------------------------------------------------------------------------

Additional Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the First-Lien Intercreditor Agreement applicable to it as
Authorized Representative and to the Additional Senior Class Debt Parties that
it represents as Additional First-Lien Secured Parties. Each reference to an
“Authorized Representative” in the First-Lien Intercreditor Agreement shall be
deemed to include the New Representative. The First-Lien Intercreditor Agreement
is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [agent] [trustee], (ii) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, and
(iii) the Additional First-Lien Documents relating to such Additional Senior
Class Debt provide that, upon the New Representative’s entry into this Joinder
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the First-Lien Intercreditor Agreement as Additional First-Lien Secured Parties.

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Joinder.

SECTION 4. Except as expressly supplemented hereby, the First-Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
First-Lien Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First-Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

C-28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First-Lien Intercreditor Agreement as of the day and year first above written.

 

  [NAME OF NEW REPRESENTATIVE], as   [        ] for the holders of
[                    ], By:  

 

  Name:   Title:   Address for notices:  

 

 

 

  attention of:  

 

  Telecopy:  

 

 

C-29



--------------------------------------------------------------------------------

Acknowledged by:

CREDIT SUISSE AG,

as the Credit Agreement Collateral Agent and Authorized Representative,

  By:  

 

    Name:     Title:   By:  

 

    Name:     Title:

[                    ],

as the Additional First-Lien Collateral Agent and Initial Additional Authorized
Representative,

  By:  

 

    Name:     Title: [OTHER AUTHORIZED REPRESENTATIVES] ENDURANCE INTERNATIONAL
GROUP HOLDINGS, INC., as Holdings   By:  

 

    Name:     Title:

EIG INVESTORS CORP.,

as Company

  By:  

 

    Name:     Title: THE OTHER GRANTORS LISTED ON SCHEDULE I HERETO,   By:  

 

    Name:     Title:

 

C-30



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

First-Lien Intercreditor Agreement

Grantors

 

C-31



--------------------------------------------------------------------------------

EXHIBIT D

Form of Second Lien Intercreditor Agreement

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

SECOND-LIEN INTERCREDITOR AGREEMENT

among

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.,

EIG INVESTORS CORP.,

the other Grantors party hereto,

CREDIT SUISSE AG,

as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties,

CREDIT SUISSE AG,

as Authorized Representative for the Credit Agreement Secured Parties,

[            ]

as the Initial Second Priority Representative

and

each additional Representative from time to time party hereto

dated as of [            ], 20[    ]

 

D-2



--------------------------------------------------------------------------------

SECOND-LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among ENDURANCE INTERNATIONAL GROUP HOLDINGS,
INC., a Delaware corporation (formerly WP EXPEDITION HOLDINGS L.P., a Delaware
limited partnership) (“Holdings”), EIG Investors Corp., a Delaware corporation
(the “Company”) (the “Borrower”), the other Grantors (as defined below) from
time to time party hereto, CREDIT SUISSE AG (“Credit Suisse”), as Representative
for the Credit Agreement Secured Parties (in such capacity, the “Administrative
Agent”), [INSERT NAME AND CAPACITY], as Representative for the Initial Second
Priority Debt Parties (in such capacity and together with its successors in such
capacity, the “Initial Second Priority Representative”), and each additional
Second Priority Representative and Senior Representative that from time to time
becomes a party hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties) and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:

ARTICLE I

Definitions

Section 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Company and/or any Guarantor (other than Indebtedness constituting Credit
Agreement Obligations) which Indebtedness and Guarantees are secured by the
Senior Collateral (or a portion thereof) on a pari passu basis (but without
regard to control of remedies) with the Credit Agreement Obligations; provided,
however, that (i) such Indebtedness is permitted to be incurred, secured and
guaranteed on such basis by each Senior Debt Document and (ii) the
Representative for the holders of such Indebtedness shall have become party to
(A) this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 hereof and (B) the First Lien Intercreditor Agreement pursuant to,
and by satisfying the conditions set forth in, Section 5.13 thereof; provided
further that, if such Indebtedness will be the initial Additional Senior Debt
incurred by the Company after the date hereof, then the Guarantors, the
Administrative Agent and the Representative for such Indebtedness shall have
executed and delivered the First Lien Intercreditor Agreement. Additional Senior
Debt shall include any Public Debt and Guarantees thereof by the Guarantors.

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, Collateral
Documents or other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents.

 

D-3



--------------------------------------------------------------------------------

“Additional Senior Debt Facility” means each credit agreement, indenture or
other governing agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Case, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Senior Debt, (b) all other
amounts payable to the related Additional Senior Debt Parties under the related
Additional Senior Debt Documents and (c) any renewals or extensions of the
foregoing.

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Company or any Guarantor under any
related Additional Senior Debt Documents.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor administrative agent
and collateral agent as provided in Article VIII of the Credit Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means any day other than a Saturday, Sunday, or day on which
banks in New York City are authorized or required by law to close.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Agreement” means that certain Amended and Restated Collateral
Agreement, dated as of November 25, 2013, among Holdings, the Company, the
Borrower, the other Grantors party thereto and the Credit Agreement Collateral
Agent, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

 

D-4



--------------------------------------------------------------------------------

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of November 25, 2013, among Holdings, the Company, the
Borrower, the lenders from time to time party thereto, Credit Suisse, as
administrative agent, and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time.

“Credit Agreement Loan Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement.

“Credit Agreement Obligations” means the “Secured Obligations” as defined in the
Credit Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Collateral Agreement.

“Credit Suisse” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Instructing Group, in a notice to the Designated Senior Representative and the
Company hereunder, as the “Designated Second Priority Representative” for
purposes hereof.

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Applicable Authorized
Representative (as defined in the First Lien Intercreditor Agreement) at such
time.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to any Debt Facility and all Shared Collateral
for such Debt Facility, the date on which such Debt Facility and the Senior
Obligations or Second Priority Debt Obligations thereunder, as the case may be,
are no longer secured by all the Shared Collateral pursuant to the terms of the
documentation governing such Debt Facility. The term “Discharged” shall have a
corresponding meaning.

“Discharge of Credit Agreement Obligations” means the date on which the
Discharge of the Credit Agreement Obligations occurs with respect to all the
Shared Collateral for such Senior Facility; provided that the Discharge of
Credit Agreement Obligations shall not

 

D-5



--------------------------------------------------------------------------------

be deemed to have occurred in connection with a Refinancing of such Credit
Agreement Obligations with an Additional Senior Debt Facility secured by all the
Shared Collateral under one or more Additional Senior Debt Documents which has
been designated in writing by the Administrative Agent (under the Credit
Agreement so Refinanced) to the Designated Senior Representative as the “Credit
Agreement” for purposes of this Agreement.

“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.

“First Lien Intercreditor Agreement” has the meaning assigned to such term in
the Credit Agreement.

“Grantors” means Holdings, the Company and each Subsidiary of the Company or
direct or indirect parent company of the Company which has granted a security
interest pursuant to any Collateral Document to secure any Secured Obligations.

“Guarantors” means Holdings and the “Subsidiary Loan Parties” as defined in the
Credit Agreement.

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Documents” means that certain [[Indenture][Credit
Agreement] dated as of [            ], 20[    ], among the Company, [the
Guarantors identified therein,][the lenders party thereto]
[                    ], as [trustee], and [                    ], as [paying
agent, registrar and transfer agent][administrative agent]] and any notes,
security documents and other operative agreements evidencing or governing such
Indebtedness, including any agreement entered into for the purpose of securing
the Initial Second Priority Debt Obligations.

“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

 

D-6



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Intercreditor Agreement” has the meaning assigned to such term in
Section 5.03(a).

“Joinder Agreement” means a supplement to this Agreement in the form of
Annex III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Secured Parties or Second Priority Debt Parties, as the
case may be, under such Debt Facility.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

“parent” has the meaning assigned to such term in the definition of
“Subsidiary.”

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Post-Petition Financing” means any financing obtained by any Grantor during any
Insolvency or Liquidation Proceeding or otherwise pursuant to any Bankruptcy Law
on terms and conditions acceptable to the Designated Senior Representative,
including any such financing obtained by any Grantor under Section 364 of the
Bankruptcy Code or consisting of any arrangement for use of cash collateral
under Section 363 of the Bankruptcy Code or any similar provision of any
Bankruptcy Law.

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Public Debt” means debt securities issued in a marketed, underwritten offering
registered with the Securities and Exchange Commission or comparable offering
exempt from registration pursuant to Rule 144A, Regulation S or other private
placement transaction under the Securities Act of 1933, as amended.

“Recovery” has the meaning assigned to such term in Section 6.04.

 

D-7



--------------------------------------------------------------------------------

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Company or any
Grantor for purposes of providing collateral security for any Second Priority
Debt Obligation.

“Second Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by the Guarantors (and not guaranteed by any Subsidiary that
is not a Guarantor), including the Initial Second Priority Debt, which
Indebtedness and guarantees are secured by the Second Priority Collateral on a
pari passu basis (but without regard to control of remedies, other than as
provided by the terms of the applicable Second Priority Debt Documents) with any
other Second Priority Debt Obligations and the applicable Second Priority Debt
Documents which provide that such Indebtedness and guarantees are to be secured
by such Second Priority Collateral on a subordinate basis to the Senior Debt
Obligations (and which is not secured by Liens on any assets of the Borrower or
any other Grantor other than the Second Priority Collateral or which are not
included in the Senior Collateral); provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each Senior Debt Document and Second Priority Debt Document and (ii) except
in the case of the Initial Second Priority Debt hereunder, the Representative
for the holders of such Indebtedness

 

D-8



--------------------------------------------------------------------------------

shall have become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof. Second Priority Debt shall include
any Registered Equivalent Notes and Guarantees thereof by the Guarantors issued
in exchange therefor.

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any series, issue or class of Second Priority
Debt, the credit agreements, promissory notes, indentures, collateral documents
or other operative agreements evidencing or governing such Indebtedness,
including the Second Priority Collateral Documents.

“Second Priority Debt Facility” means each indenture or other governing
agreement with respect to any Second Priority Debt.

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any series, issue or class of Second Priority
Debt, (a) all principal of, and interest (including, without limitation, any
interest which accrues after the commencement of any Bankruptcy Case, whether or
not allowed or allowable as a claim in any such proceeding) payable with respect
to, such Second Priority Debt, (b) all other amounts payable to the related
Second Priority Debt Parties under the related Second Priority Debt Documents
and (c) any renewals or extensions of the foregoing.

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt, the
holders of such Indebtedness, the Representative with respect thereto, any
trustee or agent therefor under any related Second Priority Debt Documents and
the beneficiaries of each indemnification obligation undertaken by the Borrower
or any other Grantor under any related Second Priority Debt Documents.

“Second Priority Instructing Group” means Second Priority Representatives with
respect to Second Priority Debt Facilities under which at least a majority of
the then aggregate amount of Second Priority Debt Obligations are outstanding.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Facility covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility and the
Second Priority Debt Parties thereunder the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.

“Second Priority Standstill Period” has the meaning assigned to such term in
Section 3.01(a).

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

 

D-9



--------------------------------------------------------------------------------

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or any other assets of the
Company or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.

“Senior Collateral Documents” means the Collateral Agreement and the other
“Security Documents” as defined in the Credit Agreement, the First Lien
Intercreditor Agreement (upon and after the initial execution and delivery
thereof by the initial parties thereto) and each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by Holdings, the Company or any other Grantor for purposes of providing
collateral security for any Senior Obligation.

“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.

“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement) the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the representative
in respect of such Additional Senior Debt Facility in the applicable Joinder
Agreement.

“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest or Lien at such time (or, in the
case of the Senior Facilities, are deemed pursuant to Article II to hold a
security interest). If, at any time, any portion of the Senior Collateral under
one or more Senior Facilities does not constitute Second Priority Collateral
under one or more Second Priority Debt Facilities, then such portion of such
Senior Collateral shall constitute Shared Collateral only with respect to the
Second Priority Debt Facilities for which it constitutes Second Priority
Collateral and shall not constitute Shared Collateral for any Second Priority
Debt Facility which does not have a security interest or Lien in such Collateral
at such time.

 

D-10



--------------------------------------------------------------------------------

“Subsidiary” with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

Section 2.01. Subordination. (a) Notwithstanding the date, time, manner or order
of filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to any Second Priority Representative or any
Second Priority Debt Parties on the Shared Collateral or of any Liens granted to
any Senior Representative or any other Senior Secured Party on the Shared
Collateral (or any actual or alleged defect in any of the foregoing) and
notwithstanding any provision of the UCC, any applicable law, any Second
Priority Debt Document or any Senior Debt Document or any other circumstance
whatsoever, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that (a) any Lien on the Shared Collateral securing any Senior
Obligations now or hereafter held by or on behalf of any Senior Representative
or any

 

D-11



--------------------------------------------------------------------------------

other Senior Secured Party or other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall have priority over and be senior in all respects and prior to any Lien on
the Shared Collateral securing any Second Priority Debt Obligations and (b) any
Lien on the Shared Collateral securing any Second Priority Debt Obligations now
or hereafter held by or on behalf of any Second Priority Representative, any
Second Priority Debt Parties or any Second Priority Representative or other
agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Shared Collateral securing any
Senior Obligations. All Liens on the Shared Collateral securing any Senior
Obligations shall be and remain senior in all respects and prior to all Liens on
the Shared Collateral securing any Second Priority Debt Obligations for all
purposes, whether or not such Liens securing any Senior Obligations are
subordinated to any Lien securing any other obligation of the Company, any
Grantor or any other Person or otherwise subordinated, voided, avoided,
invalidated or lapsed.

Section 2.02. No Payment Subordination; Nature of Senior Lender Claims.

(a) Except as otherwise set forth herein, the subordination of Liens securing
Second Priority Debt Obligations to Liens securing Senior Obligations set forth
in Section 2.01 affects only the relative priority of those Liens and does not
subordinate the Second Priority Debt Obligations in right of payment to the
Senior Obligations; provided, for the avoidance of doubt, that all payments in
respect of Shared Collateral and all proceeds thereof shall be subject to
Section 4.01. Except as otherwise set forth herein, nothing in this Agreement
will affect the entitlement of the Second Priority Debt Parties to receive and
retain required payments of interest, principal, and other amounts in respect of
Second Priority Debt Obligations unless the receipt is expressly prohibited by,
or results from the Second Priority Debt Parties’ breach of, this Agreement.

(b) Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges that
(i) a portion of the Senior Obligations is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, (ii) the terms of the Senior
Debt Documents and the Senior Obligations may be amended, supplemented or
otherwise modified, and the Senior Obligations, or a portion thereof, may be
Refinanced from time to time and (iii) the aggregate amount of the Senior
Obligations may be increased, in each case, without notice to or consent by the
Second Priority Representatives or the Second Priority Debt Parties and without
affecting the provisions hereof. The Lien priorities provided for in
Section 2.01 shall not be altered or otherwise affected by any amendment,
supplement or other modification, or any Refinancing, of either the Senior
Obligations or the Second Priority Debt Obligations, or any portion thereof. As
between the Company and the other Grantors and the Second Priority Debt Parties,
the foregoing provisions will not limit or otherwise affect the obligations of
the Company and the Grantors contained in any Second Priority Debt Document with
respect to the incurrence of additional Senior Obligations.

Section 2.03. Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any

 

D-12



--------------------------------------------------------------------------------

Senior Obligations held (or purported to be held) by or on behalf of any Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and the Senior Representative, for
itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any Second Priority Representative
or any of the Second Priority Debt Parties in the Second Priority Collateral.
Notwithstanding the foregoing, no provision in this Agreement shall be construed
to prevent or impair the rights of any Senior Representative to enforce this
Agreement (including the priority of the Liens securing the Senior Obligations
as provided in Section 2.01) or any of the Senior Debt Documents.

Section 2.04. No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Second Priority Representative
or any Second Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Obligations that are not also
subject to the first-priority Liens securing all Senior Obligations under the
Senior Collateral Documents, such Second Priority Representative or Second
Priority Debt Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Representative as
security for the Senior Obligations, shall assign such Lien to the Designated
Senior Representative as security for all Senior Obligations for the benefit of
the Senior Secured Parties (but may retain a junior lien on such assets or
property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to each Senior Representative, shall be deemed to hold
and have held such Lien for the benefit of each Senior Representative and the
other Senior Secured Parties as security for the Senior Obligations.

Section 2.05. Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

Section 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure Credit Agreement Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise held by the Administrative Agent
pursuant to Section 2.05(j), 2.11(b) or 2.22(a)(ii) of the Credit Agreement (or
any equivalent successor provision) shall be applied as specified in the Credit
Agreement and will not constitute Shared Collateral.

 

D-13



--------------------------------------------------------------------------------

ARTICLE III

Enforcement

Section 3.01. Exercise of Remedies.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) neither any Second Priority Representative
nor any Second Priority Debt Party will (x) exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Shared Collateral in
respect of any Second Priority Debt Obligations, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Shared Collateral or any other Senior
Collateral by any Senior Representative or any Senior Secured Party in respect
of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared
Collateral under the Senior Debt Documents or otherwise in respect of the Senior
Collateral or the Senior Obligations, or (z) object to the forbearance by the
Senior Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations and (ii) except as otherwise
provided herein, the Senior Representatives and the Senior Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including setoff
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Shared Collateral
without any consultation with or the consent of any Second Priority
Representative or any Second Priority Debt Party; provided, however, that in
respect of Second Priority Debt other than Public Debt, the Second Priority
Representative or any Second Priority Debt Party may exercise any or all such
rights after the passage of a period of 180 days from the date of delivery of a
notice in writing to the Designated Senior Representative of any Second Priority
Representative’s or Second Priority Debt Party’s intention to exercise its right
to take such actions which notice shall specify that an “Event of Default” as
defined in the applicable Second Priority Debt Documents has occurred and as a
result of such “Event of Default”, the principal and interest under such Second
Priority Debt Documents have become due and payable (the “Second Priority
Standstill Period”) unless a Senior Representative has commenced and is
diligently pursuing remedies with respect to any material portion of the Shared
Collateral (or attempted to commence such exercise of remedies and is stayed by
applicable Insolvency or Liquidation Proceedings); provided, further, that
(A) in any Insolvency or Liquidation Proceeding commenced by or against the
Company or any other Grantor, any Second Priority Representative may file a
claim or statement of interest with respect to the Second Priority Debt
Obligations under its Second Priority Debt Facility, (B) any Second Priority
Representative may take any action (not adverse to the prior Liens on the Shared
Collateral securing the Senior Obligations or the rights of the Senior
Representatives or the Senior Secured Parties to exercise

 

D-14



--------------------------------------------------------------------------------

remedies in respect thereof) in order to create, prove, perfect, preserve or
protect (but not enforce) its rights in, and perfection and priority of its Lien
on, the Shared Collateral, (C) any Second Priority Representative and the Second
Priority Secured Parties may exercise their rights and remedies as unsecured
creditors, as provided in Section 5.04, (D) any Second Priority Representative
may exercise the rights and remedies provided for in Section 6.03, (E) any
Second Priority Representative and any Second Priority Debt Party may file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding, or other pleading made by any Person objecting to or
otherwise seeking the disallowance that is not permitted by this Agreement of
the claims of any Second Priority Debt Party, including any claims secured by
the Shared Collateral, (F) any Second Priority Representative and any Second
Priority Debt Party may vote on any plan of reorganization that is consistent
with this Agreement, with respect to the Second Priority Debt Obligations and
the Shared Collateral, (G) any Second Priority Representative and any Second
Priority Debt Party may join (but not exercise any control with respect to) any
judicial foreclosure proceeding or other judicial lien enforcement proceeding
with respect to the Shared Collateral initiated by the Designated Senior
Representative or any other Senior Secured Party to the extent that any such
action could not reasonably be expected, in any material respect, to restrain,
hinder, limit, delay for any material period or otherwise interfere with the
exercise of remedies by the Designated Senior Representative or such other
Senior Secured Party (it being understood that neither Designated Second
Priority Representative or any other Second Priority Debt Party shall be
entitled to receive any proceeds thereof unless otherwise expressly permitted
herein), and (H) any Second Priority Representative and any Second Priority Debt
Party may exercise any remedies after the termination of the Second Priority
Standstill Period if and to the extent specifically permitted by this
Section 3.01(a). In exercising rights and remedies with respect to the Senior
Collateral, the Senior Representatives and the Senior Secured Parties may
enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b) So long as the Discharge of Senior Obligations has not occurred, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Shared Collateral in respect of
Second Priority Debt Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a),
the sole right of the Second Priority Representatives and the Second Priority
Debt Parties with respect to the Shared Collateral is to hold a Lien on the
Shared Collateral in respect of Second Priority Debt Obligations pursuant to the
Second Priority Debt Documents for the period and to the extent granted therein
and to receive a share of the Proceeds thereof, if any, after the Discharge of
Senior Obligations has occurred.

 

D-15



--------------------------------------------------------------------------------

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that, notwithstanding the expiration of the Second Priority Standstill
Period, would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of any Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.

(d) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(e) Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto; provided, however,
that the Second Priority Representative and the Second Priority Debt Parties may
exercise any of their rights or remedies with respect to the Shared Collateral
to the extent permitted by provisos to Section 3.01(a). Following the Discharge
of Senior Obligations. Following the Discharge of Senior Obligations, the Second
Priority Instructing Group and the Designated Second Priority Representative
shall have the exclusive right to exercise any right or remedy with respect to
the Collateral, and the Second Priority Instructing Group and Designated Second
Priority Representative shall have the exclusive right to direct the time,
method and place of exercising or conducting any proceeding for the exercise of
any right or remedy available to the Second Priority Debt Parties with respect
to the Collateral, or of exercising or directing the exercise of any trust or
power conferred on the Second Priority Representatives, or for the taking of any
other action authorized by the Second Priority Collateral Documents; provided,
that nothing in this Section shall impair the ability of the Second Priority
Representative and the Second Priority Debt Parties to exercise any of their
rights or remedies with respect to the Shared Collateral to the extent permitted
by provisos to Section 3.01(a); provided, further that nothing in this Section
shall impair the right of any Second Priority Representative or other agent or
trustee acting on behalf of the Second Priority Debt Parties to take such
actions with respect to the Collateral after the Discharge of Senior Obligations
as may be otherwise required or authorized pursuant to any intercreditor
agreement governing the Second Priority Debt Parties or the Second Priority Debt
Obligations.

 

D-16



--------------------------------------------------------------------------------

Section 3.02. Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Priority Debt Documents or otherwise
in respect of the Second Priority Debt Obligations.

Section 3.03. Actions upon Breach. Should any Second Priority Representative or
any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Company or any other Grantor) may obtain
relief against such Second Priority Representative or such Second Priority Debt
Party by injunction, specific performance or other appropriate equitable relief.
Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Facility, hereby (i) agrees that
the Senior Secured Parties’ damages from the actions of the Second Party
Representatives or any Second Priority Debt Party may at that time be difficult
to ascertain and may be irreparable and waives any defense that the Company, any
other Grantor or the Senior Secured Parties cannot demonstrate damage or be made
whole by the awarding of damages and (ii) irrevocably waives any defense based
on the adequacy of a remedy at law and any other defense that might be asserted
to bar the remedy of specific performance in any action that may be brought by
any Senior Representative or any other Senior Secured Party.

ARTICLE IV

Payments

Section 4.01. Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied: (a) first, by the Designated Senior Representative
to the Senior Obligations in such order as specified in the relevant Senior Debt
Documents until the Discharge of Senior Obligations has occurred (together with,
in the case of repayment of any revolving credit or similar loans, a permanent
reduction in the commitments thereunder) and (b) second, shall be applied by the
Designated Second Priority Representative to the Second Priority Debt
Obligations until Discharge of Second Priority Debt Obligations. Upon the
Discharge of Senior Obligations, each applicable Senior Representative shall
deliver promptly to the Designated Second Priority Representative any Shared
Collateral or Proceeds thereof held by it in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct, to be applied by the Designated Second Priority Representative to the
Second Priority Debt Obligations in such order as specified in the relevant
Second Priority Debt Documents.

 

D-17



--------------------------------------------------------------------------------

Section 4.02. Payments Over. Prior to the Discharge of Senior Obligations, any
Shared Collateral or Proceeds thereof received by any Second Priority
Representative or any Second Priority Debt Party in connection with the exercise
of any right or remedy (including setoff) relating to the Shared Collateral in
contravention of this Agreement shall be segregated and held in trust for the
benefit of and forthwith paid over to the Designated Senior Representative for
the benefit of the Senior Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Designated Senior Representative is hereby authorized to make any
such endorsements as agent for each of the Second Priority Representatives or
any such Second Priority Debt Party. This authorization is coupled with an
interest and is irrevocable.

ARTICLE V

Other Agreements

Section 5.01. Releases.

(a) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that, in the
event of a sale, transfer or other disposition of any specified item of Shared
Collateral (including all or substantially all of the equity interests of any
subsidiary of the Company), the Liens granted to the Second Priority
Representatives and the Second Priority Debt Parties upon such Shared Collateral
to secure Second Priority Debt Obligations shall terminate and be released,
automatically and without any further action, concurrently with the termination
and release of all Liens granted upon such Shared Collateral to secure Senior
Obligations. Upon delivery to a Second Priority Representative of an Officer’s
Certificate stating that any such termination and release of Liens securing the
Senior Obligations has become effective (or shall become effective concurrently
with such termination and release of the Liens granted to the Second Priority
Debt Parties and the Second Priority Representatives) and any necessary or
proper instruments of termination or release prepared by the Company or any
other Grantor, such Second Priority Representative will promptly execute,
deliver or acknowledge, at the Company’s or the other Grantor’s sole cost and
expense, such instruments to evidence such termination and release of the Liens.
Nothing in this Section 5.01(a) will be deemed to affect any agreement of a
Second Priority Representative, for itself and on behalf of the Second Priority
Debt Parties under its Second Priority Debt Facility, to release the Liens on
the Second Priority Collateral as set forth in the relevant Second Priority Debt
Documents.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby irrevocably
constitutes and appoints the Designated Senior Representative and any officer or
agent of the Designated Senior Representative, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Second Priority Representative or such
Second Priority Debt Party or in the Designated Senior Representative’s own
name, from time to time in the Designated Senior Representative’s discretion,
for the purpose of carrying out the terms of Section 5.01(a), to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release.

 

D-18



--------------------------------------------------------------------------------

(c) Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.

(d) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral to, (ii) to deliver or afford control
over any item of Shared Collateral to, or deposit any item of Shared Collateral
with, (iii) to register ownership of any item of Shared Collateral in the name
of or make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Debt Party, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Second
Priority Collateral Document as it relates to such Shared Collateral by taking
any of the actions set forth above only with respect to, or in favor of, the
Designated Senior Representative.

Section 5.02. Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Designated Senior Representative and the
Senior Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Debt Documents, (a) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Grantor, (b) to adjust settlement for any insurance policy
covering the Shared Collateral in the event of any loss thereunder and (c) to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral. Unless and until the Discharge of Senior Obligations has
occurred, all proceeds of any such policy and any such award, if in respect of
the Shared Collateral, shall be paid (i) first, prior to the occurrence of the
Discharge of Senior Obligations, to the Designated Senior Representative for the
benefit of Senior Secured Parties pursuant to the terms of the Senior Debt
Documents, (ii) second, after the occurrence of the Discharge of Senior
Obligations, to the Designated Second Priority Representative for the benefit of
the Second Priority Debt Parties pursuant to the terms of the applicable Second
Priority Debt Documents and (iii) third, if no Second Priority Debt Obligations
are outstanding, to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may

 

D-19



--------------------------------------------------------------------------------

otherwise direct. If any Second Priority Representative or any Second Priority
Debt Party shall, at any time, receive any proceeds of any such insurance policy
or any such award in contravention of this Agreement, it shall pay such proceeds
over to the Designated Senior Representative in accordance with the terms of
Section 4.02.

Section 5.03. Amendments to Second Priority Collateral Documents.

(a) Except to the extent not prohibited by any Senior Debt Document, no Second
Priority Collateral Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. The Company agrees to
deliver to the Designated Senior Representative copies of (i) any amendments,
supplements or other modifications to the Second Priority Collateral Documents
and (ii) any new Second Priority Collateral Documents promptly after
effectiveness thereof. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that each Second Priority Collateral Document under its Second
Priority Debt Facility shall include the following language (or language to
similar effect reasonably approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Credit Suisse AG, as administrative agent, pursuant to or
in connection with the Third Amended and Restated Credit Agreement dated as of
November 25, 2013 (as amended, restated, supplemented or otherwise modified from
time to time), among Endurance International Holdings Group, Inc., a Delaware
corporation, EIG Investors Corp., a Delaware corporation, the lenders from time
to time party thereto and Credit Suisse AG, as administrative agent, and the
other parties thereto, and (ii) the exercise of any right or remedy by the
[Second Priority Representative] hereunder is subject to the limitations and
provisions of the Intercreditor Agreement dated as of [ ], 20[ ] (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Credit Suisse AG, as Administrative Agent,
[                                        ] and its subsidiaries and affiliated
entities party thereto and [            ], as the Initial Second Priority
Representative. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern.”

(b) In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Company or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority

 

D-20



--------------------------------------------------------------------------------

Debt Party and without any action by any Second Priority Representative, the
Company or any other Grantor; provided, however, that written notice of such
amendment, waiver or consent shall have been given to each Second Priority
Representative within 10 Business Days after the effectiveness of such
amendment, waiver or consent.

Section 5.04. Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Company and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and applicable law so long as such rights and
remedies do not violate any express provision of this Agreement. Nothing in this
Agreement shall prohibit the receipt by any Second Priority Representative or
any Second Priority Debt Party of the required payments of principal, premium,
interest, fees and other amounts due under the Second Priority Debt Documents so
long as such receipt is not the direct or indirect result of the exercise by a
Second Priority Representative or any Second Priority Debt Party of rights or
remedies as a secured creditor in respect of Shared Collateral. In the event any
Second Priority Representative or any Second Priority Debt Party becomes a
judgment lien creditor in respect of Shared Collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Second Priority
Debt Obligations, such judgment lien shall be subordinated to the Liens securing
Senior Obligations on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Representatives or
the Senior Secured Parties may have with respect to the Senior Collateral.

Section 5.05. Gratuitous Bailee for Perfection.

(a) Each Senior Representative acknowledges and agrees that if it shall at any
time hold a Lien securing any Senior Obligations on any Shared Collateral that
can be perfected by the possession or control of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall at any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the applicable Senior Representative shall also hold such
Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives
(such bailment and agency being intended, among other things, to satisfy the
requirement of Section 8-301(a)(2), 9-313(c), 9-104, 9-105, 9-106, and 9-107 of
the UCC), in each case solely for the purpose of perfecting the Liens granted
under the relevant Second Priority Collateral Documents and subject to the terms
and conditions of this Section 5.05.

(b) In the event that any Senior Representative (or its agents or bailees) has
Lien filings against Intellectual Property that is part of the Shared Collateral
that are necessary for the perfection of Liens in such Shared Collateral, such
Senior Representative agrees to hold such Liens as sub-agent and gratuitous
bailee for the relevant Second Priority Representatives and any assignee
thereof, solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the relevant Second Priority Collateral Documents,
subject to the terms and conditions of this Section 5.05.

 

D-21



--------------------------------------------------------------------------------

(c) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Second Priority Collateral Documents did not exist. The rights
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.

(d) The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous
bailee for the relevant Second Priority Representative for purposes of
perfecting the Lien held by such Second Priority Representative and delivering
the Shared Collateral upon a Discharge of Senior Obligations as set forth in
Section 5.05(e).

(e) The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

(f) Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Designated Second Party
Representative is entitled to approve any awards granted in such proceeding. The
Company and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by

 

D-22



--------------------------------------------------------------------------------

any such Person as a result of its own willful misconduct, gross negligence or
bad faith. The Senior Representatives have no obligations to follow instructions
from any Second Priority Representative or any other Second Priority Debt Party
in contravention of this Agreement.

(g) None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Company or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

Section 5.06. When Discharge of Senior Obligations is Deemed Not to Have
Occurred. If, at any time after the Discharge of Senior Obligations has
occurred, the Company or any Subsidiary incurs any Senior Obligations (other
than in respect of the payment of indemnities surviving the Discharge of Senior
Obligations), then such Discharge of Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement (other than with
respect to any actions taken prior to the date of such designation as a result
of the occurrence of such first Discharge of Senior Obligations) and the
applicable agreement governing such Senior Obligations shall automatically be
treated as a Senior Debt Document for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Shared Collateral
set forth herein and the agent, representative or trustee for the holders of
such Senior Obligations shall be the Senior Representative for all purposes of
this Agreement. Upon receipt of notice of such incurrence (including the
identity of the new Senior Representative), each Second Priority Representative
(including the Designated Second Priority Representative) shall promptly
(a) enter into such documents and agreements (at the expense of the Company),
including amendments or supplements to this Agreement, as the Company or such
new Senior Representative shall reasonably request in writing in order to
provide the new Senior Representative the rights of a Senior Representative
contemplated hereby, (b) deliver to such Senior Representative, to the extent
that it is legally permitted to do so, all Shared Collateral, including all
proceeds thereof, held or controlled by such Second Priority Representative or
any of its agents or bailees, including the transfer of possession and control,
as applicable, of the Pledged or Controlled Collateral, together with any
necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, and assign its rights under any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, (c) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (d) notify any governmental authority involved in any condemnation
or similar proceeding involving a Grantor that the new Senior Representative is
entitled to approve any awards granted in such proceeding.

ARTICLE VI

Insolvency or Liquidation Proceedings

Section 6.01. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation

 

D-23



--------------------------------------------------------------------------------

Proceeding and any Senior Representative or any Senior Secured Party shall
desire to consent (or not object) to the sale, use or lease of cash or other
collateral or to consent (or not object) to the Company’s or any other Grantor’s
obtaining financing under Section 363 or Section 364 of Title 11 of the United
States Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will raise no (a) objection to and will not otherwise contest
such sale, use or lease of such cash or other collateral or such DIP Financing
and, except to the extent permitted by the proviso in clause (ii) of
Section 3.01(a) and Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens securing any
Senior Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement and (y) to any “carve-out” for professional and United States Trustee
fees or payment of any other amounts agreed to by the Senior Representatives,
(b) objection to (and will not otherwise contest) any motion for relief from the
automatic stay or from any injunction against foreclosure or enforcement in
respect of Senior Obligations made by any Senior Representative or any other
Senior Secured Party, (c) objection to (and will not otherwise contest) any
lawful exercise by any Senior Secured Party of the right to credit bid Senior
Obligations at any sale in foreclosure of Senior Collateral, (d) objection to
(and will not otherwise contest) any other request for judicial relief made in
any court by any Senior Secured Party relating to the lawful enforcement of any
Lien on Senior Collateral or (e) objection to (and will not otherwise contest or
oppose) any order relating to a sale or other disposition of assets of any
Grantor for which any Senior Representative has consented that provides, to the
extent such sale or other disposition is to be free and clear of Liens, that the
Liens securing the Senior Obligations and the Second Priority Debt Obligations
will attach to the proceeds of the sale on the same basis of priority as the
Liens on the Shared Collateral securing the Senior Obligations rank to the Liens
on the Shared Collateral securing the Second Priority Debt Obligations pursuant
to this Agreement; provided, however, that nothing in this Section 6.01 shall
prohibit any Second Priority Debt Party from (a) exercising its rights to vote
in favor of or against a plan of reorganization, (b) proposing a Post-Petition
Financing to any Grantor or (c) objecting to any provision in any Post-Petition
Financing relating, describing or requiring any provision or content of a plan
of reorganization.

Section 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, or support or join, directly or indirectly, any party in
doing or performing the same, in each case in respect of any Shared Collateral,
without the prior written consent of the Designated Senior Representative.

Section 6.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection,
(b) any objection by any Senior Representative or any Senior Secured Parties to
any motion, relief, action or proceeding based on any Senior Representative’s or

 

D-24



--------------------------------------------------------------------------------

Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code
or any similar provision of any other Bankruptcy Law. Notwithstanding anything
contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral in
connection with any DIP Financing or use of cash collateral under Section 363 or
364 of the Bankruptcy Code or any similar provision of any other Bankruptcy Law
and the Senior Representatives and the other Senior Secured Parties do not
object to the adequate protection being provided to the Senior Secured Parties,
then each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, may seek or
request, without objection by any Senior Secured Party, adequate protection in
the form of a replacement Lien on such additional collateral, which Lien is
subordinated to the Liens securing all Senior Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens
securing the Second Priority Debt Obligations are so subordinated to the Liens
securing Senior Obligations under this Agreement and (ii) in the event any
Second Priority Representatives, for themselves and on behalf of the Second
Priority Debt Parties under their Second Priority Debt Facilities, seek or
request adequate protection and such adequate protection is granted in the form
of additional collateral, then such Second Priority Representatives, for
themselves and on behalf of each Second Priority Debt Party under their Second
Priority Debt Facilities, agree that each Senior Representative shall also be
entitled to seek without objection from any Second Priority Debt Party, a senior
Lien on such additional collateral as security for the Senior Obligations and
any such DIP Financing and that any Lien on such additional collateral securing
the Second Priority Debt Obligations shall be subordinated to the Liens on such
collateral securing the Senior Obligations and any such DIP Financing (and all
obligations relating thereto) and any other Liens granted to the Senior Secured
Parties as adequate protection on the same basis as the other Liens securing the
Second Priority Debt Obligations are so subordinated to such Liens securing
Senior Obligations under this Agreement.

Section 6.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Company or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential or otherwise under Chapter
5 of the Bankruptcy Code, in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then the Senior Obligations shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the Senior Secured Parties shall be entitled to the benefits of
this Agreement until a Discharge of Senior Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that none of them shall
be entitled to benefit from any avoidance action affecting or otherwise relating
to any distribution or allocation made in accordance with this Agreement,
whether by preference or otherwise, it being understood and agreed that the
benefit of such avoidance action otherwise allocable to them shall instead be
allocated and turned over for application in accordance with the priorities set
forth in this Agreement, the Credit Agreement and/or Collateral Documents, as
applicable.

 

D-25



--------------------------------------------------------------------------------

Section 6.05. Separate Grants of Security and Separate Classifications.

(a) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges and
agrees that (a) the grants of Liens pursuant to the Senior Collateral Documents
and the Second Priority Collateral Documents constitute separate and distinct
grants of Liens and (b) because of, among other things, their differing rights
in the Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral (with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest (whether or not allowed or allowable) before any distribution is made
in respect of the Second Priority Debt Obligations, with each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledging and agreeing to
turn over to the Designated Senior Representative amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Priority Debt Parties.

(b) Each Second Priority Debt Party (whether in the capacity of a secured
creditor or an unsecured creditor in accordance with Section 506(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law) shall not
propose, vote in favor of, or otherwise directly or indirectly support any plan
of reorganization that is inconsistent with the terms of this Agreement.

Section 6.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the asserting by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

Section 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective and enforceable before, during and after the commencement of any
Insolvency or Liquidation Proceeding. The relative

 

D-26



--------------------------------------------------------------------------------

rights as to the Shared Collateral and proceeds thereof shall continue after the
commencement of any Insolvency or Liquidation Proceeding on the same basis as
prior to the date of the petition therefor, subject to any court order approving
the financing of, or use of cash collateral by, any Grantor. All references
herein to any Grantor shall include such Grantor as a debtor-in-possession and
any receiver or trustee for such Grantor.

Section 6.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees not to assert any
such rights without the prior written consent of each Senior Representative,
provided that if requested by any Senior Representative, such Second Priority
Representative shall timely exercise such rights in the manner requested by the
Senior Representatives, including any rights to payments in respect of such
rights.

Section 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party, agrees that it will not assert or enforce any claim
under Section 506(c) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law or seek to recover any amounts that any Grantor may obtain
by virtue of any claim under Section 506(c) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law, in each case, for costs or
expenses of preserving or disposing of any Shared Collateral or otherwise. To
the extent any Second Priority Debt Party receives any payments or consideration
on account of claims under 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law in violation of the immediately-preceding
sentence, then such Second Priority Debt Party will turnover over to the
Designated Senior Representative such amounts, even if such turnover has the
effect of reducing the claim or recovery of the Second Priority Debt Parties.

Section 6.10. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account of the Second Priority Debt Obligations are secured by Liens upon the
same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

Section 6.11. Section 1111(b) of the Bankruptcy Code. Until the Discharge of
Senior Obligations has occurred, none of the Second Priority Representatives nor
any Second Priority Debt Party shall seek to exercise any rights under
Section 1111(b) of the Bankruptcy Code or any similar provision under any
Bankruptcy Law. All rights of Senior Secured Parties to exercise any rights
under Section 1111(b) of the Bankruptcy Code, if any, are reserved and unaltered
by this Agreement.

 

D-27



--------------------------------------------------------------------------------

ARTICLE VII

Reliance; etc.

Section 7.01. Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Second Priority Debt Documents to which the Senior
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the date hereof by the Senior Secured Parties to the
Company or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges that it and such Second Priority Debt Parties have,
independently and without reliance on any Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decision in taking or not taking any
action under the Second Priority Debt Documents or this Agreement.

Section 7.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Company or any Subsidiary (including the Second Priority Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

Section 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

 

D-28



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other Senior Debt Document or of the terms of any Second
Priority Debt Document;

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) the Company or any other Grantor in respect of the
Senior Obligations or (ii) any Second Priority Representative or Second Priority
Debt Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

Section 8.01. Conflicts. Subject to Section 8.18, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern. Notwithstanding the foregoing, the relative rights and obligations
of the Senior Secured Collateral Agent, the Senior Representatives and the
Senior Secured Parties (as amongst themselves) with respect to any Senior
Collateral shall be governed by the terms of the First Lien Intercreditor
Agreement and in the event of any conflict between the First Lien Intercreditor
Agreement and this Agreement, the provisions of the First Lien Intercreditor
Agreement shall control.

Section 8.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Company or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties

 

D-29



--------------------------------------------------------------------------------

shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 8.03. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires the Company’s consent or which increases the
obligations or reduces the rights of the Company or any Grantor, shall require
the consent of the Company. Any such amendment, supplement or waiver shall be in
writing and shall be binding upon the Senior Secured Parties and the Second
Priority Debt Parties and their respective successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 of this Agreement and upon such
execution and delivery, such Representative and the Secured Parties and Senior
Obligations or Second Priority Debt Obligations of the Debt Facility for which
such Representative is acting shall be subject to the terms hereof.

Section 8.04. Information Concerning the Financial Condition of the Company and
the Subsidiaries. The Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Secured Parties shall
each be responsible for keeping themselves informed of (a) the financial
condition of the Company and the Subsidiaries and all endorsers or guarantors of
the Senior Obligations or the Second Priority Debt Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations. The Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Secured Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty,

 

D-30



--------------------------------------------------------------------------------

including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (ii) provide any additional information or
to provide any such information on any subsequent occasion, (iii) undertake any
investigation or (iv) disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

Section 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

Section 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

Section 8.07. Additional Grantors. The Company agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

Section 8.08. Dealings with Grantors. Upon any application or demand by the
Company or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), the Company or such Grantor,
as appropriate, shall furnish to such Representative a certificate of an
appropriate officer ( an “Officer’s Certificate”) stating that all conditions
precedent, if any, provided for in this Agreement or such Collateral Document,
as the case may be, relating to the proposed action have been complied with,
except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.

Section 8.09. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the Senior Debt Documents and the Second Priority
Debt Documents, the Company may incur or issue and sell one or more series or
classes of Second Priority Debt and one or more series or classes of Additional
Senior Debt. Any such additional class or series of Second Priority Debt (the
“Second Priority Class Debt”) may be secured by a second priority, subordinated
Lien on Shared Collateral, in each case under and pursuant to the

 

D-31



--------------------------------------------------------------------------------

relevant Second Priority Collateral Documents for such Second Priority Class
Debt, if and subject to the condition that the Representative of any such Second
Priority Class Debt (each, a “Second Priority Class Debt Representative”),
acting on behalf of the holders of such Second Priority Class Debt (such
Representative and holders in respect of any Second Priority Class Debt being
referred to as the “Second Priority Class Debt Parties”), becomes a party to
this Agreement by satisfying conditions (i) through (vi), as applicable, of the
immediately succeeding paragraph. Any such additional class or series of Senior
Facilities (the “Senior Class Debt”; and the Senior Class Debt and Second
Priority Class Debt, collectively, the “Class Debt”) may be secured by a senior
Lien on Shared Collateral, in each case under and pursuant to the Senior
Collateral Documents, if and subject to the condition that the Representative of
any such Senior Class Debt (each, a “Senior Class Debt Representative”; and the
Senior Class Debt Representatives and Second Priority Class Debt
Representatives, collectively, the “Class Debt Representatives”), acting on
behalf of the holders of such Senior Class Debt (such Representative and holders
in respect of any such Senior Class Debt being referred to as the “Senior Class
Debt Parties; and the Senior Class Debt Parties and Second Priority Class Debt
Parties, collectively, the “Class Debt Parties”), becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) through (vi), as
applicable, of the immediately succeeding paragraph. In order for a Class Debt
Representative to become a party to this Agreement:

(i) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex III (if such Representative is a
Second Priority Class Debt Representative) or Annex IV (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative and the related Class Debt Parties become subject hereto and
bound hereby;

(ii) the Company shall have delivered to the Designated Senior Representative an
Officer’s Certificate stating that the conditions set forth in this Section 8.09
are satisfied with respect to such Class Debt and, if requested, true and
complete copies of each of the Second Priority Debt Documents or Senior Debt
Documents, as applicable, relating to such Class Debt, certified as being true
and correct by a Responsible Officer of the Company; and

(iii) the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.

Section 8.10. Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

 

D-32



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

Section 8.11. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to the Company or any Grantor, to the Company, at its address at: [ — ],
Attention of [ — ], telecopy [ — ];

(ii) if to the Initial Second Priority Representative to it at: [ — ] Attention
of [ — ], telecopy [ — ];

(iii) if to the Administrative Agent, to it at: [[ — ], Attention of [ — ] (Fax
No.: [ — ]) (email: [ — ]), with a copy];

(iv) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

Section 8.12. Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each

 

D-33



--------------------------------------------------------------------------------

Second Party Representative, on behalf of itself, and each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that it will take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the other parties hereto may
reasonably request to effectuate the terms of, and the Lien priorities
contemplated by, this Agreement.

Section 8.13. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

Section 8.14. Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties, the Company, the other
Grantors party hereto and their respective successors and assigns.

Section 8.15. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

Section 8.16. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile, each of which shall be an
original and all of which shall together constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

Section 8.17. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The
Administrative Agent represents and warrants that this Agreement is binding upon
the Credit Agreement Secured Parties. The Initial Second Priority Representative
represents and warrants that this Agreement is binding upon the Initial Second
Priority Debt Parties.

Section 8.18. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor-in-possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.

Section 8.19. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

 

D-34



--------------------------------------------------------------------------------

Section 8.20. Administrative Agent and Representative. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Article VIII of the Credit Agreement applicable to the
Agents (as defined therein) thereunder shall also apply to the Administrative
Agent hereunder and (b) [            ] is entering into this Agreement in its
capacity as [Trustee][Agent] under [indenture][credit agreement] and the
provisions of Article [    ] of such [indenture][credit agreement] applicable to
the [Trustee][Agent] thereunder shall also apply to the [Trustee][Agent]
hereunder.

Section 8.21. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(b)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, or permit the Company or any
Grantor to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Documents, (b) change the relative priorities of the Senior Obligations or the
Liens granted under the Senior Collateral Documents on the Shared Collateral (or
any other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties or (d) obligate the Company or
any Grantor to take any action, or fail to take any action, that would otherwise
constitute a breach of, or default under, the Credit Agreement or any other
Senior Debt Document or any Second Priority Debt Document.

Section 8.22. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

D-35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CREDIT SUISSE AG, as Administrative Agent By:  

 

  Name:   Title:

[            ],

as Initial Second Priority Representative

By:  

 

  Name:   Title: ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC. By:  

 

  Name:   Title: EIG INVESTORS CORP. By:  

 

  Name:   Title: THE GRANTORS LISTED ON ANNEX I HERETO, By:  

 

  Name:   Title:

 

D-36



--------------------------------------------------------------------------------

ANNEX I

Grantors

 

D-37



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO.      dated as of                     , to the SECOND-LIEN
INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (the “Second-Lien
Intercreditor Agreement”), among Endurance International Group Holdings, Inc., a
Delaware corporation, (formerly WP Expeditions Holdings L.P., a Delaware limited
partnership)(“Holdings”), EIG Investors Corp., a Delaware corporation (the
“Company”), certain subsidiaries and affiliates of the Company (each a
“Grantor”), Credit Suisse AG, as Administrative Agent under the Credit
Agreement, [            ], as Initial Second Priority Representative, and the
additional Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

B. The Grantors have entered into the Second-Lien Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries of the Company are required to enter into the Junior Lien
Intercreditor Agreement. Section 8.07 of the Junior Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the Junior Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement, the
Second Priority Debt Documents and Additional Senior Debt Documents.

Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:

SECTION 1. In accordance with Section 8.07 of the Second-Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second-Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second-Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second-Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The
Second-Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second-Lien
Intercreditor Agreement shall remain in full force and effect.

 

D-38



--------------------------------------------------------------------------------

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second-Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second-Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Company as specified in the Second-Lien Intercreditor Agreement.

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative.

 

D-39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second-Lien Intercreditor Agreement as
of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR], By:  

 

  Name:   Title:

 

Acknowledged by: [                    ], as Designated Senior Representative,
By:  

 

  Name:   Title: [                    ], as Designated Second Priority
Representative, By:  

 

  Name:   Title:

 

D-40



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
20[    ] to the SECOND-LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “Second-Lien Intercreditor Agreement”), among Endurance
International Group Holdings, Inc., a Delaware corporation (formerly WP
Expeditions Holdings L.P., a Delaware limited partnership)(“Holdings”), EIG
Investors Corp., a Delaware corporation (the “Company”), certain subsidiaries
and affiliates of the Company (each a “Grantor”), Credit Suisse AG, as
Administrative Agent under the Credit Agreement, [            ], as Initial
Second Priority Representative, and the additional Representatives from time to
time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second-Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Second Priority Debt
and to secure such Second Priority Class Debt with the Second Priority Lien and
to have such Second Priority Class Debt guaranteed by the Grantors on a
subordinated basis, in each case under and pursuant to the Second Priority
Collateral Documents, the Second Priority Class Debt Representative in respect
of such Second Priority Class Debt is required to become a Representative under,
and such Second Priority Class Debt and the Second Priority Class Debt Parties
in respect thereof are required to become subject to and bound by, the
Second-Lien Intercreditor Agreement. Section 8.09 of the Second-Lien
Intercreditor Agreement provides that such Second Priority Class Debt
Representative may become a Representative under, and such Second Priority Class
Debt and such Second Priority Class Debt Parties may become subject to and bound
by, the Second-Lien Intercreditor Agreement, pursuant to the execution and
delivery by the Second Priority Class Debt Representative of an instrument in
the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Second-Lien Intercreditor Agreement.
The undersigned Second Priority Class Debt Representative (the “New
Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Second Priority Debt
Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second-Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second-Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second-Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second-Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second-Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this

 

D-41



--------------------------------------------------------------------------------

Representative Supplement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with the terms of such Agreement and (iii) the Second Priority
Debt Documents relating to such Second Priority Class Debt provide that, upon
the New Representative’s entry into this Agreement, the Second Priority Class
Debt Parties in respect of such Second Priority Class Debt will be subject to
and bound by the provisions of the Second-Lien Intercreditor Agreement as Second
Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission shall be effective as
delivery of a manually signed counterpart of this Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second-Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second-Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second-Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.

 

D-42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the
Second-Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [                    ] for the holders of

[                                         ],

By:  

 

  Name:   Title:

 

Address for notices:  

 

 

 

  attention of:  

 

  Telecopy:  

 

 

[                                         ],

as Designated Senior Representative,

By:  

 

  Name:   Title:

 

D-43



--------------------------------------------------------------------------------

Acknowledged by: ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC. By:  

 

  Name:   Title: EIG INVESTORS CORP., By:  

 

  Name:   Title: THE GRANTORS LISTED ON SCHEDULE I HERETO, By:  

 

  Name:   Title:

 

D-44



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Second-Lien Intercreditor Agreement

Grantors

 

D-45



--------------------------------------------------------------------------------

ANNEX IV

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
20[    ] to the SECOND-LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “Second-Lien Intercreditor Agreement”), among Endurance
International Group Holdings, Inc., a Delaware corporation (formerly WP
Expeditions Holdings L.P., a Delaware limited partnership)(“Holdings”), EIG
Investors Corp., a Delaware corporation (the “Company”), certain subsidiaries
and affiliates of the Company (each a “Grantor”), Credit Suisse AG, as
Administrative Agent under the Credit Agreement, [            ], as Initial
Second Priority Representative, and the additional Representatives from time to
time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second-Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Senior Class Debt after
the date of the Second-Lien Intercreditor Agreement and to secure such Senior
Class Debt with the Senior Lien and to have such Senior Class Debt guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the Senior
Collateral Documents, the Senior Class Debt Representative in respect of such
Senior Class Debt is required to become a Representative under, and such Senior
Class Debt and the Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Second-Lien Intercreditor Agreement.
Section 8.09 of the Second-Lien Intercreditor Agreement provides that such
Senior Class Debt Representative may become a Representative under, and such
Senior Class Debt and such Senior Class Debt Parties may become subject to and
bound by, the Second-Lien Intercreditor Agreement, pursuant to the execution and
delivery by the Senior Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.09 of the Second-Lien Intercreditor Agreement. The
undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second-Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second-Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as a Representative, and the New Representative, on behalf of
itself and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Second-Lien Intercreditor Agreement applicable to it as a
Senior Representative and to the Senior Class Debt Parties that it represents as
Senior Class Debt Parties. Each reference to a “Representative” or “Senior
Representative” in the Second-Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second-Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and

 

D-46



--------------------------------------------------------------------------------

constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Senior Debt Documents
relating to such Senior Class Debt provide that, upon the New Representative’s
entry into this Agreement, the Senior Class Debt Parties in respect of such
Senior Class Debt will be subject to and bound by the provisions of the
Second-Lien Intercreditor Agreement as Senior Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission shall be effective as
delivery of a manually signed counterpart of this Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second-Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second-Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second-Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.

 

D-47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the
Second-Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [                    ] for the holders of

[                                         ],

By:  

 

  Name:   Title:

 

Address for notices:  

 

 

 

  attention of:  

 

  Telecopy:  

 

 

[                                         ],

as Designated Senior Representative,

By:  

 

  Name:   Title:

 

D-48



--------------------------------------------------------------------------------

Acknowledged by: ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., By:  

 

  Name:   Title: EIG INVESTORS CORP., By:  

 

  Name:   Title: THE GRANTORS LISTED ON SCHEDULE I HERETO, By:  

 

  Name:   Title:

 

D-49



--------------------------------------------------------------------------------

ANNEX IV

Grantors

 

D-50



--------------------------------------------------------------------------------

EXHIBIT E

CERTIFICATE OF THE SECRETARY

November 25, 2013

Reference is made to (i) the Second Amended and Restated Credit Agreement, dated
November 9, 2012, by and among Endurance International Group Holdings, Inc., a
Delaware corporation (formerly WP Expedition Holdings L.P., a Delaware limited
partnership) (“Holdings”), EIG Investors Corp., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto and Credit Suisse AG,
as administrative agent (the “Agent”), as further amended by that certain
Incremental Amendment to the Second Amended and Restated Credit Agreement, dated
as of August 9, 2013 (the “Incremental Amendment”), and that certain Amendment,
dated as of November 22, 2013 (as further amended, supplemented and otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), (ii) the
Refinancing Amendment, dated as of the date hereof (the “Refinancing
Amendment”), by and among Endurance International Group Holdings, Inc., a
Delaware corporation (formerly WP Expedition Holdings, L.P., a Delaware limited
partnership) (“Holdings”), EIG Investors Corp., a Delaware corporation (the
“Borrower”), the refinancing lenders party thereto and Credit Suisse AG, as
administrative agent (the “Agent”) and (iii) the Third Amended and Restated
Credit Agreement, dated as of the date hereof (the “Third Amended and Restated
Credit Agreement”), among Holdings, the Borrower, the lenders party thereto and
the Agent. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Refinancing Amendment and the Third
Amended and Restated Credit Agreement, as applicable.

I, David C. Bryson, Chief Legal Officer and Secretary of each of the Loan
Parties listed on the signature page hereto, hereby certify on behalf of each of
the Loan Parties in such capacity and not individually that:

1. Except as provided in Section 2 of this Certificate, the Organizational
Documents of each Loan Party are, as of the date hereof, unchanged and identical
to those most recently delivered to the Agent under that certain Certificate of
the Secretary dated as of August 9, 2013 pursuant to the Incremental Amendment
and no amendment, supplement or modification of or to such Organizational
Document has occurred since August 9, 2013.

2. Attached hereto as Annex A are true, complete and correct copies of (i) each
Organizational Document (including all amendments thereto through the date
hereof) of Holdings and (ii) the By-Laws of the Borrower, certified by the
Secretary of State of Delaware, as applicable, as of a recent date, and no
amendment, supplement or modification of or to each such Organizational Document
has been adopted or filed with the Secretary of State of Delaware, as
applicable, since the date of the last amendment thereto (if any).

3. The Organizational Documents of each Loan Party certified to in Sections 1
and 2 above are in full force and effect and no action has been taken by the
directors, managers or officers, as applicable, of any Loan Party in
contemplation of the filing of any amendment or other document relating to such
Loan Party’s Organizational Documents; and there are no proceedings, pending or
contemplated, for the merger, conversion, consolidation, liquidation or
dissolution of any Loan Party; and no steps have been or are being taken to
appoint an administrator, receiver, liquidator or analogous person or body to
wind up any Loan Party.

4. Attached hereto as Annex B are true, complete and correct copies of the
incumbency certificates of the Responsible Officers of each Loan Party
authorized to act in connection with the Refinancing Amendment, the Third
Amended and Restated Credit Agreement and the other Loan Documents and who will
be signing the Refinancing Amendment, the Third Amended and Restated Credit
Agreement and the other Loan Documents, as applicable. Each Responsible Officer
of each Loan Party is a

 

E-1



--------------------------------------------------------------------------------

duly elected or appointed, qualified and acting officer of such Loan Party
holding the office indicated next to such officer’s name and is authorized by
the resolutions attached hereto as Annex C to execute and deliver the
Refinancing Amendment, the Third Amended and Restated Credit Agreement, the
other Loan Documents and all related agreements, documents and instruments on
behalf of each Loan Party, as applicable, and the signature set forth opposite
each officer’s name is such officer’s genuine signature.

5. Attached hereto as Annex C are true, complete and correct copies of the
resolutions of the Board of Directors, or other governing body, of each Loan
Party, adopted on November 25, 2013, approving and authorizing (i) the
execution, delivery and performance of the Refinancing Amendment, the Third
Amended and Restated Credit Agreement and the other Loan Documents, as
applicable and (ii) the consummation of the transactions contemplated thereby
(the “Resolutions”). As of the date hereof, there were no unfilled vacancies or
newly created directorships on the Board of Directors, or other governing body,
of any Loan Party, as applicable. Such Resolutions and the actions taken by the
Board of Directors, or other governing body, of each Loan Party thereby
constitute the only actions taken by such Loan Party’s Board of Directors, or
other governing body, or any committee thereof relating to the Refinancing
Amendment, the Third Amended and Restated Credit Agreement and the other Loan
Documents and the transactions in connection therewith. Such Resolutions have
not been amended, modified or rescinded and are in full force and effect on the
date hereof.

6. Attached hereto as Annex D is a true, complete and correct good standing
certificate of each Loan Party, dated as of a recent date, from the Secretary of
State (or similar official) of the jurisdiction of its organization or
formation, as applicable.

[Remainder of this page intentionally left blank.]

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

Form of Intercompany Note

New York, New York

Date:             , 201[  ]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to such other entity
listed below (each, in such capacity, a “Payee”), in lawful money of the United
States of America, or in such other currency as agreed to by such Payor and such
Payee, in immediately available funds, at such location in the United States of
America as a Payee shall from time to time designate, the unpaid principal
amount of all loans and advances (including trade payables) made by such Payee
to such Payor. Each Payor promises also to pay interest on the unpaid principal
amount of all such loans and advances in like money at said location from the
date of such loans and advances until paid at such rate per annum as shall be
agreed upon from time to time by such Payor and such Payee.

This note (“Note”) is an intercompany note referred to in Section 6.01(a)(iv) of
the Third Amended and Restated Credit Agreement, dated as of November 25, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “ Credit Agreement;” the terms defined therein being used
herein as therein defined), among EIG INVESTORS CORP., a Delaware corporation
(the “Borrower”), ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., a Delaware
corporation (formerly WP EXPEDITION HOLDINGS L.P., a Delaware limited
partnership) (“Holdings”), the Lenders party thereto and CREDIT SUISSE AG, as
Administrative Agent and Issuing Bank, and is subject to the terms thereof, and
shall be pledged by each Payee pursuant to the Collateral Agreement, to the
extent required pursuant to the terms thereof. Each Payee hereby acknowledges
and agrees that after the occurrence and during the continuance of an Event of
Default and after notice from the Administrative Agent to such Payee (provided
that no such notice shall be required to be given in the case of any Event of
Default arising under Section 7.01(h) or 7.01(i) of the Credit Agreement), the
Administrative Agent may exercise any and all rights of any Loan Party with
respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee that
is not a Loan Party shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to all Secured Obligations of
such Payor until the payment in full in cash of all Secured Obligations and
Guaranteed Obligations (as defined in the Guarantee Agreement) of such Payor;
provided, that each Payor may make payments to the applicable Payee unless an
Event of Default shall have occurred and be continuing and such Payor shall have
received notice from the Administrative Agent (provided, that no such notice
shall be required to be given in the case of any Event of Default arising under
Section 7.01(h) or 7.01(i) of the Credit Agreement) (such Secured Obligations
and Guaranteed Obligations (as defined in the Guarantee Agreement) and other
indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest thereon accruing after
the commencement of any proceedings referred to in clause (i) below, whether or
not such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as “Senior Indebtedness”):

(i) in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then, if an Event of Default has occurred and is
continuing, (x) the holders of Senior Indebtedness shall be paid in full in cash
in respect of all amounts constituting Senior Indebtedness before any Payee that
is not a Loan Party is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y)

 

F-1



--------------------------------------------------------------------------------

until the holders of Senior Indebtedness are paid in full in cash in respect of
all amounts constituting Senior Indebtedness, any payment or distribution to
which such Payee would otherwise be entitled (other than debt securities of such
Payor that are subordinated, to at least the same extent as this Note, to the
payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness;

(ii) if any Event of Default has occurred and is continuing and after notice
from the Administrative Agent (provided that no such notice shall be required to
be given in the case of any Event of Default arising under Section 7.01(h) or
7.01(i) of the Credit Agreement), then no payment or distribution of any kind or
character shall be made by or on behalf of any Payor that is a Loan Party or any
other Person on its behalf with respect to this Note owed to any Payee that is
not a Loan Party; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and the Administrative Agent, the Issuing Bank and the Lenders are
obligees under this Note to the same extent as if their names were written
herein as such and the Administrative Agent may, on behalf of itself, the
Issuing Bank and the Lenders, proceed to enforce the subordination provisions
herein.

The indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party or any Payor that is a Loan Party, in each case, to any Payee that is a
Loan Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof.
Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any other promissory note or other instrument, this Note replaces
and supersedes any and all promissory notes or other instruments which create or
evidence any loans or advances made on, before or

 

F-2



--------------------------------------------------------------------------------

after the date hereof by any Payee to Holdings, any Intermediate Parent, the
Borrower or any Subsidiary, in each case to the extent required to be pledged to
the Administrative Agent pursuant to the Collateral Agreement.

From time to time after the date hereof, additional subsidiaries of Holdings may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page to this Note (each additional subsidiary, an
“Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof.
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder. This Note shall be fully effective as to any Payor or Payee that is
or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Payor or Payee hereunder.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

F-3



--------------------------------------------------------------------------------

EIG INVESTORS CORP., as Payee and Payor By:  

 

  Name:   Title:

[                                         ],

as Payee and Payor

By:  

 

  Name:   Title:

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G

Form of Specified Discount Prepayment Notice

Date:             , 201  

To: [Credit Suisse AG], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(B) of that certain Third Amended and Restated Credit
Agreement, dated as of November 25, 2013, (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among EIG INVESTORS CORP., a Delaware corporation (the
“Borrower”), ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., a Delaware
corporation (formerly WP EXPEDITION HOLDINGS L.P., a Delaware limited
partnership) (“Holdings”), the Lenders party thereto and CREDIT SUISSE AG, as
Administrative Agent and Issuing Bank. Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 2.11(a)(ii)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each Term Lender [and to
each Additional Term Lender of the [—, 20—]6 tranche[s] of Term Loans] on the
following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only to
each Term Lender [and to each Additional Term Lender of the [—, 20—]7 tranche[s]
of Term Loans].

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[—]
of Term Loans [and $[—] of the [—, 20—]8 tranche[(s)] of Term Loans] (the
“Specified Discount Prepayment Amount”).9

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [—]% in respect of the Term Loans [and [—]% in
respect of the [—, 20—]10 tranche[(s)] of Term Loans] (the “Specified
Discount”).

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to Section 2.11(a)(ii)(B) of the Credit Agreement.

The Borrower hereby represents and warrants to the Administrative Agent [and the
Term Lenders][, the Term Lenders and each Additional Term Lender of the [—,
20—]11 tranche[s] of Term Loans] as follows:

1. The Borrower will not make a Borrowing of Revolving Loans to fund this
Discounted Term Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at

 

6  List multiple tranches if applicable.

7  List multiple tranches if applicable.

8  List multiple tranches if applicable.

9  Minimum of $1.0 million and whole increments of $500,000.

10  List multiple tranches if applicable.

11  List multiple tranches if applicable.

 

G-1



--------------------------------------------------------------------------------

any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a Term
Lender], provided, further, that any Term Loan that is prepaid will be
automatically and irrevocably cancelled.12

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Borrower requests that Auction Agent promptly notify each of the relevant
Term Lenders party to the Credit Agreement of this Specified Discount Prepayment
Notice.

[Remainder of Page Intentionally Left Blank]

 

12  Insert applicable representation.

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

EIG INVESTORS CORP. By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

Form of Specified Discount Prepayment Response

Date:             , 201  

To: [Credit Suisse AG], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Third Amended and Restated Credit
Agreement, dated as of November 25, 2013, (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among EIG INVESTORS CORP., a Delaware corporation (the
“Borrower”), ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., a Delaware
corporation (formerly WP EXPEDITION HOLDINGS L.P., a Delaware limited
partnership) (“Holdings”), the Lenders party thereto and CREDIT SUISSE AG, as
Administrative Agent and Issuing Bank, and (b) that certain Specified Discount
Prepayment Notice, dated             , 201  , from the Borrower (the “Specified
Discount Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Specified
Discount Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

The undersigned [Term Lender] [Additional Term Lender] hereby gives you
irrevocable notice, pursuant to Section 2.11(a)(ii)(B) of the Credit Agreement,
that it is willing to accept a prepayment of the following [tranches of] Term
Loans held by such [Term Lender] [Additional Term Lender] at the Specified
Discount in an aggregate outstanding amount as follows:

[Term Loans - $[—]]

[[—, 20—]13 tranche[s] of Term Loans - $[—]]

The undersigned [Term Lender] [Additional Term Lender] hereby expressly consents
and agrees to a prepayment of its [Term Loans][[—, 20—]14 tranche[s]] pursuant
to Section 2.11(a)(ii)(B) of the Credit Agreement at a price equal to the
[applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

 

13  List multiple tranches if applicable.

14  List multiple tranches if applicable.

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                    ] By:  

 

  Name   Title: By:  

 

  Name   Title:

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

Form of Discount Range Prepayment Notice

Date:             , 201  

To: [Credit Suisse AG], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(C) of that certain Third Amended and Restated Credit
Agreement, dated as of November 25, 2013, (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among EIG INVESTORS CORP., a Delaware corporation (the
“Borrower”), ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., a Delaware
corporation (formerly WP EXPEDITION HOLDINGS L.P., a Delaware limited
partnership) (“Holdings”), the Lenders party thereto and CREDIT SUISSE AG, as
Administrative Agent and Issuing Bank. Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 2.11(a)(ii)(C) of the Credit Agreement, the Borrower hereby
requests that each Term Lender [and to each Additional Term Lender of the [—,
20—]15 tranche[s] of Term Loans] submit a Discount Range Prepayment Offer. Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Borrower to each Term Lender [and to each Additional
Term Lender of the [—, 20—]16 tranche[s] of Term Loans].

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is $[—] of
Term Loans [and $[—] of the [—, 20—]17 tranche[(s)] of Term Loans] (the
“Discount Range Prepayment Amount”).18

3. The Borrower is willing to make Discount Term Loan Prepayments at a
percentage discount to par value greater than or equal to [—]% but less than or
equal to [—]% in respect of the Term Loans [and greater than or equal to [—]%
but less than or equal to [—]% in respect of the [—, 20—]19 tranche[(s)] of Term
Loans] (the “Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York time on the date that is three (3) Business Days
following the dated delivery of the notice pursuant to Section 2.11(a)(ii)(C) of
the Credit Agreement.

The Borrower hereby represents and warrants to the Auction Agent [and the Term
Lenders][, the Term Lenders and each Additional Term Lender of the [—, 20—]20
tranche[s] of Term Loans] as follows:

1. The Borrower will not make a Borrowing of Revolving Loans to fund this
Discounted Term Loan Prepayment.

 

15  List multiple tranches if applicable.

16  List multiple tranches if applicable.

17  List multiple tranches if applicable.

18  Minimum of $1.0 million and whole increments of $500,000.

19  List multiple tranches if applicable.

20  List multiple tranches if applicable.

 

I-1



--------------------------------------------------------------------------------

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Term Lender], provided,
further, that any Term Loan that is prepaid will be automatically and
irrevocably cancelled.21

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Borrower requests that Auction Agent promptly notify each of the relevant
Term Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

[Remainder of Page Intentionally Left Blank]

 

21  Insert applicable representation.

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

EIG INVESTORS CORP. By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

Form of Discount Range Prepayment Offer

Date:             , 201  

To: [Credit Suisse A.G.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Third Amended and Restated Credit
Agreement, dated as of November 25, 2013, (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among EIG INVESTORS CORP., a Delaware corporation (the
“Borrower”), ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., a Delaware
corporation (formerly WP EXPEDITION HOLDINGS L.P., a Delaware limited
partnership) (“Holdings”), the Lenders party thereto and CREDIT SUISSE AG, as
Administrative Agent and Issuing Bank, and (b) that certain Discount Range
Prepayment Notice, dated             , 201  , from the Borrower (the “Discount
Range Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Discount
Range Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

The undersigned [Term Lender] [Additional Term Lender] hereby gives you
irrevocable notice, pursuant to Section 2.11(a)(ii)(C) of the Credit Agreement,
that it is hereby offering to accept a Discounted Term Loan Prepayment on the
following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on the
[Term Loans][and the [—, 20—]22 tranche[s] of Term Loans] held by the
undersigned.

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

[Term Loans - $[—]]

[[—, 20—]23 tranche[s] of Term Loans - $[—]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [—]% in respect of the Term Loans [and [—]% in respect
of the [—, 20—]24 tranche[(s)] of Term Loans] (the “Submitted Discount”).

The undersigned [Term Lender] [Additional Term Lender] hereby expressly consents
and agrees to a prepayment of its [Term Loans] [[—, 20—]25 tranche[s] of Term
Loans] indicated above pursuant to Section 2.11(a)(ii)(C) of the Credit
Agreement at a price equal to the Applicable Discount and in an aggregate
outstanding amount not to exceed the Submitted Amount, as such amount may be
reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

22  List multiple tranches if applicable.

23  List multiple tranches if applicable.

24  List multiple tranches if applicable.

25  List multiple tranches if applicable.

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[                    ] By:  

 

  Name   Title: By:  

 

  Name   Title:

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

Form of Solicited Discounted Prepayment Notice

Date:             , 201  

To: [Credit Suisse AG], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(D) of that certain Third Amended and Restated Credit
Agreement, dated as of November 25, 2013, (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”) among EIG INVESTORS CORP., a Delaware corporation (the
“Borrower”), ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., a Delaware
corporation (formerly WP EXPEDITION HOLDINGS L.P., a Delaware limited
partnership) (“Holdings”), the Lenders party thereto and CREDIT SUISSE AG, as
Administrative Agent and Issuing Bank. Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 2.11(a)(ii)(D) of the Credit Agreement, the Borrower hereby
requests that each Term Lender [and to each Additional Term Lender of the [—,
20—]26 tranche[s] of Term Loans] submit a Solicited Discounted Prepayment Offer.
Any Discounted Term Loan Prepayment made in connection with this solicitation
shall be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Borrower to each Term Lender [and to each Additional Term
Lender of the [—, 20—]27 tranche[s] of Term Loans].

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):28

[Term Loans - $[—]]

[[—, 20—]29 tranche[s] of Term Loans - $[—]]

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is three (3) Business Days
following delivery of this notice pursuant to Section 2.11(a)(ii)(D) of the
Credit Agreement.

The Borrower requests that Auction Agent promptly notify each of the relevant
Term Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

[Remainder of Page Intentionally Left Blank]

 

26  List multiple tranches if applicable.

27  List multiple tranches if applicable.

28  Minimum of $1.0 million and whole increments of $500,000.

29  List multiple tranches if applicable.

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

EIG INVESTORS CORP. By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

Form of Solicited Discounted Prepayment Offer

Date:             , 201  

To: [Credit Suisse AG], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Third Amended and Restated Credit
Agreement, dated as of November 25, 2013, (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among EIG INVESTORS CORP., a Delaware corporation (the
“Borrower”), ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., a Delaware
corporation (formerly WP EXPEDITION HOLDINGS L.P., a Delaware limited
partnership) (“Holdings”), the Lenders party thereto and CREDIT SUISSE AG, as
Administrative Agent and Issuing Bank, and (b) that certain Solicited Discounted
Prepayment Notice, dated             , 201  , from the Borrower (the “Solicited
Discounted Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Solicited
Discounted Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

The undersigned [Term Lender] [Additional Term Lender] hereby gives you
irrevocable notice, pursuant to Section 2.11(a)(ii)(D) of the Credit Agreement,
that it is hereby offering to accept a Discounted Term Loan Prepayment on the
following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Term Loans][[—, 20—]30 tranche[s] of Term Loans] held by the
undersigned.

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

[Term Loans - $[—]]

[[—, 20—]31 tranche[s] of Term Loans - $[—]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [—]% in respect of the Term Loans [and [—]% in respect
of the [—, 20—]32 tranche[(s)] of Term Loans] (the “Offered Discount”).

The undersigned [Term Lender] [Additional Term Lender] hereby expressly consents
and agrees to a prepayment of its [Term Loans] [[—, 20—]33 tranche[s] of Term
Loans] pursuant to Section 2.11(a)(ii)(D) of the Credit Agreement at a price
equal to the Acceptable Discount and in an aggregate outstanding amount not to
exceed such Lender’s Offered Amount as such amount may be reduced in accordance
with the Solicited Discount Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

30  List multiple tranches if applicable.

31  List multiple tranches if applicable.

32  List multiple tranches if applicable.

33  List multiple tranches if applicable.

 

L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                    ] By:  

 

  Name   Title: By:  

 

  Name   Title:

 

L-2



--------------------------------------------------------------------------------

EXHIBIT M

Form of Acceptance and Prepayment Notice

Date:             , 201  

To: [Credit Suisse AG], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(D) of that certain Third Amended and Restated Credit
Agreement, dated as of November 25, 2013 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among EIG INVESTORS CORP., a Delaware corporation (the
“Borrower”), ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., a Delaware
corporation (formerly WP EXPEDITION HOLDINGS L.P., a Delaware limited
partnership) (“Holdings”), the Lenders party thereto and CREDIT SUISSE AG, as
Administrative Agent and Issuing Bank. Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 2.11(a)(ii)(D) of the Credit Agreement, the Borrower hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [—]% in respect of the Term Loans [and [—]% in respect of the [—,
20—]34 tranche[(s)] of Term Loans] (the “Acceptable Discount”) in an aggregate
amount not to exceed the Solicited Discounted Prepayment Amount.

The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2.11(a)(ii)(D) of the
Credit Agreement.

The Borrower hereby represents and warrants to the Auction Agent [and the Term
Lenders][and the Term Lenders and each Additional Term Lender of the [—, 20—]35
tranche[s] of Term Loans] as follows:

1. The Borrower will not make a Borrowing of Revolving Loans to fund this
Discounted Term Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Term Lender]; provided,
further, that any Term Loan that is prepaid will be automatically and
irrevocably cancelled.36

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Borrower requests that Auction Agent promptly notify each of the relevant
Term Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

 

34  List multiple tranches if applicable.

35  List multiple tranches if applicable.

36  Insert applicable representation.

 

M-1



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

M-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

EIG INVESTORS CORP. By:  

 

  Name:   Title:

 

M-3



--------------------------------------------------------------------------------

EXHIBIT N-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Third Amended and Restated Credit Agreement
(the “Credit Agreement”) dated as of November 25, 2013, among EIG INVESTORS
CORP., a Delaware corporation (the “Borrower”), ENDURANCE INTERNATIONAL GROUP
HOLDINGS, INC., a Delaware corporation (formerly WP EXPEDITION HOLDINGS L.P., a
Delaware limited partnership) (“Holdings”), the Lenders party thereto and CREDIT
SUISSE AG, as Administrative Agent and Issuing Bank. Capitalized terms used
herein but not otherwise defined herein shall have the meaning given to such
terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e) and Section 9.04(b) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended, (the “Code”), (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is not
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s conduct of a United States
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent of its inability to do so in writing, and (2) the
undersigned shall furnish the Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times as
are reasonably requested by the Borrower or the Administrative Agent.

[Remainder of Page Intentionally Left Blank]

 

N-1-1



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

N-1-2



--------------------------------------------------------------------------------

EXHIBIT N-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Third Amended and Restated Credit Agreement
(the “Credit Agreement”) dated as of November 25, 2013, among EIG INVESTORS
CORP., a Delaware corporation (the “Borrower”), ENDURANCE INTERNATIONAL GROUP
HOLDINGS, INC., a Delaware corporation (formerly WP EXPEDITION HOLDINGS L.P., a
Delaware limited partnership) (“Holdings”), the Lenders party thereto and CREDIT
SUISSE AG, as Administrative Agent and Issuing Bank. Capitalized terms used
herein but not otherwise defined herein shall have the meaning given to such
terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e) and Section 9.04(b) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
partners/members is a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
on the Loan(s) are not effectively connected with the undersigned’s or its
partners/members’ conduct of a United States trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and deliver promptly to the Borrower and the Administrative
Agent an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent of its
inability to do so, (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent in writing with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned or at such times as are reasonably
requested by either the Borrower or the Administrative Agent.

[Remainder of Page Intentionally Left Blank]

 

N-2-1



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

N-2-2



--------------------------------------------------------------------------------

EXHIBIT N-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Third Amended and Restated Credit Agreement
(the “Credit Agreement”) dated as of November 25, 2013, among EIG INVESTORS
CORP., a Delaware corporation (the “Borrower”), ENDURANCE INTERNATIONAL GROUP
HOLDINGS, INC., a Delaware corporation (formerly WP EXPEDITION HOLDINGS L.P., a
Delaware limited partnership) (“Holdings”), the Lenders party thereto and CREDIT
SUISSE AG, as Administrative Agent and Issuing Bank. Capitalized terms used
herein but not otherwise defined herein shall have the meaning given to such
terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code
Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (v) the
interest payments with respect to such participation are not effectively
connected with the undersigned’s conduct of a United States trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, or if a lapse in time or change in circumstances
renders the information on this certificate obsolete, expired or inaccurate in
any material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times as
are reasonably requested by such Lender.

[Remainder of Page Intentionally Left Blank]

 

N-3-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

N-3-2



--------------------------------------------------------------------------------

EXHIBIT N-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Third Amended and Restated Credit Agreement
(the “Credit Agreement”) dated as of November 25, 2013, among EIG INVESTORS
CORP., a Delaware corporation (the “Borrower”), ENDURANCE INTERNATIONAL GROUP
HOLDINGS, INC., a Delaware corporation (formerly WP EXPEDITION HOLDINGS L.P., a
Delaware limited partnership) (“Holdings”), the Lenders party thereto and CREDIT
SUISSE AG, as Administrative Agent and Issuing Bank. Capitalized terms used
herein but not otherwise defined herein shall have the meaning given to such
terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 881(c)(3)(B),
(v) none of its partners/members is a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments with respect to such participation are not effectively
connected with the undersigned’s or its partner members’ conduct of a United
States trade or business.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from
each of its partners/members claiming the portfolio interest exemption, provided
that, for the avoidance of doubt, the foregoing shall not limit the obligation
of the undersigned to provide, in the case of a partner/member not claiming the
portfolio interest exemption, a Form W-8ECI, Form W-9 or Form W-8IMY (including
appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times as
are reasonably requested by such Lender.

[Remainder of Page Intentionally Left Blank]

 

N-4-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

N-4-2